


Exhibit 10.1








LNG SALE AND PURCHASE AGREEMENT
(FOB)


Dated July 01, 2014
BETWEEN
CORPUS CHRISTI LIQUEFACTION, LLC
(Seller)
AND
PT PERTAMINA (PERSERO)
(Buyer)

















--------------------------------------------------------------------------------



Table of Contents
 
 
 
Page No.
1.
Definitions and Interpretation
5
 
1.1
Definitions
5
 
1.2
Interpretation
18
 
1.3
Replacement of Rates and Indices No Longer Available
19
2.
Approvals and Conditions Precedent
20
 
2.1
Approvals
20
 
2.2
Conditions Precedent
20
3.
Subject Matter
22
 
3.1
Sale and Purchase
22
 
3.2
Facilities
22
 
3.3
Destination
23
4.
Term
23
 
4.1
Term
23
 
4.2
Date of First Commercial Delivery
24
 
4.3
Progress Reports
25
 
4.4
Delayed Date of First Commercial Delivery
25
 
4.5
Contract Year
26
5.
Quantities
26
 
5.1
ACQ
26
 
5.2
Adjusted Annual Contract Quantity
27
 
5.3
Round-Up/Round-Down Quantities
27
 
5.4
Major Scheduled Maintenance
28
 
5.5
Buyer's Purchase Obligation
28
 
5.6
Seller's Delivery Obligation
30
 
5.7
Buyer's Right to Suspend Deliveries
31
6.
Delivery Point, Title and Risk
32
 
6.1
Delivery Point
32
 
6.2
Title and Risk
32
7.
Transportation and Loading
32
 
7.1
Transportation by Buyer
32
 
7.2
Corpus Christi Facility
33
 
7.3
Compatibility of the Sabine Pass Facility with LNG Tankers
34
 
7.4
Buyer Inspection Rights in Respect of the Corpus Christi Facility
35
 
7.5
LNG Tankers
35
 
7.6
LNG Tanker Inspections; LNG Tanker Vetting Procedures; Right to Reject LNG
Tanker
39
 
7.7
Port Liability Agreement
40
 
7.8
Corpus Christi Marine Operations Manual
41
 
7.9
Loading of LNG Tankers
41
 
7.10
Notice of Readiness
43
 
7.11
Berthing Assignment
43
 
7.12
Berth Laytime
44
 
7.13
LNG Transfers at the Corpus Christi Facility
46




--------------------------------------------------------------------------------




 
7.14
LNG Tanker Not Ready for LNG Transfer; Excess Laytime
46
 
7.15
Cooperation
48
 
7.16
Cool-Down and Gas-Up of LNG Tankers
49
8.
Annual Delivery Program
50
 
8.1
Programming Information
50
 
8.2
Determination of Annual Delivery Program
51
 
8.3
Changes to Annual Delivery Program
52
 
8.4
Ninety Day Schedule
53
 
8.5
Force Majeure Affecting LNG Tanker
54
9.
Contract Sales Price
54
 
9.1
Contract Sales Price
54
10.
Invoicing and Payment
55
 
10.1
Invoices
55
 
10.2
Payment
57
 
10.3
Disputed Invoice
58
 
10.4
Delay in Payment
58
 
10.5
Audit Rights
59
 
10.6
Seller's Right to Suspend Performance
59
 
10.7
Final Settlement
60
11.
Taxes
60
 
11.1
Responsibility
60
 
11.2
Seller Taxes
60
 
11.3
Buyer Taxes
61
 
11.4
Withholding Taxes
61
 
11.5
Transfer Tax
62
 
11.6
Mitigation
62
 
11.7
Refunds
62
12.
Quality
62
 
12.1
Specification
62
 
12.2
Determining LNG Specifications
63
 
12.3
Off-Specification LNG
63
13.
Measurements and Tests
65
 
13.1
LNG Measurement and Tests
65
 
13.2
Parties to Supply Devices
65
 
13.3
Selection of Devices
65
 
13.4
Tank Gauge Tables of LNG Tanker
66
 
13.5
Gauging and Measuring LNG Volumes Loaded
66
 
13.6
Samples for Quality Analysis
66
 
13.7
Quality Analysis
66
 
13.8
Operating Procedures
66
 
13.9
MMBtu Quantity Delivered
66
 
13.10
Verification of Accuracy and Correction for Error
67
 
13.11
Costs and Expenses
67
14.
Force Majeure
67
 
14.1
Force Majeure
67
 
14.2
Limitations on Force Majeure
69




2

--------------------------------------------------------------------------------




 
14.3
Notification
70
 
14.4
Measures
71
 
14.5
No Extension of Term
71
 
14.6
Settlement of Industrial Disturbances
71
 
14.7
Foundation Customer Priority
71
15.
Liabilities and Indemnification
71
 
15.1
General
71
 
15.2
Limitations on Liability
72
 
15.3
Buyer's Credit; Credit Support
74
 
15.4
Third Party Liability
74
 
15.5
Seller's Insurance
76
 
15.6
Buyer's Insurance
76
16.
Safety
76
 
16.1
General
76
 
16.2
Third Parties
77
17.
Representations, Warranties and Undertakings
77
 
17.1
Representations and Warranties of Buyer
77
 
17.2
Representations and Warranties of Seller
77
 
17.3
Business Practices
78
18.
Exchange of Information
78
19.
Confidentiality
78
 
19.1
Duty of Confidentiality
78
 
19.2
Permitted Disclosures
79
 
19.3
Duration of Confidentiality
80
20.
Default and Termination
81
 
20.1
Termination Events
81
 
20.2
Termination
82
 
20.3
Survival
83
21.
Dispute Resolution and Governing Law
83
 
21.1
Dispute Resolution
83
 
21.2
Expert Determination
86
 
21.3
Governing Law
87
 
21.4
Immunity
87
22.
Assignments
88
 
22.1
Merger, Consolidation
88
 
22.2
Assignment by Buyer
88
 
22.3
Assignments by Seller
89
 
22.4
Seller Financing
90
23.
Contract Language
91
24.
Miscellaneous
91
 
24.1
Disclaimer of Agency
91
 
24.2
Entire Agreement
91
 
24.3
Third Party Beneficiaries
91
 
24.4
Amendments and Waiver
92
 
24.5
Exclusion
92
 
24.6
Further Assurances
92




3

--------------------------------------------------------------------------------




 
24.7
Severability
92
 
24.8
Multiple SPAs
92
25.
Notices
94
 
25.1
Form of Notice
94
 
25.2
Effective Time of Notice
95
26.
Business Practices
95
 
26.1
Trade Law Compliance
95
 
26.2
Use of LNG
96
 
26.3
Prohibited Practices
96
 
26.4
Records; Audit
97
 
26.5
Indemnity
97

 
 
Exhibit A
Measurements
Exhibit B
Form of Port Liability Agreement
Exhibit C
Form of Guaranty
Exhibit D
Form of Direct Agreement






4

--------------------------------------------------------------------------------




LNG SALE AND PURCHASE AGREEMENT
THIS LNG SALE AND PURCHASE AGREEMENT (“Agreement”) is made and entered into as
of July 01, 2014 (the “Effective Date”), by and between Corpus Christi
Liquefaction, LLC, a Delaware limited liability company whose principal place of
business is located at 700 Milam St., Suite 800, Houston, TX 77002 (“Seller” or
“CCLNG”), and PT Pertamina (Persero), a company registered in the Republic of
Indonesia whose principal place of business is located at Jl. Medan Merdeka
Timur 1A, Jakarta 10110 (“Buyer”). Buyer and Seller are each referred to herein
as a “Party” and collectively as the “Parties”.
Recitals
(1)
Seller is developing and intends to construct, own and operate a liquefied
natural gas (“LNG”) facility, including up to three (3) modules, each capable of
producing approximately four decimal two (4.2) million metric tonnes per annum
of LNG, port and marine facilities, and related facilities in San Patricio and
Nueces Counties, Texas, in the vicinity of Portland, Texas, on the La Quinta
Channel in the Corpus Christi Bay;

(2)
Buyer desires to be engaged in the purchase of LNG at the Corpus Christi
Facility and transportation of such LNG to one or more Discharge Terminals; and

(3)
Seller and Buyer desire to execute a definitive agreement setting out the
Parties’ respective rights and obligations in relation to the sale and purchase
of LNG.

It is agreed:
1.
Definitions and Interpretation



1.1
Definitions

The words and expressions below shall, unless the context otherwise requires,
have the meanings respectively assigned to them:
AAA:
as defined in Section 21.1.2;

Acceptable Credit Rating:
two Credit Ratings that are each equal to or better than the following: (i) Baa3
by Moody’s Investors Service, Inc., (ii) BBB- by Standard & Poor’s Rating
Services, a division of McGraw-Hill Companies, (iii) BBB- by Fitch Ratings,
Inc., or (iv) any comparable Credit Ratings by any other nationally recognized
statistical rating organizations registered with the U.S. Securities and
Exchange Commission, including any successors to Moody’s Investors Service,
Inc., Standard & Poor’s Rating Services, or Fitch Ratings, Inc.;




5

--------------------------------------------------------------------------------




Acceptable Guarantor:
an Affiliate of Buyer that has an Acceptable Credit Rating;

ACQ:
as defined in Section 5.1.1;

Actual Laytime:
as defined in Section 7.12.2;

Adjusted Annual Contract Quantity
or AACQ:
as defined in Section 5.2;

Adverse Weather Conditions:
weather or sea conditions actually experienced at or near the Corpus Christi
Facility that are sufficiently severe: (i) to prevent an LNG Tanker from
proceeding to berth, or loading or departing from berth, in accordance with one
or more of the following: (a) regulations published by a Governmental Authority;
(b) an Approval; or (c) an order of a Pilot; (ii) to cause an actual
determination by the master of an LNG Tanker that it is unsafe for such LNG
Tanker to berth, load, or depart from berth; or (iii) to prevent or severely
limit the production capability of the Corpus Christi Facility;

Affiliate:
with respect to any Person, any other Person which directly or indirectly
through one or more intermediaries controls, is controlled by or is under common
control with such Person; for purposes of this definition, “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”) means the direct or indirect ownership of fifty percent (50%) or more of
the voting rights in a Person or the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities or otherwise;

Agreement:
this agreement, including the Exhibits hereto, as the same may be amended,
modified or replaced from time to time;

Allotted Laytime:
as defined in Section 7.12.1;

Annual Delivery Program or ADP:
as defined in Section 8.2.3;

Applicable Laws:
in relation to matters covered by this Agreement, all applicable laws, statutes,
rules, regulations,




6

--------------------------------------------------------------------------------




ordinances, codes, standards and rules of common law, and judgments, orders,
directives, injunctions, writs, decrees, or awards of any applicable
Governmental Authority or duly authorized official, court or arbitrator thereof,
in each case, now existing or which may be enacted or issued after the Effective
Date;
Approvals:
any and all permits (including work permits), franchises, authorizations,
approvals, grants, licenses, visas, waivers, exemptions, consents, permissions,
registrations, decrees, privileges, variances, validations, confirmations or
orders granted by or filed with any Governmental Authority, including the Export
Authorizations;

Bankruptcy Event:
with respect to any Person: (i) such Person’s suspension of payment of, or
request to any court for a moratorium on payment of, all or a substantial part
of such Person’s debts, (ii) such Person’s making of a general assignment or any
composition with or for the benefit of its creditors except to the extent
otherwise permitted by Section 22, (iii) any filing, or consent by answer by
such Person to the filing against it, of a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, or (iv) any order under the bankruptcy or
insolvency laws of any jurisdiction: (a) entered for the winding up, bankruptcy,
liquidation, dissolution, custodianship or administration with respect to such
Person or any substantial part of such Person’s property; (b) constituting an
order for relief with respect to such Person; (c) approving a petition for
relief or reorganization or any other petition in bankruptcy or insolvency law
with respect to such Person; or (d) approving any petition filed in bankruptcy
or insolvency law against such Person;

Btu:
the amount of heat equal to one thousand fifty-five decimal zero five six
(1,055.056) Joules;

Business Day:
any Day (other than Saturdays, Sundays and national holidays in the United
States of America) on which




7

--------------------------------------------------------------------------------




commercial banks are normally open to conduct business in the United States of
America;
Buyer:
as defined in the Preamble;

Buyer Taxes:
as defined in Section 11.3;

Cargo DoP Payment:
as defined in Section 5.6.2;

Cargo DoP Quantity:
as defined in Section 5.6.2;

Cargo Shortfall Quantity:
as defined in Section 5.5.2;

CCLNG:
as defined in the Preamble;

Claim:
all claims, demands, legal proceedings, or actions that may exist, arise, or be
threatened currently or in the future at any time following the Effective Date,
whether or not of a type contemplated by any Party, and whether based on
federal, state, local, statutory or common law or any other Applicable Law;

Composite ADP:
as defined in Section 8.2.4;

Conditions Precedent:
as defined in Section 2.2.1;

Confidential Information:
as defined in Section 19.1;

Connecting Pipeline:
any pipeline as may be directly interconnected to the Corpus Christi Facility,
including the Corpus Christi Pipeline;

Contract Year:
as defined in Section 4.5;

Corpus Christi Facility:
the facilities that CCLNG intends to develop, construct, own and operate (or
have operated on its behalf) in San Patricio and Nueces Counties, Texas, in the
vicinity of Portland, Texas, on the La Quinta Channel in the Corpus Christi Bay,
including the Gas pretreatment and processing facilities, liquefaction facility,
storage tanks, utilities, terminal facilities, and associated port and marine
facilities, and all other related facilities both inside and outside the LNG
plant, inclusive of the Designated Train and all other trains;

Corpus Christi Marine Operations Manual: as defined in Section 7.8;



8

--------------------------------------------------------------------------------




Corpus Christi Pipeline:
that certain Gas pipeline, intended to be constructed, owned and operated by
Cheniere Corpus Christi Pipeline, L.P., which will interconnect the Corpus
Christi Facility with interstate and intrastate Gas pipelines in Texas;

Cover Damages:
as defined in Section 5.5.3(a);

CP Deadline:
as defined in Section 2.2.3;

CP Fulfillment Date:
as defined in Section 2.2.2;

Credit Rating:
a credit rating in respect of the senior, unsecured, long-term debt (not
supported by third party credit enhancement) of a Person;

CSP:
as defined in Section 9.1.1;

Cubic Meter:
in relation to Gas, the quantity of dry ideal Gas, at a temperature of fifteen
(15) degrees Celsius and a pressure of one hundred one decimal three two five
(101.325) kilopascals absolute contained in a volume of one (1) cubic meter;

Date of First
Commercial Delivery or DFCD:
as defined in Section 4.2;

Day:
a period of twenty-four (24) consecutive hours starting at 00:00 hours local
time in San Patricio County, Texas;

Delivery Point:
as defined in Section 6.1;

Delivery Window:
a twenty-four (24) hour period starting at 6:00 a.m. Central Time on a specified
Day and ending twenty-four (24) consecutive hours thereafter that is allocated
to Buyer under the ADP or Ninety Day Schedule, as applicable;

Demurrage Event:
as defined in Section 7.12.3;

Designated Train:
the second (2nd) LNG production train that is commercially operable, as
determined in accordance with Section 4.4, at the Corpus Christi Facility
including those facilities included in the Corpus Christi Facility that are
necessary to enable Seller to fulfill its obligations to Buyer from such LNG
production train;




9

--------------------------------------------------------------------------------




Direct Agreement:
as defined in Section 22.4.2;

Discharge Terminal:
with respect to each cargo of LNG taken or scheduled to be taken by Buyer
pursuant to this Agreement, the facilities intended by Buyer to be utilized for
the unloading, reception, discharge, storage, treatment (if necessary), and
regasification of the LNG and the processing and send-out of Gas or regasified
LNG, and other relevant infrastructure, including marine facilities (such as
breakwaters and tugs) for the safe passage to berth of LNG Tankers, terminal
facilities for the berthing and discharging of LNG Tankers, LNG storage tanks
and the regasification plant as specified in the ADP or Ninety Day Schedule, as
applicable;

Dispute:
any dispute or difference of whatsoever nature arising under, out of, in
connection with or in relation (in any manner whatsoever) to this Agreement or
the subject matter of this Agreement, including (a) any dispute or difference
concerning the initial or continuing existence of this Agreement or any
provision of it, or as to whether this Agreement or any provision of it is
invalid, illegal or unenforceable (whether initially or otherwise); or (b) any
dispute or claim which is ancillary or connected, in each case in any manner
whatsoever, to the foregoing;

Effective Date:
as defined in the Preamble;

EPC Contract:
that certain Engineering Procurement and Construction Contract entered into by
Seller for the construction of the Designated Train;

ETA:
with respect to an LNG Tanker, the estimated time of arrival of such LNG Tanker
at the PBS;

Expert:
a Person agreed upon or appointed in accordance with Section 21.2.1;

Export Authorizations:
the FTA Export Authorization and the Non-FTA Export Authorization, either
individually or together (as the context requires);




10

--------------------------------------------------------------------------------




FID:
as defined in Section 2.2.1(c);

Final Contract Year:
as defined in Section 4.5(b);

Final Window Period:
as defined in Section 4.2.4;

First Contract Year:
as defined in Section 4.5(a);

First Window Period:
as defined in Section 4.2.1;

Force Majeure:
as defined in Section 14.1;

Foundation Customer:
(a) Buyer; and (b) any other customer of Seller, that enters into an LNG
purchase agreement with an annual contract quantity of no less than zero decimal
seven (0.7) million metric tonnes per annum of LNG on a firm basis from the
Corpus Christi Facility, with a minimum term of twenty (20) years;

Foundation Customer Priority:
as defined in Section 14.7;

FTA Export Authorization:
an order from the Office of Fossil Energy of the U.S. Department of Energy
granting to Seller, or an Affiliate of Seller, the long-term authorization to
export at least the volume per annum of LNG sold and delivered pursuant to this
Agreement by vessel from the Corpus Christi Facility to countries that have
entered into a free trade agreement with the United States of America requiring
the national treatment for trade in natural gas, for a specific term, as the
same may be supplemented, amended, modified, changed, superseded or replaced
from time to time;

Gas:
any hydrocarbon or mixture of hydrocarbons consisting predominantly of methane
that is in a gaseous state;

Governmental Authority:
any national, regional, state, or local government, or any subdivision, agency,
commission or authority thereof (including any maritime authorities, port
authority or any quasi-governmental agency), having jurisdiction over a Party
(or any Affiliate or direct or indirect owner thereof), a Connecting Pipeline,
Gas in a Connecting Pipeline or the Corpus Christi Facility, the Corpus Christi
Facility, LNG in the Corpus Christi Facility, an LNG Tanker, a Transporter, the
last disembarkation port of an LNG Tanker, a Discharge Terminal, or any Gas
pipeline which




11

--------------------------------------------------------------------------------




interconnects with a Connecting Pipeline and which transports Gas to or from a
Connecting Pipeline, as the case may be, and acting within its legal authority;
Gross Heating Value:
the quantity of heat expressed in Btu produced by the complete combustion in air
of one (1) cubic foot of anhydrous gas, at a temperature of sixty (60) degrees
Fahrenheit and at an absolute pressure of fourteen decimal six nine six (14.696)
pounds per square inch, with the air at the same temperature and pressure as the
gas, after cooling the products of the combustion to the initial temperature of
the gas and air, and after condensation of the water formed by combustion;

Guarantor:
any Acceptable Guarantor executing a Guaranty for delivery to Seller hereunder;

Guaranty:
an irrevocable payment guaranty, in the form attached as Exhibit C hereto, which
is executed by a Guarantor in favor of Seller;

HH:
the final settlement price (in USD per MMBtu) for the New York Mercantile
Exchange’s Henry Hub natural gas futures contract for the Month in which the
relevant cargo’s Delivery Window is scheduled to begin;

ICC:
as defined in Section 21.2.1;

Indemnified Party:
as defined in Section 15.4(a);

Indemnifying Party:
as defined in Section 15.4(a);

International LNG Terminal Standards:
to the extent not inconsistent with the express requirements of this Agreement,
the international standards and practices applicable to the design,
construction, equipment, operation or maintenance of LNG liquefaction terminals,
established by the following (such standards to apply in the following order of
priority): (i) a Governmental Authority having jurisdiction over the Corpus
Christi Facility, Seller, or Seller’s operator; (ii) the Society of
International Gas Tanker and Terminal Operators (to the extent applicable); and
(iii) any other internationally recognized non-governmental agency or
organization with whose standards and practices it is customary for Reasonable
and Prudent Operators




12

--------------------------------------------------------------------------------




of LNG liquefaction terminals, to comply, provided, however, that in the event
of a conflict between any of the priorities noted above, the priority with the
lowest roman numeral noted above shall prevail;
International LNG Vessel Standards:
the standards and practices from time to time in force applicable to the
ownership, design, equipment, operation or maintenance of LNG vessels
established by: (i) the International Maritime Organization; (ii) the Oil
Companies International Marine Forum (OCIMF); (iii) the Society of International
Gas Tanker and Terminal Operators (SIGTTO) (or any successor body of the same);
(iv) the International Navigation Association (PIANC); (v) the International
Association of Classification Societies; and (vi) any other internationally
recognized agency or non-governmental organization with whose standards and
practices it is customary for Reasonable and Prudent Operators of LNG vessels
similar to those applicable to this Agreement, to comply, provided, however,
that in the event of a conflict between any of the priorities noted above, the
priority with the lowest roman numeral noted above shall prevail;

International Standards:
(i) with respect to Buyer, the International LNG Vessel Standards; (ii) with
respect to Seller, the International LNG Terminal Standards;

In-Transit Final Notice:
as defined in Section 7.9.3(d);

In-Transit First Notice:
as defined in Section 7.9.2;

In-Transit Second Notice:
as defined in Section 7.9.3(a);

In-Transit Third Notice:
as defined in Section 7.9.3(c);

Lender:
any Person, other than a shareholder of either Party, duly authorized in its
principal place of business to lend monies, to finance or to provide financial
support in any form in respect of the Corpus Christi Facility, including any
export credit agency, funding agency, bondholder, insurance agency, underwriter,
or similar institution in relation to the provision of finance or financial
support;




13

--------------------------------------------------------------------------------




Lenders’ Agent:
as defined in Section 22.4.1;

LIBOR:
on or from any Day, the percentage rate per annum published two (2) London
Banking Days before that Day (or, if that Day is not a London Banking Day,
published two (2) London Banking Days before the nearest preceding London
Banking Day) at 11:00 a.m. London time, by the British Bankers Association that
appears on the Reuters Screen LIBOR01 page as three (3) Month USD LIBOR or, if
no such rate is published, such other rate representing the cost of three (3)
Month USD funds in the London interbank lending market on that Day as reasonably
agreed by the Parties;

LNG:
Gas in a liquid state at or below its point of boiling and at or near
atmospheric pressure;

LNG Tanker(s):
an ocean-going vessel suitable for transporting LNG which complies with the
requirements of this Agreement and which Buyer uses, or intends to use, in
connection with this Agreement;

Loading Port:
the port where the Corpus Christi Facility is located, in the vicinity of
Portland, Texas, or the port at an alternate supply source pursuant to Section
3.1.2;

London Banking Day:
any Day (other than Saturdays, Sundays and national holidays in London, England)
on which banks are normally open to conduct business in London, England;

Loss:
any and all losses, liabilities, damages, costs, judgments, settlements and
expenses (whether or not resulting from Claims by Third Parties), including
interest and penalties with respect thereto and reasonable attorneys’ and
accountants’ fees and expenses;

Major Scheduled Maintenance Quantity:
as defined in Section 5.4.1;

Measurement Dispute:
as defined in Section 21.2.1;

Mitigation Sale:
as defined in Section 5.5.3(b);




14

--------------------------------------------------------------------------------




MMBtu:
one million (1,000,000) Btus;

Month:
each period of time which starts at 00:00 local time in Portland, Texas on the
first Day of each calendar month and ends at 24:00 local time in Portland,
Texas, on the last Day of the same calendar month;

Ninety Day Schedule:
as defined in Section 8.4;

Non-FTA Export Authorization:
an order from the Office of Fossil Energy of the U.S. Department of Energy
granting to Seller, or an Affiliate of Seller, the long-term authorization to
export at least the volume per annum of LNG sold and delivered pursuant to this
Agreement by vessel from the Corpus Christi Facility, to all countries that have
not entered into a free trade agreement with the United States of America
requiring the national treatment for trade in natural gas, which currently has
or in the future develops the capacity to import LNG, and with which trade is
not prohibited by United States law or policy, for a specific term, as the same
may be supplemented, amended, modified, changed, superseded or replaced from
time to time;

Notice of Readiness or NOR:
the notice of readiness issued by an LNG Tanker in accordance with Section
7.10.1;

Off-Spec LNG:
as defined in Section 12.3.1;

Operational Tolerance:
as defined in Section 5.5.3(c);

Original Invoice:
as defined in Section 10.1.7;

P&I Club:
a Protection and Indemnity Club that is a member of the International Group of
P&I Clubs;

P&I Insurance:
as defined in Section 15.6(b);

Party:
Buyer or Seller, and Parties means both Buyer and Seller;

Payor:
as defined in Section 11.4;

PBS:
the customary Pilot boarding station at the Loading Port where the Pilot boards
the LNG Tanker, as determined by the applicable Governmental Authority or other
entity with authority to regulate transit and berthing of vessels at the Loading
Port;




15

--------------------------------------------------------------------------------




Person:
any individual, corporation, partnership, trust, unincorporated organization or
other legal entity, including any Governmental Authority;

Pilot:
any Person engaged by Transporter to come on board the LNG Tanker to assist the
master in pilotage, mooring and unmooring of such LNG Tanker;

Port Charges:
all charges of whatsoever nature (including rates, tolls, dues, fees, and
imposts of every description) in respect of an LNG Tanker entering or leaving
the Loading Port or loading LNG, including wharfage fees, in-and-out fees,
franchise fees, line handling charges, and charges imposed by fire boats, tugs
and escort vessels, the U.S. Coast Guard, a Pilot, and any other authorized
Person assisting an LNG Tanker to enter or leave the Loading Port, and further
including port use fees, throughput fees and similar fees payable by users of
the Loading Port (or by Seller or its operator on behalf of such users);

Port Liability Agreement:
an agreement for use of the port and marine facilities located at the Loading
Port, to be entered into as described in Section 7.7.1, in the form attached in
Exhibit B hereto as may be amended pursuant to Section 7.7.4;

Provisional Invoice:
as defined in Section 10.1.8(a);

Reasonable and Prudent Operator:
a Person seeking in good faith to perform its contractual obligations, and in so
doing, and in the general conduct of its undertaking, exercising that degree of
skill, diligence, prudence and foresight which would reasonably and ordinarily
be expected from a skilled and experienced operator, complying with all
applicable International Standards and practices and regulations and approvals
of Governmental Authorities, engaged in the same type of undertaking under the
same or similar circumstances and conditions;

Round-Down Quantity:
as defined in Section 5.3.2;

Round-Up Quantity:
as defined in Section 5.3.1;

Rules:
as defined in Section 21.1.2;




16

--------------------------------------------------------------------------------




SCF:
for Gas, the quantity of anhydrous Gas that occupies one (1) cubic foot of space
at a temperature of sixty (60) degrees Fahrenheit and a pressure of fourteen
decimal six nine six (14.696) pounds per square inch absolute;

Scheduled Cargo Quantity:
the quantity of LNG (in MMBtus) identified in the ADP or Ninety Day Schedule to
be loaded onto an LNG Tanker in a Delivery Window in accordance with Section 8;

Second Window Period:
as defined in Section 4.2.2;

Seller:
as defined in the Preamble;

Seller Aggregate Liability:
as defined in Section 15.2.6(b);

Seller Liability Cap:
as defined in Section 15.2.6(c);

Seller Taxes:
as defined in Section 11.2;

SI:
the International System of Units;

SPA 1:
as defined in Section 24.8.1;

SPA 2:
as defined in Section 24.8.4;

Specifications:
as defined in Section 12.1.1;

Suspension Fee:
as defined in Section 5.7.2;

Term:
as defined in Section 4.1.1;

Terminating Party:
as defined in Section 20.2.1;

Termination Events:
as defined in Section 20.1;

Third Party:
a Person other than a Party;

Third Party Claim:
as defined in Section 15.4(a);

Third Window Period:
as defined in Section 4.2.3;

Transporter:
any Person who is a registered or disponent owner of, or any Person who
contracts with the same or with Buyer for the purposes of providing, operating,
or chartering any of the LNG Tankers;

USD or US$:
the lawful currency from time to time of the United States of America;




17

--------------------------------------------------------------------------------




X0:
the constant applicable on the Effective Date and equal to USD three decimal
fifty per MMBtu (US$3.50/MMBtu); and

Xy:
the constant applicable for a given Contract Year expressed in USD per MMBtu and
calculated in accordance with Section 9.1.2.

1.2
Interpretation

For purposes of this Agreement:
1.2.1
The titles, headings, and numbering in this Agreement are included for
convenience only and will have no effect on the construction or interpretation
of this Agreement.

1.2.2
References in this Agreement to Sections and Exhibits are to those of this
Agreement unless otherwise indicated. References to this Agreement and to
agreements and contractual instruments will be deemed to include all exhibits,
schedules, appendices, annexes, and other attachments thereto and all subsequent
amendments and other modifications to such instruments, to the extent such
amendments and other modifications are not prohibited by the terms of this
Agreement.

1.2.3
The word “include” or “including” will be deemed to be followed by “without
limitation.” The term “will” has the same meaning as “shall,” and thus imposes
an obligation.

1.2.4
Whenever the context so requires, the singular includes the plural and the
plural includes the singular, and the gender of any pronoun includes the other
gender.

1.2.5
Unless otherwise indicated, references to any statute, regulation or other law
will be deemed to refer to such statute, regulation or other law as amended or
any successor law.

1.2.6
All references to a Person shall include such Person’s successors and permitted
assigns.

1.2.7
Unless otherwise indicated, any reference to a time of Day shall be to Central
Time in the United States of America.

1.2.8
Approximate conversions of any unit of measurement contained in parenthesis
following the primary unit of measurement included in Sections 1 through 26 of
this Agreement are inserted as a matter of operational convenience only to show
the approximate equivalent in such different measurement. The obligations of the
Parties under Sections 1 through 26 of




18

--------------------------------------------------------------------------------




this Agreement will be undertaken in respect of the primary unit of measurement
and not in respect of any such approximate conversion.
1.3
Replacement of Rates and Indices No Longer Available

1.3.1
If (a) a publication that contains a rate or index used in this Agreement ceases
to be published for any reason or (b) such a rate or index ceases to exist, is
materially modified, or no longer is used as a liquid trading point for Gas (as
applicable), so as systematically to change its economic result, or is
disaggregated, displaced or abandoned, for any reason, the Parties shall
promptly discuss, with the aim of jointly selecting a rate or index or rates or
indices to be used in place of such rates and indices that maintains the intent
and economic effect of those original rates or indices.

1.3.2
If the Parties fail to agree on a replacement rate or index within thirty (30)
Days, the Parties may submit such issue to an Expert pursuant to Section 21.2,
as amended by the provisions of this Section 1.3.2. Any Expert selected shall be
instructed to select the published rate or index, or a combination of published
rates or indices, with adjustments as necessary or appropriate, that most nearly
preserves the intent and economic result of the original rates or indices. If
the Parties are not able to agree upon an Expert within ten (10) Days after the
receipt of the notice of request for expert determination, either Party may
elect to refer the determination of the replacement rate or index for
arbitration in accordance with Section 21.1.

1.3.3
If any rate used in this Agreement is not published for a particular date, but
the publication containing such rate continues to be published and the rate
itself continues to exist, the Parties shall use the published rate in effect
for the date such rate was most recently published prior to the particular date,
unless otherwise provided in this Agreement.

1.3.4
If any index used in this Agreement is not published for a particular date, but
the publication containing such index continues to be published and the index
itself continues to exist, the Parties shall use the index from the geographic
location closest in proximity to the unpublished index from the same publication
in effect for the particular date adjusted by the difference between the same
indices from the most recent publication published prior to the particular date,
unless otherwise provided in this Agreement.

1.3.5
If an incorrect value is published for any rate or index used in this Agreement
and such error is corrected and published within ninety (90) Days of the date of
the publication of such incorrect rate or index, such corrected rate or index
will be substituted for the incorrect rate or index and any calculations
involving such rate or index will be recalculated and the Parties will take any
necessary actions based upon these revised calculations, including adjustments
of amounts previously invoiced and/or paid.




19

--------------------------------------------------------------------------------




2.
Approvals and Conditions Precedent



2.1
Approvals

2.1.1
Seller or an Affiliate of Seller shall obtain and maintain, or cause to be
obtained and maintained, in force the Export Authorizations at all times
commencing no later than the CP Deadline, except as may be excused by Force
Majeure. Buyer and Seller shall use reasonable efforts to obtain and maintain in
force, and shall use reasonable efforts to cause its Affiliates to obtain and
maintain in force, the other Approvals (other than the Export Authorizations)
which are required for the performance of this Agreement, and shall cooperate
fully with each other whenever necessary for this purpose.

2.1.2
If the laws of the United States of America do not require maintenance of or
compliance with one or both Export Authorization(s) to export LNG from the
United States of America, then for so long as the laws of the United States of
America do not require such maintenance or compliance, the Parties agree that
this Agreement shall be read and construed to omit those provisions of this
Agreement relating to such affected Export Authorization(s) and neither Party
shall have any rights or obligations (including obligations to maintain such
affected Export Authorization(s), rights to terminate this Agreement and claims
of Force Majeure) in respect of any such Export Authorization(s).

2.2
Conditions Precedent

2.2.1
The Parties recognize and agree that this Agreement (other than the provisions
of this Section 2.2 and Sections 1, 2.1, 4.1, 14.1 to 14.6, and 15 to 26, which
shall all be in full force and effect as of the Effective Date) shall not become
effective unless and until each of the following conditions precedent (the
“Conditions Precedent”) have been satisfied or waived:

(a)
Seller has received all Approvals required to construct and operate the
Designated Train and any new or modified existing facilities at the Corpus
Christi Facility needed to enable Seller to fulfill its obligations under this
Agreement (not including any Approvals which will not be issued until after
construction is commenced);

(b)
Seller has secured the necessary financing arrangements to construct and operate
the Corpus Christi Facility and any facilities related thereto in respect of the
Designated Train;




20

--------------------------------------------------------------------------------




(c)
Seller has taken a positive final investment decision in respect of the
Designated Train (“FID”), in its sole discretion, to construct the liquefaction
facilities and to construct any other required facilities, in relation to the
addition of any liquefaction facilities in respect of the Designated Train;

(d)
Seller or an Affiliate of Seller has obtained the FTA Export Authorization and
the Non-FTA Export Authorization;

(e)
the Approvals required for Seller or an Affiliate of Seller to export LNG from
the Designated Train are in full force and effect; and

(f)
Seller has issued to the Person primarily responsible for construction of the
Designated Train and any other facilities at the Corpus Christi Facility needed
to enable Seller to fulfill its obligations under this Agreement, an
unconditional full notice to proceed with the construction of Designated Train
and any other facilities at the Corpus Christi Facility needed to enable Seller
to fulfill its obligations under this Agreement.

2.2.2
Promptly upon satisfaction of each of the Conditions Precedent, Seller shall
notify Buyer of such satisfaction. Except in respect of the Condition Precedent
set forth in Section 2.2.1(d) which can be waived only by agreement of both
Parties, satisfaction of each Condition Precedent can be waived only by Seller
upon notice to Buyer. The date that the last of the Conditions Precedent is
fulfilled or waived shall be the “CP Fulfillment Date”. At Buyer’s request,
Seller shall meet with Buyer on a reasonably frequent basis (but not less than
one meeting every three (3) Months) to advise Buyer on the progress of the
satisfaction of each of the Conditions Precedent.

2.2.3
Seller shall endeavor in good faith to satisfy or procure the satisfaction of
each Condition Precedent by June 30, 2015 (as may be revised in accordance with
Section 2.2.4, the “CP Deadline”).

2.2.4
If any Condition Precedent is not satisfied by the CP Deadline (as such CP
Deadline may be revised pursuant to this Section 2.2.4), in circumstances other
than where it has been waived in accordance with Section 2.2.2, Seller shall
give notice to that effect to Buyer and, if requested by Buyer, shall provide an
explanation of the reason for the delay in satisfaction of the Conditions
Precedent and the revised date by which it is reasonably expected that all
Conditions Precedent will be satisfied. If the Parties agree in writing to
change the deadline for satisfaction of the Conditions Precedent to the revised
date notified by Seller or another later date, such revised date shall be deemed
the CP Deadline for all purposes of this Agreement.




21

--------------------------------------------------------------------------------




2.2.5
If any Condition Precedent has been neither satisfied nor waived by the CP
Deadline (as such CP Deadline may be revised pursuant to Section 2.2.4), then at
any time after such CP Deadline either Party may give to the other Party a
notice of termination of this Agreement. Such notice of termination shall be
effective in accordance with Section 20.2 if any Condition Precedent remains
neither satisfied nor waived prior to such date.

3.
Subject Matter



3.1
Sale and Purchase

3.1.1
Seller shall sell and make available for delivery, or compensate Buyer if not
made available for delivery, LNG in cargoes at the Delivery Point, and Buyer
shall take and pay for, or compensate Seller if not taken, such LNG, in the
quantities and at the prices set forth in and otherwise in accordance with and
subject to the provisions of this Agreement.

3.1.2
Seller intends to load cargoes from the Corpus Christi Facility, but, subject to
the prior written consent of Buyer (such consent not to be unreasonably
withheld), Seller may deliver cargoes to Buyer from any alternate source;
provided, that:

(a)
LNG from such alternate source shall, when made available by Seller to Buyer,
comply with the Specifications;

(b)
Seller has agreed to reimburse Buyer an amount equal to Buyer’s reasonable
estimate of the increased costs that would be incurred as a result of the
delivery of LNG at such alternate source;

(c)
the receipt of LNG at an alternate source will not affect the ability of LNG
Tankers to perform other cargo receipts and deliveries in a timely fashion;

(d)
the facilities at the alternate source are compatible with LNG Tankers; and

(e)
the alternate source and the voyage thereto do not present added risks or
dangers to any LNG Tanker or personnel of Buyer or any Affiliate of Buyer.

3.2
Facilities

3.2.1
During the period from the Effective Date and continuing through the Date of
First Commercial Delivery, Seller shall proceed diligently to construct, test,
commission, maintain and operate the Corpus Christi Facility (but only including
the Designated Train) in accordance with the standards and




22

--------------------------------------------------------------------------------




specifications set forth in Section 7.2.2, or cause same to occur, so as to
enable Seller to fulfill its obligations to Buyer under this Agreement.
3.2.2
Subject to Section 2.1.1, Seller covenants that, acting as a Reasonable and
Prudent Operator, it shall at all relevant times from the Date of First
Commercial Delivery and continuing throughout the Term own, or have access to
and use of, and maintain and operate or cause to be maintained and operated,
consistent with International Standards and subject to all Applicable Laws, the
Corpus Christi Facility so as to enable Seller to fulfill its obligations to
Buyer under this Agreement.

3.3
Destination

Subject to Section 26.1 and notwithstanding the Discharge Terminal corresponding
to any cargo in the ADP or Ninety Day Schedule, Buyer shall be free to (i) sell
such LNG free on board at the Corpus Christi Facility or at any other point
during a voyage, or at or after the unloading of any LNG purchased hereunder and
(ii) transport the LNG to, and market the LNG at, any destination of its
choosing, in accordance with the provisions of this Agreement.
4.
Term



4.1
Term

4.1.1
Term. This Agreement shall enter into force and effect as set forth in Section
2.2.1 and, subject to Section 20, shall continue in force and effect until the
twentieth (20th) anniversary of the Date of First Commercial Delivery, unless
extended pursuant to Section 4.1.2 (the “Term”).

4.1.2
Extension of Term.

(a)
On or before the seventeenth (17th) anniversary of the Date of First Commercial
Delivery, Buyer may, by notice to Seller, extend the Term of this Agreement as
to any portion of the ACQ by a period of up to ten (10) years beyond the initial
twenty (20) years as set forth in Section 4.1.1, provided that:

(i)
(x) the sum of the portion of the ACQ that Buyer has elected to extend, and the
ACQs of all other customers purchasing LNG or liquefaction services from the
Corpus Christi Facility at all times during the extension period elected by
Buyer is equal to or greater than one hundred eighty-two million five hundred
thousand (182,500,000) MMBtu, or (y) Buyer agrees to increase its ACQ during the
extension period elected by Buyer such that the sum of Buyer’s ACQ and the ACQs
of all other customers purchasing LNG or liquefaction services




23

--------------------------------------------------------------------------------




from the Corpus Christi Facility during the extension period elected by Buyer is
equal to or greater than one hundred eighty-two million five hundred thousand
(182,500,000) MMBtu; and
(ii)
Seller or an Affiliate of Seller is able, by the exercise of reasonable efforts,
to maintain in effect all Approvals, including LNG export licenses, necessary
for the continued operation of the Corpus Christi Liquefaction Facility during
the extension period elected by Buyer.

(b)
If Seller or an Affiliate of Seller is unable to maintain in effect all such
Approvals during the entire extension period elected by Buyer, Seller shall
inform Buyer of the period during which it can maintain such Approvals, and
Buyer shall, by giving Seller notice no later than thirty (30) Days following
receipt of Seller’s notice pursuant to this Section 4.1.2(b): (i) modify its
election made pursuant to Section 4.1.2(a) such that the extension period is
coincident with or less than the period during which Seller can maintain such
Approvals or (ii) withdraw its election made pursuant to Section 4.1.2(a).

(c)
If the Term is extended pursuant to this Section 4.1.2, the Parties shall make
such revisions to this Agreement as are necessary to give effect to such
extension, including Sections 5.1.1, 5.4.1(e), and 7.16.1(a).

4.2
Date of First Commercial Delivery

The Day notified by Seller to Buyer on which Seller anticipates that the
Designated Train will become commercially operable shall be the “Date of First
Commercial Delivery”, which Day shall be determined by taking into account
development and construction schedules, as set forth below.
4.2.1
The period that begins on the first Day of the Month that follows the date that
is fifty-nine (59) Months after the CP Fulfillment Date and ends one hundred
eighty (180) Days later shall be the “First Window Period”. Such fifty-nine (59)
Month period shall be adjusted to reflect the guaranteed substantial completion
date of the Designated Train in the final executed EPC Contract. Seller shall
notify Buyer of such adjustment, if any, no later than the date upon which
Seller gives notice pursuant to Sections 2.2.2 of the fulfillment of the
Condition Precedent identified in Section 2.2.1(f).

4.2.2
Seller shall notify Buyer, at least one hundred twenty (120) Days prior to the
commencement of the First Window Period of a ninety (90) Day period falling
within the First Window Period (“Second Window Period”) during which the Date of
First Commercial Delivery shall occur, or, in the absence of notification by
Seller in accordance with this Section 4.2.2, the Second Window Period shall be
deemed to be the last ninety (90) Days of the First Window Period.




24

--------------------------------------------------------------------------------




4.2.3
Seller shall notify Buyer at least ninety (90) Days prior to the commencement of
the Second Window Period of a sixty (60) Day period falling within the Second
Window Period (“Third Window Period”) during which the Date of First Commercial
Delivery shall occur, or, in the absence of notification by Seller in accordance
with this Section 4.2.3, the Third Window Period shall be deemed to be the last
sixty (60) Days of the Second Window Period.

4.2.4
Seller shall notify Buyer at least sixty (60) Days prior to the commencement of
the Third Window Period of a thirty (30) Day period falling within the Third
Window Period (“Final Window Period”) during which the Date of First Commercial
Delivery shall occur, or, in the absence of notification by Seller in accordance
with this Section 4.2.4, the Final Window Period shall be deemed to be the last
thirty (30) Days of the Third Window Period.

4.2.5
Seller shall notify Buyer at least forty-five (45) Days prior to the
commencement of the Final Window Period of the Day within the Final Window
Period which shall be the Date of First Commercial Delivery, or, in the absence
of notification by Seller in accordance with this Section 4.2.5, the Date of
First Commercial Delivery shall be deemed to be the last Day of the Final Window
Period.

4.2.6
The Date of First Commercial Delivery shall be the date so notified or deemed
notified pursuant to this Section 4.2, regardless of whether any LNG is
scheduled for delivery to Buyer or whether any LNG is in fact so delivered.
Seller will provide non-binding good faith estimates of the Date of First
Commercial Delivery from time to time, as credible and relevant information is
available (but not less frequently than one (1) update every six (6) Months).
Each window period identified in this Section 4.2 may be extended, and the Date
of First Commercial Delivery may be deferred on a Day-for-Day basis, in the
event of Force Majeure affecting Seller that delays the Designated Train
becoming commercially operable; provided that such deferral of the Date of First
Commercial Delivery shall not exceed four hundred fifty-five (455) Days in
aggregate.

4.3
Progress Reports

Buyer and Seller shall meet periodically (but in any event not less than once
every sixty (60) Days) to discuss the progress of construction of the Designated
Train.
4.4
Delayed Date of First Commercial Delivery

4.4.1
Notwithstanding Section 4.2 to the contrary, if the Designated Train has not
become commercially operable by the last Day of the Final Window Period as
specified in Section 4.2.4, the Date of First Commercial Delivery shall be the
first Day on which the Designated Train is commercially operable, as notified by
Seller. For all purposes of this Agreement, the Designated Train shall not be
considered “commercially operable” unless it has been commissioned, it is
capable of delivering LNG in quantities sufficient and quality necessary to
permit Seller to perform its obligations hereunder, and its obligations in
respect of such train to any other customer who has an LNG sale and purchase
agreement for the purchase and export of LNG from such train and such train is
constructed in compliance with Section 7.2.2.




25

--------------------------------------------------------------------------------




4.4.2
If the Date of First Commercial Delivery does not occur within one hundred
eighty (180) Days after the last Day of the Final Window Period (as such window
period may have been extended pursuant to Section 4.2.6 due to Force Majeure),
Buyer may elect to terminate this Agreement pursuant to Section 20.1.9 by
delivering notice of such election to Seller no later than two hundred ten (210)
Days after the last Day of the Final Window Period (as such window period may
have been extended pursuant to Section 4.2.6 due to Force Majeure).



4.5
Contract Year

References to a “Contract Year” mean a period of time from and including January
1st through and including December 31st of the same calendar year, provided
that:
(a)
the first Contract Year is the period of time beginning on the Date of First
Commercial Delivery and ending on December 31st of the same calendar year (the
“First Contract Year”); and

(b)
the final Contract Year is the period of time beginning on the January 1st
immediately preceding the final Day of the Term and ending on the final Day of
the Term (the “Final Contract Year”).

5.
Quantities



5.1
ACQ

5.1.1
Subject to Section 5.1.4, the annual contract quantity (“ACQ”) for any Contract
Year shall be an amount equal to thirty nine million six hundred eighty thousand
(39,680,000) MMBtu.

5.1.2
The ACQ for purposes of determining all obligations under this Agreement shall
be the amount expressed in MMBtus. All references in this Agreement to cargoes
or other quantities are solely for operational convenience.

5.1.3
With respect to each Contract Year, the AACQ for the relevant Contract Year
shall be scheduled for delivery in the relevant ADP on a reasonably even and
ratable basis throughout the relevant Contract Year, taking into consideration
planned maintenance at the Corpus Christi Facility.

5.1.4
If the First Contract Year does not commence on January 1st and/or if the Final
Contract Year does not end on December 31st then the ACQ will be proportionally
reduced in each such Contract Year by the proportion that the number of Days in
each such Contract Year bears to the total number of Days in the calendar year
in which each such Contract Year occurs.




26

--------------------------------------------------------------------------------




5.2
Adjusted Annual Contract Quantity

The “Adjusted Annual Contract Quantity” or “AACQ”, expressed in MMBtu, for each
Contract Year shall be equal to the ACQ for the relevant Contract Year, plus the
following:
5.2.1
Round-Up Quantity for such Contract Year, determined in accordance with Section
5.3.1; and

5.2.2
Round-Down Quantity for the previous Contract Year, determined in accordance
with Section 5.3.2, and carried forward to the current Contract Year;

less any of the following:
5.2.3
Major Scheduled Maintenance Quantity for such Contract Year, if any, determined
in accordance with Section 5.4;

5.2.4
Round-Up Quantity taken in the previous Contract Year, determined in accordance
with Section 5.3.1, and carried forward as a deduction to the current Contract
Year; and

5.2.5
Round-Down Quantity for the current Contract Year, determined in accordance with
Section 5.3.2.

5.3
Round-Up/Round-Down Quantities

5.3.1
If, during the development of the Annual Delivery Program, it appears that the
delivery during such Contract Year of the ACQ plus the quantities specified in
Section 5.2.2, less the quantities specified in Sections 5.2.3 and 5.2.4 would
require Seller to make available and Buyer to take a quantity of LNG that is
less than a full cargo lot, then Buyer may request, pursuant to Section 8.1.2,
that the AACQ be increased by a quantity of LNG sufficient to deliver the AACQ
in full cargo lots, and Seller shall use reasonable efforts to accommodate such
request. Any quantity included in the Annual Delivery Program pursuant to this
Section 5.3.1 shall be considered a “Round-Up Quantity”. In granting requests
for Round-Up Quantities, Seller shall act in a non-discriminatory manner among
Foundation Customers and shall give priority to the requests of Foundation
Customers over the requests of other customers.

5.3.2
If, during the development of the Annual Delivery Program, it appears that the
delivery during such Contract Year of the ACQ plus the quantities specified in
Section 5.2.2 less the quantities specified in Sections 5.2.3 and 5.2.4 would
require Seller to make available and Buyer to take a quantity of LNG that is
less than a full cargo lot, but Buyer does not request an increase in the AACQ,
or Buyer requests an increase but Seller is unable by the




27

--------------------------------------------------------------------------------




exercise of reasonable efforts to accommodate such request, then the AACQ shall
be reduced by an amount (the “Round-Down Quantity”) such that the resulting AACQ
can be delivered in full cargo lots.
5.4
Major Scheduled Maintenance

5.4.1
Seller shall be entitled to reduce the AACQ in order to perform major scheduled
maintenance to the Corpus Christi Facility (the “Major Scheduled Maintenance
Quantity”) subject to the following conditions:

(a)
Seller may only exercise its right to such reduction in a Contract Year to the
extent it determines, as a Reasonable and Prudent Operator, that scheduled
maintenance is required for operational reasons;

(b)
Seller shall exercise reasonable efforts to schedule such reduction during the
Months of April through September;

(c)
Seller shall notify Buyer of its exercise of, and the amount of, Major Scheduled
Maintenance Quantity pursuant to Section 8.1.1(b);

(d)
the Major Scheduled Maintenance Quantity reduction elected by Seller during any
Contract Year may not exceed seven decimal five percent (7.5%) of the ACQ for
such Contract Year; and

(e)
the cumulative amount of all Major Scheduled Maintenance Quantity reductions
elected by Seller pursuant to this Section 5.4.1 shall not exceed twenty-five
percent (25%) of the ACQ during any six (6) consecutive Contract Years.

5.5
Buyer’s Purchase Obligation

5.5.1
During any Contract Year, Buyer shall take and pay for the Scheduled Cargo
Quantity with respect to each cargo included in the AACQ and scheduled in the
ADP for such Contract Year, less:

(a)
any quantities of LNG not made available by Seller for any reasons attributable
to Seller (other than quantities for which Seller is excused pursuant to this
Agreement from making available due to Buyer’s breach of this Agreement)
including quantities not made available by Seller due to Force Majeure affecting
Seller or the Corpus Christi Facility;

(b)
any quantities of LNG not taken by Buyer for reasons of Force Majeure;

(c)
quantities of LNG for which Buyer has provided a notice of suspension pursuant
to Section 5.7; and




28

--------------------------------------------------------------------------------




(d)
any quantity that the relevant LNG Tanker is not capable of loading due to the
Seller’s delivery of LNG that has a Gross Heating Value that is less than the
value identified by Seller pursuant to Section 8.1.1(a).

5.5.2
If, with respect to any cargo identified in Section 5.5.1, Buyer does not take
all or part of the Scheduled Cargo Quantity of such cargo, and such failure to
take is not otherwise excused pursuant to Section 5.5.1, then the amount by
which the Scheduled Cargo Quantity for such cargo exceeds the quantity of LNG
taken by Buyer in relation to such cargo shall be the “Cargo Shortfall
Quantity”.

5.5.3
With respect to any Cargo Shortfall Quantity, Buyer shall pay to Seller Cover
Damages in accordance with the following, if Cover Damages are a positive
amount.

(a)
“Cover Damages” shall be equal to: (i) the CSP multiplied by the Cargo Shortfall
Quantity; minus (ii) the proceeds of any Mitigation Sale, if any; minus (iii)
reasonable and verifiable savings obtained by Seller (including savings related
to avoided fuel Gas for LNG production, transportation and Third Party costs
avoided) as a result of the Mitigation Sale as opposed to the sale to Buyer;
plus (iv) any actual, reasonable, verifiable, incremental costs incurred by
Seller as a result of such Mitigation Sale (including costs related to
transporting, marketing, selling, and delivery of the Cargo Shortfall Quantity).
For purposes of calculating Cover Damages, the CSP shall be determined as of the
Month in which the applicable Delivery Window begins.

(b)
Seller shall use reasonable efforts to mitigate its Losses resulting from
Buyer’s failure to take such Cargo Shortfall Quantity by reselling such Cargo
Shortfall Quantity (whether as LNG or Gas,) to Third Parties (each such sale a
“Mitigation Sale”); except that any sale of a quantity of LNG (or Gas) by Seller
to any Third Party that Seller was already obligated to make at the earlier to
occur of (i) Buyer’s failure to take such LNG; or (ii) Buyer’s notice to Seller
that it will not take such LNG, is not a Mitigation Sale.

(c)
Notwithstanding the foregoing, if the Cargo Shortfall Quantity is within the
operational tolerance of two percent (2%) of the Scheduled Cargo Quantity
(“Operational Tolerance”) (such Operational Tolerance to be exercised by Buyer
only with respect to operational matters regarding the LNG Tanker, and without
regard to Gas markets or other commercial considerations), the Cover Damages
shall be zero USD (US$0.00).




29

--------------------------------------------------------------------------------




5.5.4
Any payment that Buyer makes under this Section 5.5 shall not be treated as an
indirect, incidental, consequential or exemplary loss or a loss of income or
profits for purposes of Section 15.2.1.

5.6
Seller’s Delivery Obligation

5.6.1
During any Contract Year, Seller shall make available to Buyer the Scheduled
Cargo Quantity with respect to each cargo in the AACQ and scheduled in the ADP
for such Contract Year, less;

(a)
quantities of LNG not taken by Buyer for any reason attributable to Buyer (other
than quantities for which Buyer is excused pursuant to this Agreement from
taking due to Seller’s breach of this Agreement), or for reason of Force Majeure
affecting Buyer;

(b)
quantities of LNG for which Buyer has provided a notice of suspension pursuant
to Section 5.7; and

(c)
quantities of LNG not made available by Seller due to Force Majeure.

5.6.2
Except as otherwise excused in accordance with the provisions of this Agreement,
if, during any Contract Year, for any reason other than those specified in
Section 5.6.1, Seller does not make available the Scheduled Cargo Quantity with
respect to any cargo identified in Section 5.6.1 then the amount by which the
Scheduled Cargo Quantity exceeds the quantity of LNG made available by Seller
shall be the “Cargo DoP Quantity”. Seller shall make a payment to Buyer for each
MMBtu of the Cargo DoP Quantity in an amount equal to: (a) the actual,
documented price incurred by Buyer for the purchase of a replacement quantity of
LNG or Gas (not to exceed the MMBtu equivalent of the Cargo DoP Quantity), or,
in respect of any Cargo DoP Quantity for which a replacement quantity of LNG or
Gas cannot be purchased, the market price of LNG at such time at the cargo’s
originally scheduled destination; less (b) the CSP; plus (c) any actual,
reasonable, and verifiable costs (if any), incurred by Buyer due to such
failure, including costs associated with transportation; plus (d) any actual,
verifiable costs incurred by Buyer in respect of idling the LNG Tanker scheduled
to load the Cargo DoP Quantity; less (e) actual, reasonable, and verifiable cost
savings realized by Buyer due to Seller’s failure to make the Scheduled Cargo
Quantity available (the “Cargo DoP Payment”). For purposes of calculating the
Cargo DoP Payment, CSP shall be determined as of the Month in which the
applicable Delivery Window begins.

5.6.3
Notwithstanding the foregoing, if the Cargo DoP Quantity is within the
Operational Tolerance (such Operational Tolerance to be exercised by Seller only
with respect to operational matters regarding the Corpus Christi Facility,




30

--------------------------------------------------------------------------------




and without regard to Gas markets or other commercial considerations), the Cargo
DoP Payment shall be zero USD (US$0.00).
5.6.4
Buyer shall use reasonable efforts to mitigate Seller’s liability to make any
payments pursuant to this Section 5.6.

5.6.5
In the event the ability of the Corpus Christi Facility to produce and deliver
LNG is impaired due to an unscheduled services interruption that does not
constitute Force Majeure, then during such event of interruption, Seller shall
comply with the Foundation Customer Priority in allocating the LNG that is
available from the Corpus Christi Facility.

5.7
Buyer’s Right to Suspend Deliveries

5.7.1
Subject to the remainder of this Section 5.7, Buyer may elect to suspend
deliveries of all cargoes scheduled in the ADP for the relevant Month by
providing notice of such election to Seller on or prior to the twentieth (20th)
Day of the Month that is two (2) Months prior to the Month for which Buyer is
suspending deliveries. Once cargoes have been suspended pursuant to this Section
5.7.1, Seller shall be relieved of its obligation to make available such cargoes
pursuant to Section 5.6.

5.7.2
During the period of suspension, Buyer shall pay a suspension fee (the
“Suspension Fee”) for all cargoes suspended during a Month equal to:

Xy x ∑SCQM 
where:
Xy is as set forth in Section 9.1.2; and
∑SCQM is equal to the sum of all Scheduled Cargo Quantities scheduled in the ADP
for the relevant Month of suspension.
Payment of the Suspension Fee shall be paid in accordance with Section 10.2.2.
5.7.3
Buyer may elect to resume delivery of cargoes previously suspended by delivering
a notice to Seller stating such election. A notice provided pursuant to this
Section 5.7.3 shall be made on or prior to the twentieth (20th) Day of any Month
that is two (2) Months prior to the Month for which Buyer is electing to resume
delivery of cargoes scheduled in the ADP. Any period of suspension elected by
Buyer pursuant to this Section 5.7 shall not be less than one (1) Month.

5.7.4
If, at the time of issuance of an ADP for a Contract Year, Buyer has elected
suspension of performance pursuant to the terms of this Section 5.7, and Buyer
desires such suspension of performance to continue into the Contract Year that
is the subject of the newly issued ADP, Buyer shall provide a notice




31

--------------------------------------------------------------------------------




to Seller not later than the twentieth (20th) Day of the eleventh (11th) month
of the prior Contract Year stating such election, and the provisions of this
Section 5.7 shall apply.
6.
Delivery Point, Title and Risk



6.1
Delivery Point

Seller shall deliver LNG to Buyer, subject to the terms and conditions of this
Agreement, at the point at which the flange coupling of the LNG loading line at
the Corpus Christi Facility joins the flange coupling of the LNG intake manifold
of the relevant LNG Tanker (“Delivery Point”).
6.2
Title and Risk

Title to, and all risks in respect of, the LNG sold by Seller pursuant to this
Agreement shall pass from Seller to Buyer as the LNG passes the Delivery Point.
7.
Transportation and Loading

7.1
Transportation by Buyer

Buyer shall, in accordance with this Agreement, Applicable Laws, Approvals and
International Standards, provide, or cause to be provided, transportation from
the Delivery Point of all quantities of LNG delivered hereunder to Buyer. Buyer
shall notify Seller by the 15th day following the end of each calendar quarter
whether any cargo loadings at the Corpus Christi Facility (or at any alternate
source in the United States pursuant to Section 3.1.2) that are the subject of
this Agreement used an LNG Tanker chartered, operated or owned by Buyer or an
Affiliate of Buyer. As requested by Seller, Buyer shall use reasonable efforts
to provide additional information regarding the terms on which the LNG Tanker is
chartered, subject to all relevant confidentiality restrictions. Buyer shall
cause any Third Party that has purchased a cargo that is the subject of this
Agreement, to provide the information required by this Section 7.1 as if such
Third Party were Buyer.





32

--------------------------------------------------------------------------------




7.2
Corpus Christi Facility

7.2.1
Prior to the Date of First Commercial Delivery and provided the Conditions
Precedent set forth in this Agreement are satisfied or waived in accordance
herewith, Seller shall cause the Corpus Christi Facility to be constructed and
commissioned so as to be able to provide liquefaction services and otherwise to
achieve commercial operations completion for making available LNG to Buyer under
this Agreement. During the Term, Seller shall at all times cause to be provided,
maintained and operated the Corpus Christi Facility in accordance with the
following: (a) International Standards; (b) all terms and conditions set forth
in this Agreement; (c) Applicable Laws; and (d) to the extent not inconsistent
with International Standards, such good and prudent practices as are generally
followed in the LNG industry by Reasonable and Prudent Operators of similar LNG
liquefaction terminals.

7.2.2
The Corpus Christi Facility shall include the following:

(a)
appropriate systems for communications with LNG Tankers;

(b)
a berth, capable of berthing an LNG Tanker having a displacement of no more than
one hundred sixty-six thousand (166,000) tons, an overall length of no more than
one thousand one hundred forty (1,140) feet (approximately 347 meters), a beam
of no more than one hundred seventy-five (175) feet (approximately 53 meters),
and a draft of no more than forty (40) feet (approximately 12 meters), which LNG
Tankers can safely reach, fully laden, and safely depart, fully laden, and at
which LNG Tankers can lie safely berthed and load and unload safely afloat;

(c)
lighting sufficient to permit loading operations by day or by night, to the
extent permitted by Governmental Authorities and Pilots (it being acknowledged,
however, that Seller shall in no event be obligated to allow nighttime berthing
operations at the Corpus Christi Facility if Seller determines that such
operations during nighttime hours could pose safety or operational risks to the
Corpus Christi Facility, an LNG Tanker, or a Third Party);

(d)
facilities capable of transferring LNG at a rate of up to an average of twelve
thousand (12,000) Cubic Meters per hour at the Delivery Point, with three (3)
LNG transfer arms each having a reasonable operating envelope to allow for ship
movement and manifold strainers of sixty (60) mesh;

(e)
a vapor return line system of sufficient capacity to allow for transfer of Gas
necessary for safe cargo operations of an LNG Tanker at the required rates,
pressures and temperatures;




33

--------------------------------------------------------------------------------




(f)
facilities allowing ingress and egress between the Corpus Christi Facility and
the LNG Tanker by (i) representatives of Governmental Authorities for purposes
of LNG transfer operations; and (ii) an independent surveyor for purposes of
conducting tests and measurements of LNG on board the LNG Tanker;

(g)
emergency shut-down systems;

(h)
LNG storage facilities; and

(i)
LNG liquefaction facilities having the capacity to liquefy Gas and produce not
less than two hundred ninety-one thousand seven hundred (291,700) tonnes per
Month of LNG, using the ConocoPhillips Optimized Cascade process under license
from ConocoPhillips which will include, as necessary, the following equipment,
gas turbines, compressor sets, heat exchanger systems, heavies removal system;
acid gas removal unit and a mercury removal system for the pre-treatment of feed
Gas received at the inlet of the Corpus Christi Facility; propane, ethylene, and
amine storage tanks and control and measurement systems, flares, ancillary
systems.

7.2.3
Services and facilities not provided by Seller include the following:
(a) facilities and loading lines for liquid or gaseous nitrogen to service an
LNG Tanker; (b) facilities for providing bunkers; (c) facilities for the
handling and delivery to the LNG Tanker of ship’s stores, provisions and spare
parts; and (d) nitrogen rejection or natural gas liquids (NGL) removal. Buyer
shall be required to obtain towing, escort, line handling, and pilot services as
described in Section 7.5.3.

7.3
Compatibility of the Corpus Christi Facility with LNG Tankers

7.3.1
Buyer shall ensure, at no cost to Seller, that each of the LNG Tankers is fully
compatible with the general specifications set forth in Section 7.2.2 and any
modifications made to the Corpus Christi Facility in accordance with Section
7.3.2. Should an LNG Tanker fail materially either to be compatible with the
Corpus Christi Facility, or to be in compliance with the provisions of Sections
7.5 and 7.6, Buyer shall not employ such LNG Tanker until it has been modified
to be so compatible or to so comply.

7.3.2
The Parties agree that, after the Effective Date, Seller shall be entitled to
modify the Corpus Christi Facility in any manner whatsoever, provided that: (x)
such modifications do not render the Corpus Christi Facility incompatible with
an LNG Tanker that is compatible with the general specifications set forth in
Section 7.2.2; (y) such modifications, once finalized, do not reduce the ability
of Seller to make available LNG in accordance with the terms of this Agreement;
and (z) such modifications do not otherwise conflict with Seller’s obligations
hereunder. Notwithstanding the foregoing, Seller may




34

--------------------------------------------------------------------------------




modify the Corpus Christi Facility in a manner that would render it incompatible
with an LNG Tanker provided that such modification is required by and is made
pursuant to a change in Applicable Laws, Approvals, or International Standards,
or is required for safety or environmental reasons.
7.4
Buyer Inspection Rights in Respect of the Corpus Christi Facility

7.4.1
Upon obtaining Seller’s prior written consent, which consent shall not be
unreasonably withheld or delayed, a reasonable number of Buyer’s designated
representatives may from time to time (including during the period of
construction of the liquefaction facilities) inspect the operation of the Corpus
Christi Facility so long as such inspection occurs from 8:00 a.m. Central Time
to 5:00 p.m. Central Time on a business day in the United States of America. Any
such inspection shall be at Buyer’s sole risk and expense. In conjunction with
any such inspection, Seller shall, and shall use reasonable efforts to cause
that its Affiliates shall, provide Buyer access at reasonable times and places
(taking into consideration cost and schedule impacts) to (a) relevant qualified
employees and contractors of Seller or its Affiliates in order to discuss the
progress of the construction of the Corpus Christi Facility and the operation
and maintenance of the Corpus Christi Facility (as applicable) and (b) relevant
documentation, if any, available to Seller or its Affiliates in support of such
discussions. Buyer (and its designees) shall carry out any such inspection
without any interference with or hindrance to the safe and efficient operation
of the Corpus Christi Facility. Buyer’s right to inspect and examine the Corpus
Christi Facility shall be limited to verifying Seller’s compliance with Seller’s
obligations under this Agreement. No inspection (or lack thereof) of the Corpus
Christi Facility by Buyer hereunder, or any requests or observations made to
Seller or its representatives by or on behalf of Buyer in connection with any
such inspection, shall (a) modify or amend Seller’s obligations,
representations, warranties and covenants hereunder; or (b) constitute an
acceptance or waiver by Buyer of Seller’s obligations hereunder.

7.4.2
Buyer shall indemnify and hold Seller and its Affiliates harmless from any
Claims and Losses resulting from Buyer’s inspection of the Corpus Christi
Facility pursuant to Section 7.4.1.



7.5
LNG Tankers

7.5.1
Buyer shall cause each LNG Tanker to comply with the requirements of this
Section 7.5 and the requirements of Section 7.6 in all respects.

7.5.2
Each LNG Tanker shall comply with the regulations of, and obtain all Approvals
required by, Governmental Authorities to enable such LNG Tanker to enter, leave
and carry out all required operations at the Corpus Christi Facility. Each LNG
Tanker shall at all times have on board valid




35

--------------------------------------------------------------------------------




documentation evidencing all such Approvals. Each LNG Tanker shall comply fully
with the International Safety Management Code for the Safe Operation of Ships
and Pollution Prevention effective July 1st, 1998, as amended from time to time,
and at all times be in possession of valid documents of compliance and safety
management certificates, and can demonstrate that the LNG Tanker has an
effective management system in operation that addresses all identified risks,
and provides proper controls for dealing with these risks.
7.5.3
Buyer shall cause Transporter to enter into a tug services agreement to provide
such number and types of tugs, fireboats and escort vessels as are (i)
acceptable to Seller, and (ii) required by Governmental Authorities to attend
the LNG Tanker and (iii) necessary and appropriate to permit safe and efficient
movement of the LNG Tanker within the maritime safety areas located in the
approaches to and from the Corpus Christi Facility. An Affiliate of Seller may,
at its option, procure tug services at the Corpus Christi Facility.  In such
event, Buyer shall cause Transporter to enter into a tug services agreement with
such Affiliate of Seller. Such agreement shall provide that the fees for tug
services shall be applied on a non-discriminatory basis among all long-term
customers. If Seller’s Affiliate elects to procure tug services for the Corpus
Christi Facility Seller shall so notify Buyer no later than eighteen (18) months
prior to the first day of the First Window Period. Seller shall not be required
to provide tugs, fireboats and escort vessels to attend any LNG Tanker and shall
not be liable to Buyer in connection with Transporter’s failure to enter into
such arrangements.

7.5.4
Buyer shall pay or cause to be paid: (a) all Port Charges directly to the
appropriate Person (including reimbursing Seller for any Port Charges paid by
Seller or its operator on Buyer’s behalf); and (b) all charges payable by reason
of any LNG Tanker having to shift from berth at the Corpus Christi Facility as a
result of the action or inaction of Buyer.

7.5.5
Each LNG Tanker must satisfy the following requirements:

(a)
Except as otherwise mutually agreed in writing by the Parties, each LNG Tanker
shall be compatible with the specifications of the Corpus Christi Facility
identified in Section 7.2.2 and any modifications to the Corpus Christi Facility
pursuant to Section 7.3.2, and shall be of a sufficient size to load the
applicable Scheduled Cargo Quantity (subject to the Operational Tolerance). If
Buyer’s LNG Tanker is not capable of loading the applicable Scheduled Cargo
Quantity (subject to the Operational Tolerance), Buyer shall be deemed to have
failed to take the shortfall quantity and Section 5.5 shall apply, except to the
extent that such failure is attributable to Seller’s delivery of LNG that has a
Gross Heating Value that is less than the value identified by Seller pursuant to
Section 8.1.1(a).




36

--------------------------------------------------------------------------------




(b)
Except as otherwise agreed in writing by Seller, which agreement shall not be
unreasonably withheld, each LNG Tanker shall have a gross volumetric capacity
between one hundred twenty-five thousand (125,000) Cubic Meters and one hundred
eighty thousand (180,000) Cubic Meters.

(c)
Each LNG Tanker shall be, in accordance with International Standards, (i) fit in
every way for the safe loading, unloading, handling and carrying of LNG in bulk
at atmospheric pressure; and (ii) tight, staunch, strong and otherwise seaworthy
with cargo handling and storage systems (including instrumentation) necessary
for the safe loading, unloading, handling, carrying and measuring of LNG in good
order and condition.

(d)
Each LNG Tanker shall at all times be maintained in class with any of the
following: American Bureau of Shipping, Lloyd’s Register, Bureau Veritas, Det
Norske Veritas or any other classification society that is (i) a member of
International Association of Classification Societies Ltd. (IACS) and (ii)
mutually agreeable to the Parties.

(e)
Each LNG Tanker shall have been constructed to all applicable International
Standards (including the International Code for the Construction and Equipment
of Ships Carrying Liquefied Gases in Bulk).

(f)
Each LNG Tanker shall comply with, and shall be fully equipped, supplied,
operated, and maintained to comply with, all applicable International Standards
and Applicable Laws, including those that relate to seaworthiness, design,
safety, environmental protection, navigation, and other operational matters, and
all procedures, permits, and approvals of Governmental Authorities for LNG
vessels that are required for the transportation and loading of LNG at the
Loading Port. Unless approved by Seller in writing, which approval shall not be
unreasonably withheld or delayed, an LNG Tanker shall be prohibited from
engaging in any maintenance, repair or in-water surveys while berthed at the
Corpus Christi Facility. Each LNG Tanker shall comply fully with the guidelines
of any Governmental Authority of the United States of America, including the
National Oceanographic and Atmospheric Administration (NOAA), in relation to
actions to avoid strikes in the waters of the United States of America with
protected sea turtles and cetaceans (e.g., whales and other marine mammals) and
with regard to the reporting of any strike by the LNG Tanker which causes injury
to such protected species.

(g)
The officers and crew of each LNG Tanker shall have the ability, experience,
licenses and training commensurate with the




37

--------------------------------------------------------------------------------




performance of their duties in accordance with internationally accepted
standards with which it is customary for Reasonable and Prudent Operators of LNG
vessels to comply and as required by Governmental Authorities and any labor
organization having jurisdiction over the LNG Tanker or her crew. Without in any
way limiting the foregoing, the master, chief engineer, all cargo engineers and
all deck officers shall be fluent in written and oral English and shall maintain
all records and provide all reports with respect to the LNG Tanker in English.
(h)
Each LNG Tanker shall have communication equipment complying with applicable
regulations of Governmental Authorities and permitting such LNG Tanker to be in
constant communication with the Corpus Christi Facility and with other vessels
in the area (including fireboats, escort vessels and other vessels employed in
port operations).

(i)
Provided that the Corpus Christi Facility supplies a suitable vapor return line
meeting the requirements of Section 7.2.2, then:

(i)
an LNG Tanker with an LNG cargo containment capacity less than or equal to one
hundred forty thousand (140,000) Cubic Meters shall be capable of loading a full
cargo of LNG in a maximum of fifteen (15) hours; and

(ii)
an LNG Tanker with an LNG cargo containment capacity greater than one hundred
forty thousand (140,000) Cubic Meters shall be capable of loading a full cargo
of LNG in the number of hours derived after applying the following formula:

15 + x = maximum LNG transferring time (in hours)
where:
x = y/12,000 Cubic Meters; and
y = the LNG cargo containment capacity of the LNG Tanker in excess of one
hundred forty thousand (140,000) Cubic Meters.
Time for connecting, cooling, draining, purging and disconnecting of liquid arms
shall not be included in the computation of pumping time.
(j)
Each LNG Tanker shall procure and maintain Hull and Machinery Insurance and P&I
Insurance in accordance with Section 15.6.




38

--------------------------------------------------------------------------------




7.6
LNG Tanker Inspections; LNG Tanker Vetting Procedures; Right to Reject LNG
Tanker

7.6.1
During the Term, upon obtaining Transporter’s or Buyer’s prior written consent,
such Buyer’s consent not to be unreasonably withheld or delayed, Seller may, at
its sole risk, send its representatives (including an independent
internationally recognized maritime consultant) to inspect during normal working
hours any LNG Tanker as Seller may consider necessary to ascertain whether the
LNG Tanker complies with this Agreement. Seller shall bear the costs and
expenses in connection with any inspection conducted hereunder. Any such
inspection may include, as far as is practicable having regard to the LNG
Tanker’s operational schedule, examination of the records related to the LNG
Tanker’s hull, cargo and ballast tanks, machinery, boilers, auxiliaries and
equipment; examination of the LNG Tanker’s deck, engine and official log books;
review of records of surveys by the LNG Tanker’s classification society and
relevant Governmental Authorities; and review of the LNG Tanker’s operating
procedures and performance of surveys, both in port and at sea. Any inspection
carried out pursuant to this Section 7.6.1: (a) shall not interfere with, or
hinder, any LNG Tanker’s safe and efficient construction or operation; and
(b) shall not entitle Seller or any of its representatives to make any request
or recommendation directly to Transporter except through Buyer. No inspection
(or lack thereof) of an LNG Tanker hereunder shall: (i) modify or amend Buyer’s
obligations, representations, warranties, and covenants hereunder; or (ii)
constitute an acceptance or waiver by Seller of Buyer’s obligations hereunder.

7.6.2
Seller shall indemnify and hold Buyer and its Affiliates harmless from any
Claims and Losses resulting from Seller’s inspection of any LNG Tanker pursuant
to Section 7.6.1.

7.6.3
Buyer shall comply with all LNG Tanker vetting procedures, as set forth in the
Corpus Christi Marine Operations Manual.

7.6.4
Seller shall have the right to reject any LNG vessel that Buyer intends to use
to take delivery of LNG hereunder at the Corpus Christi Facility if such LNG
vessel does not comply materially with the provisions of this Agreement,
provided that:

(a)
neither the exercise nor the non-exercise of such right shall reduce the
responsibility of Buyer to Seller in respect of such LNG vessel and her
operation, nor increase Seller’s responsibilities to Buyer or Third Parties for
the same; and

(b)
Buyer’s obligations under this Agreement shall not be excused or suspended by
reason of Buyer’s inability (pursuant to the foregoing) to use a vessel as an
LNG Tanker.




39

--------------------------------------------------------------------------------




7.7
Port Liability Agreement

7.7.1
Buyer shall cause Transporter or the master of each LNG Tanker (acting on behalf
of the ship-owner and charterer) making use of the port or marine facilities at
the Corpus Christi Facility or the Loading Port thereof on behalf of Buyer, to
execute the Port Liability Agreement prior to such LNG Tanker’s arrival at the
Corpus Christi Facility or the Loading Port thereof. In the event the master of
an LNG Tanker fails to execute such Port Liability Agreement, Buyer shall
indemnify and hold Seller and its Affiliates harmless from any Claims brought
against, or Losses incurred by Seller or any of its Affiliates arising from such
failure.

7.7.2
Subject to Section 7.7.1 and without prejudice to the terms of the Port
Liability Agreement, Seller releases Buyer, its Affiliates, and their respective
shareholders, officers, members, directors, employees, designees,
representatives, and agents from liability to Seller incident to all Claims and
Losses that may exist, arise or be threatened currently or in the future at any
time following the Effective Date and whether or not of a type contemplated by
either Party at any time, brought by any Person for injury to, illness or death
of any employee of Seller, or for damage to or loss of the Corpus Christi
Facility, which injury, illness, death, damage or loss arises out of, is
incident to, or results from the performance or failure to perform this
Agreement by Buyer, or any of its Affiliates, shareholders, officers, members,
directors, employees, designees, representatives and agents.

7.7.3
Subject to Section 7.7.1 and without prejudice to the terms of Section 12 or the
Port Liability Agreement, Buyer releases Seller, its Affiliates, and their
respective shareholders, officers, members, directors, employees, designees,
representatives, and agents from liability to Buyer incident to all Claims and
Losses that may exist, arise or be threatened currently or in the future at any
time following the Effective Date and whether or not of a type contemplated by
either Party at any time, brought by any Person for injury to, illness or death
of any employee of Buyer, or for damage to or loss of any LNG Tanker, which
injury, illness, death, damage or loss arises out of, is incident to, or results
from the performance or failure to perform this Agreement by Seller or its
Affiliates, shareholders, officers, members, directors, employees, designees,
representatives and agents.

7.7.4
The form of Port Liability Agreement may be amended from time to time without
consent of Buyer only if after any such amendment the revised terms of such Port
Liability Agreement: (a) do not negatively impact Buyer’s ability to perform its
obligations or exercise its rights under this Agreement, (b) treat Transporter
in a non-discriminatory manner in comparison to all other owners and charterers
of LNG vessels that use or transit the Loading Port, and (c) do not prevent any
Transporter from obtaining, on commercially reasonable terms, full P&I indemnity
coverage from a P&I Club, and such P&I indemnity




40

--------------------------------------------------------------------------------




will cover all Claims and Losses pursuant to such Port Liability Agreement in
relation to use of the Loading Port by an LNG Tanker. Seller shall promptly
notify Buyer upon any amendment to the Port Liability Agreement and shall
provide a copy of the amended Port Liability Agreement to Buyer.
7.8
Corpus Christi Marine Operations Manual

The Parties acknowledge that Seller shall deliver to Buyer not later than twelve
(12) Months prior to the DFCD a copy of the marine operations manual developed
for the Corpus Christi Facility (as amended from time to time, the “Corpus
Christi Marine Operations Manual”) which governs activities at the Corpus
Christi Facility, consistent with International Standards, and which applies to
each LNG Tanker and each other LNG vessel berthing at the Corpus Christi
Facility. In the event of a conflict between this Agreement and the Corpus
Christi Marine Operations Manual, the provisions of this Agreement shall
control. Seller shall promptly notify Buyer upon any amendment to the Corpus
Christi Marine Operations Manual and shall provide a copy of the amended Corpus
Christi Marine Operations Manual to Buyer.
7.9
Loading of LNG Tankers

7.9.1
Except as otherwise specifically provided, the terms of this Section 7.9 shall
apply to all LNG Tankers calling at the Corpus Christi Facility.

7.9.2
As soon as practicable after the LNG Tanker’s departure from the point of
departure en route to the Corpus Christi Facility, Buyer shall notify, or cause
the master of the LNG Tanker to notify, Seller of the information specified
below (“In-Transit First Notice”):

(a)
name of the LNG Tanker and, in reasonable detail, the dimensions,
specifications, tank temperatures, volume of LNG onboard, operator, and owner of
such LNG Tanker;

(b)
any operational deficiencies in the LNG Tanker that may affect its performance
at the Corpus Christi Facility or berth; and

(c)
the ETA.

7.9.3
With respect to each LNG Tanker scheduled to call at the Corpus Christi
Facility, Buyer shall give, or cause the master of the LNG Tanker to give, to
Seller the following notices:

(a)
A second notice (“In-Transit Second Notice”), which shall be sent ninety-six
(96) hours prior to the ETA set forth in the In-Transit First Notice or as soon
as practicable prior to such ETA if the sea time between the point of departure
of the LNG Tanker and the Loading




41

--------------------------------------------------------------------------------




Port is less than ninety six (96) hours, stating the LNG Tanker’s then ETA. If,
thereafter, such ETA changes by more than six (6) hours, Buyer shall give
promptly, or cause the master of the LNG Tanker to give promptly, to Seller
notice of the corrected ETA;
(b)
The forty-eight (48) hour informational notice as required by the Corpus Christi
Marine Operations Manual;

(c)
A third notice (“In-Transit Third Notice”), which shall be sent twenty-four (24)
hours prior to the ETA set forth in the In-Transit Second Notice (as corrected),
confirming or amending such ETA. If, thereafter, such ETA changes by more than
three (3) hours, Buyer shall give promptly, or cause the master of the LNG
Tanker to give promptly, to Seller notice of the corrected ETA;

(d)
A fourth notice (“In-Transit Final Notice”), which shall be sent twelve (12)
hours prior to the ETA set forth in the In-Transit Third Notice (as corrected),
confirming or amending such ETA. If, thereafter, such ETA changes by more than
one (1) hour, Buyer shall give promptly, or cause the master of the LNG Tanker
to give promptly, to Seller notice of the corrected ETA; and

(e)
An NOR, which shall be given at the time prescribed in Section 7.10.

7.9.4
Buyer shall have the right to cause a LNG Tanker to burn Gas as fuel during
operations at the Corpus Christi Facility (including while conducting cargo
transfer operations). The quantity of Gas burned as fuel pursuant to this
Section 7.9.4 shall be determined in accordance with Exhibit A. If Buyer
exercises its right pursuant to this Section 7.9.4, all amounts of Gas burned as
fuel shall be added to the quantity loaded included in Seller’s invoice pursuant
to Section 10.1.1, but shall have no impact in respect of Buyer’s obligations
under Section 5.

7.9.5
All vapor returned to Seller during cool-down or loading operations may be used
or disposed of by Seller without compensation to Buyer.




42

--------------------------------------------------------------------------------




7.10
Notice of Readiness

7.10.1
The master of an LNG Tanker arriving at the Corpus Christi Facility, or such
master’s agent, shall give to Seller its NOR for loading upon arrival of such
LNG Tanker at the PBS, provided that such LNG Tanker has all required Approvals
from the relevant Governmental Authorities, and is ready, willing, and able, to
proceed to berth and load LNG or to commence cool-down operations (as
applicable).

7.10.2
A valid NOR given under Section 7.10.1 shall become effective as follows:

(a)
For an LNG Tanker arriving at the PBS at any time prior to the Delivery Window
allocated to such LNG Tanker, an NOR shall be deemed effective at the earlier of
6:00 a.m. Central Time on such Delivery Window or the time at which the LNG
Tanker is all fast at the berth;

(b)
For an LNG Tanker arriving at the PBS at any time during the Delivery Window
allocated to such LNG Tanker, an NOR shall become effective at the time of its
issuance; or

(c)
For an LNG Tanker arriving at the PBS at any time after the expiration of the
Delivery Window, an NOR shall become effective upon Seller’s notice to the LNG
Tanker that it is ready to receive the LNG Tanker at berth.

7.11
Berthing Assignment

7.11.1
Seller shall berth an LNG Tanker which has tendered NOR before or during its
Delivery Window promptly after Seller determines such LNG Tanker will not
interfere with berthing and loading or unloading of any other scheduled LNG
vessel with a higher berthing priority but in no event later than the end of the
Delivery Window allocated to such LNG Tanker; provided, however, that if Seller
does not berth such LNG Tanker by the end of the Delivery Window, but berths
such LNG Tanker within seventy-two (72) hours after the end of its Delivery
Window, Buyer’s sole recourse and remedy for Seller’s failure to berth the LNG
Tanker by the end of the Delivery Window is demurrage pursuant to Section
7.12.3, payment for excess boil-off pursuant to Section 7.12.4 and provision by
Seller of a cool-down pursuant to Section 7.16.1(b). If, as of the
seventy-second (72nd) hour after the end of the Delivery Window:

(a)
Seller has not berthed the LNG Tanker; and

(b)
such delay is not attributable to a reason that would result in an extension of
Allotted Laytime under Section 7.12.1,




43

--------------------------------------------------------------------------------




Seller shall be deemed to have failed to make the Scheduled Cargo Quantity of
the relevant cargo available for delivery and the provisions of Section 5.6.2
shall apply.
7.11.2
For each delivery window period, Seller shall determine the berthing priority
among LNG vessels which have tendered NOR before or during their scheduled
delivery window as follows:

(a)
The first berthing priority for a delivery window period shall be for an LNG
vessel scheduled for such delivery window period. Priority within this group
shall be given to the LNG vessel which has first tendered Seller its NOR. Once
an LNG vessel achieves a first berthing priority pursuant to this Section
7.11.2(a) or 7.11.2(b), such LNG vessel shall maintain such priority until such
LNG vessel is berthed, so long as its tendered NOR remains valid; and

(b)
The second berthing priority for a delivery window period shall be for an LNG
vessel scheduled for arrival after such delivery window period. Priority within
this group shall be given to the LNG vessel which has first tendered Seller its
NOR. An LNG vessel with second berthing priority pursuant to this Section
7.11.2(b) will achieve a first berthing priority on its scheduled delivery
window pursuant to Section 7.11.2(a) if such LNG vessel has not been berthed
prior to such date, so long as its tendered NOR remains valid.

7.11.3
If an LNG Tanker tenders NOR after the end of its Delivery Window, Seller shall
use reasonable efforts to berth such LNG Tanker as soon as reasonably practical;
provided, however, that, unless otherwise agreed with Buyer, Seller shall have
no obligation to use such efforts to berth an LNG Tanker that tenders NOR more
than seventy-two (72) hours after the end of its Delivery Window. If, as of the
seventy-second (72nd) hour after the end of the Delivery Window, the LNG Tanker
has not tendered NOR, and such delay is not attributable to a reason that would
result in an extension of allowed berth time under Section 7.14.2(b), Buyer
shall be deemed to have failed to take delivery of the Scheduled Cargo Quantity
of the relevant cargo and the provisions of Sections 5.5.2 and 5.5.3 shall
apply.

7.12
Berth Laytime

7.12.1
The allotted laytime for each LNG Tanker (“Allotted Laytime”) shall be (i) for
an LNG Tanker with an LNG cargo containment capacity of one hundred forty
thousand (140,000) Cubic Meters or less, thirty-six (36) hours and (ii) for an
LNG Tanker with an LNG cargo containment capacity of greater than one hundred
forty thousand (140,000) Cubic Meters, according to the following formula:




44

--------------------------------------------------------------------------------




36 + x = Allotted Laytime (in hours)
where:
x = y/12,000 Cubic Meters; and
y = the LNG cargo containment capacity of the LNG Tanker in excess of one
hundred forty thousand (140,000) Cubic Meters)
Allotted Laytime shall be extended by any period of delay that is caused by:
(a)
reasons attributable to Buyer, a Governmental Authority, Transporter, the LNG
Tanker or its master, crew, owner or operator or any Third Party outside of the
reasonable control of Seller;

(b)
Force Majeure or Adverse Weather Conditions;

(c)
unscheduled curtailment or temporary discontinuation of operations at the Corpus
Christi Facility necessary for reasons of safety, except to the extent such
unscheduled curtailment or temporary discontinuation of operations is due to
Seller’s or its Affiliate’s failure to operate and maintain its facilities as a
Reasonable and Prudent Operator;

(d)
time at berth during cool-down pursuant to Sections 7.16.1(a) and (c); and

(e)
nighttime transit restrictions.

7.12.2
The actual laytime for each LNG Tanker (“Actual Laytime”) shall commence when
the NOR is effective and shall end when (i) the LNG transfer and return lines of
the LNG Tanker are disconnected from the Corpus Christi Facility’s LNG transfer
and return lines, (ii) the cargo documents are on board of the LNG Tanker and
(iii) the LNG Tanker is cleared for departure and able to depart.

7.12.3
In the event Actual Laytime exceeds Allotted Laytime (including any extension in
accordance with Section 7.12.1) (“Demurrage Event”), Seller shall pay to Buyer
as liquidated damages demurrage in USD (which shall be prorated for a portion of
a Day) at a rate of USD eighty thousand (US$80,000) per Day. If a Demurrage
Event occurs, Buyer shall invoice Seller for such demurrage within one hundred
eighty (180) Days pursuant to Section 10.1.5.

7.12.4
If an LNG Tanker is delayed in berthing at the Corpus Christi Facility and/or
commencement of LNG transfer due to an event occurring at the Corpus Christi
Facility and for a reason that would not result in an extension of Allotted
Laytime under Section 7.12.1, and if, as a result thereof, the




45

--------------------------------------------------------------------------------




commencement of LNG transfer is delayed beyond twenty-four (24) hours after NOR
is effective, then, for each full hour by which commencement of LNG transfer is
delayed beyond such twenty-four (24) hour period, Seller shall pay Buyer as
liquidated damages an amount, on account of excess boil-off, equal to the CSP
for such Month multiplied by a quantity (in MMBtu) equal to zero decimal zero
zero five seven three percent (0.00573%) of the cargo containment capacity of
such LNG Tanker; provided that in no event shall the quantity of MMBtu used in
the calculation of this Section 7.12.4 exceed the quantity of LNG on board the
LNG Tanker at the time it issued its valid NOR. Buyer shall invoice Seller for
such excess boil-off within one hundred eighty (180) Days after the applicable
event pursuant to Section 10.1.5.
7.13
LNG Transfers at the Corpus Christi Facility

7.13.1
Seller shall cooperate with Transporters (or their agents) and with the master
of each LNG Tanker to facilitate the continuous and efficient transfer of LNG
hereunder.

7.13.2
During LNG transfer, Seller shall provide or take receipt of (as applicable),
through the Corpus Christi Facility vapor return line, Gas in such quantities as
are necessary for the safe transfer of LNG at such rates, pressures and
temperatures as may be required by the design of the LNG Tanker.

7.13.3
Promptly after completion of loading of each cargo, Seller shall send to Buyer a
certificate of origin, together with such other documents concerning the cargo
as may reasonably be requested by Buyer.

7.13.4
Buyer, in cooperation with Seller, shall cause the LNG Tanker to depart safely
and expeditiously from the berth upon completion of LNG transfer.

7.14
LNG Tanker Not Ready for LNG Transfer; Excess Laytime

7.14.1
If any LNG Tanker previously believed to be ready for LNG transfer is determined
to be not ready after being berthed, the NOR shall be invalid, and Seller may
direct the LNG Tanker’s master to vacate the berth and proceed to anchorage,
whether or not other LNG vessels are awaiting the berth, unless it appears
reasonably certain to Seller that such LNG Tanker can be made ready without
disrupting the overall berthing schedule of the Corpus Christi Facility or
operations of the Corpus Christi Facility. When an unready LNG Tanker at
anchorage becomes ready for LNG transfer, its master shall notify Seller. If, as
a result of such LNG Tanker’s not being ready to load, Buyer fails to take a
cargo, the provisions of Sections 5.5.2 and 5.5.3 shall apply.

7.14.2
The following shall apply with respect to berthing:




46

--------------------------------------------------------------------------------




(a)
An LNG Tanker shall complete LNG transfer and vacate the berth as soon as
possible but not later than the following allowed laytime:

(i)
twenty-four (24) hours from the time the LNG Tanker is all fast at the berth, in
the case of an LNG Tanker with an LNG cargo containment capacity less than or
equal to one hundred forty thousand (140,000) Cubic Meters; or

(ii)
in accordance with the following formula, in the case of an LNG Tanker with an
LNG cargo containment capacity greater than one hundred forty thousand (140,000)
Cubic Meters:

24 + x = allowed laytime (in hours)
where:
x = y/12,000 Cubic Meters; and
y = the LNG cargo containment capacity of the LNG Tanker in excess of one
hundred forty thousand (140,000) Cubic Meters.
(b)
Notwithstanding the foregoing, the allowed laytime shall be extended for: (i)
reasons attributable to Seller, the operator of the Corpus Christi Facility;
(ii) reasons attributable to a Governmental Authority; (iii) reasons
attributable to any Third Party outside of the reasonable control of Buyer; (iv)
time at berth during cool-down pursuant to Sections 7.16.1(a)-(c); (v)
unscheduled curtailment or temporary discontinuation of operations at the Corpus
Christi Facility necessary for reasons of safety, except to the extent
attributable to Buyer or Transporter; (vi) Force Majeure; and (vii) nighttime
transit restrictions.

(c)
If an LNG Tanker fails to depart at the end of its allowed laytime (as extended
pursuant to Section 7.14.2(b)), another LNG vessel is awaiting the berth and the
LNG Tanker’s continued occupancy of the berth will disrupt the overall berthing
schedule of the Corpus Christi Facility or operations of the Corpus Christi
Facility, Seller may direct the LNG Tanker to vacate the berth and proceed to
sea at utmost dispatch.

(d)
If an LNG Tanker fails to depart the berth at the end of its allowed laytime (as
extended pursuant to Section 7.14.2(b)) and as a result the subsequent LNG
vessel is prevented from or delayed in loading or unloading, Buyer shall
reimburse Seller for any and all actual documented demurrage or excess boil-off
that Seller becomes




47

--------------------------------------------------------------------------------




contractually obligated to pay to any Third Party with respect to such
subsequent LNG vessel, as a result of the LNG Tanker not completing LNG transfer
and vacating the berth as required by this Section 7.14.2; provided that Buyer
shall not be required to reimburse Seller for any amounts based on a demurrage
rate or excess boil-off rate or price in excess of the amounts specified in
Section 7.12.3 and Section 7.12.4, as applicable. Seller shall invoice Buyer for
any amounts due under this Section 7.14.2(d) pursuant to Section 10.1.5 within
one hundred eighty (180) Days after the relevant Delivery Window.
(e)
In the event an LNG Tanker fails to vacate the berth pursuant to this Section
7.14 and Buyer is not taking actions to cause it to vacate the berth, Seller may
effect such removal at the expense of Buyer.

7.15
Cooperation

7.15.1
If any circumstance occurs or is foreseen to occur so as to cause delay to an
LNG Tanker or any other LNG vessel in berthing, loading, unloading or departing,
Buyer and Seller shall, without prejudice to any other provision of this
Agreement, discuss the problem in good faith with each other and, if
appropriate, with other users of the Loading Port, and the Parties shall use
reasonable efforts to minimize or to avoid the delay, and at the same time shall
cooperate with each other and with such other users of the Loading Port, as
appropriate, to find countermeasures to minimize or to avoid the occurrence of
any similar delay in the future.

7.15.2
With respect to an LNG Tanker scheduled to load a cargo at the Corpus Christi
Facility, if such LNG Tanker is unable to berth at the Corpus Christi Facility
by the end of its Delivery Window solely due to a Force Majeure event, then the
relevant cargo shall be cancelled, to the extent affected; provided, however,
that if requested by Buyer, Seller shall use reasonable efforts to change the
ADP or Ninety Day Schedule in order to maximize the safe, reliable and efficient
usage of the Corpus Christi Facility and to assist Buyer, other Foundation
Customers, or other buyers having a firm contract to purchase LNG from the
Corpus Christi Facility to load quantities of LNG which would otherwise have
been loaded at the Corpus Christi Facility during such cancelled Delivery
Windows or other affected delivery windows allocated to such other Foundation
Customers, or other buyers having a firm contract to purchase LNG from the
Corpus Christi Facility.




48

--------------------------------------------------------------------------------




7.16
Cool-Down and Gas-Up of LNG Tankers

7.16.1
Buyer shall be solely responsible for ensuring that each LNG Tanker elected by
Buyer for taking a cargo arrives at the Corpus Christi Facility cold and in a
state of readiness. Notwithstanding the foregoing and subject to Section 7.16.2,
Seller shall provide cool-down service to LNG Tankers at Buyer’s request as
follows:

(a)
Seller shall use reasonable efforts (taking into account availability of
sufficient berth time) to accept Buyer’s request to provide cool-down service
for any LNG Tanker, subject to Buyer requesting such cool-down service by notice
to Seller as far in advance of the relevant cargo’s Delivery Window as is
reasonably practicable but in no case less than thirty (30) Days before the
relevant cargo’s Delivery Window, provided that Seller shall accept Buyer’s
request to provide a cool-down service if (i) Buyer makes such request by notice
at the time Buyer proposes its schedule of receipt of cargoes pursuant to
Section 8.1.2 for the relevant Contract Year or (ii) at the time of the request,
the Composite ADP for the relevant Contract Year indicates sufficient available
berth time to accommodate such cool-down service. Seller shall have no
obligation to provide a cool-down service pursuant to this Section 7.16.1(a) in
excess of: (A) two (2) total cool-downs during any Contract Year and (B)
eighteen (18) total cool-downs during the initial Term. All LNG provided by
Seller for cooling such LNG Tankers shall be sold, delivered and invoiced by
Seller, and paid for by Buyer, at a price equal to the CSP;

(b)
Seller shall provide cool-down service without charge to any LNG Tankers
requiring cool-down solely as a result of a delay caused by Seller or Seller’s
Affiliate, but only if such LNG Tanker made no other call between the original
Delivery Window and the requested cool-down time; and

(c)
Seller shall use reasonable efforts, contingent on the availability of
sufficient berth time and facilities status to provide cool-down service at any
time other than as described in Sections 7.16.1(a)-(b) upon request by Buyer,
provided that all LNG provided by Seller for cooling such LNG Tankers shall be
sold, delivered and invoiced by Seller, and paid for by Buyer, at a price equal
to the CSP.

7.16.2
The following shall apply to any cool-down service provided by Seller pursuant
to Section 7.16.1:

(a)
the MMBtu content of the total liquid quantities delivered for cooling, measured
before evaporation (without deduction of the quantity of




49

--------------------------------------------------------------------------------




vapor returned from the LNG Tanker), shall be determined by reference to the
relevant LNG Tanker’s cool-down tables;
(b)
the Parties will determine by mutual agreement the rates and pressures for
delivery of LNG for cool-down, but always in full accordance with safe operating
parameters and procedures mutually established and agreed by both the LNG Tanker
and the Corpus Christi Facility; and

(c)
LNG provided during cool down by Seller pursuant to Section 7.16.1 shall not be
applied against the Scheduled Cargo Quantity for the relevant cargo.

7.16.3
If requested by Buyer, Seller shall use reasonable efforts to obtain all
relevant Approvals needed to allow Seller to offer gas-up service to LNG Tankers
at the Corpus Christi Facility.

8.
Annual Delivery Program

8.1
Programming Information

8.1.1
No later than one hundred eighty (180) Days before the start of each Contract
Year, Seller shall provide Buyer with:

(a)
Seller’s good faith estimate of the Gross Heating Value of LNG to be delivered
during the coming Contract Year; and

(b)
the Major Scheduled Maintenance Quantity for the Contract Year, if any.

8.1.2
No less than one hundred ten (110) Days before the start of each Contract Year,
Buyer shall notify Seller of Buyer’s proposed schedule of receipt of cargoes for
each Month of such Contract Year. Such schedule shall be on a reasonably even
and ratable basis in accordance with Section 5.1.3, and Buyer’s notice shall
include the following information:

(a)
the LNG Tanker (if known) for each proposed cargo;

(b)
the Scheduled Cargo Quantity for each proposed cargo;

(c)
the proposed Delivery Window for each cargo;

(d)
Buyer’s request (if any) for a Round-Up Quantity for such Contract Year;

(e)
the anticipated Discharge Terminal for each proposed cargo, subject to Section
26.1; and




50

--------------------------------------------------------------------------------




(f)
any other information that may affect annual scheduling.

Buyer shall also inform Seller of any anticipated periods for maintenance to be
conducted with respect to the LNG Tankers identified in (a) above.
8.1.3
Seller will then notify Buyer no less than eighty-five (85) Days before the
start of such Contract Year of Seller’s proposed schedule of cargoes to be made
available in each Month of such Contract Year, exercising reasonable efforts to
adopt Buyer’s proposed schedule of receipts requested in accordance with Section
8.1.2; provided that if Buyer fails to deliver the notice according to Section
8.1.2, Seller may nevertheless propose a schedule according to the terms of this
Section 8.1.3. Such notice shall include the following information:

(a)
the AACQ for the Contract Year;

(b)
the Round-Up Quantity or Round-Down Quantity for the Contract Year;

(c)
any Round-Down Quantity not taken in the previous Contract Year and carried
forward to the current Contract Year;

(d)
any Round-Up Quantity taken in the previous Contract Year and carried forward as
a deduction in the current Contract Year;

(e)
the Major Scheduled Maintenance Quantity (if any) for the Contract Year
identified by Seller pursuant to Section 8.1.1(b);

(f)
for each cargo:

(i)
the LNG Tanker (if specified by Buyer);

(ii)
the Scheduled Cargo Quantity specified in the notice sent by Buyer pursuant to
Section 8.1.2;

(iii)
the proposed Delivery Window; and

(iv)
the Discharge Terminal specified in the notice sent by Buyer pursuant to Section
8.1.2, subject to such Discharge Terminal complying with Section 26.1; and

(g)
any other information that may affect annual scheduling.

8.2
Determination of Annual Delivery Program

8.2.1
Not later than ten (10) Days after receipt of Seller’s proposed schedule
provided under Section 8.1.3, Buyer shall notify Seller if Buyer desires to
consult with Seller regarding the proposed schedule, and Seller shall, no later




51

--------------------------------------------------------------------------------




than fifteen (15) Days after receipt of Buyer’s notice, meet and consult with
Buyer.
8.2.2
If, prior to the date that is sixty (60) Days before the start of the coming
Contract Year, the Parties have agreed on a schedule of deliveries for such
coming Contract Year, then Seller shall issue the delivery schedule agreed by
the Parties. If the Parties are unable to agree on a schedule of deliveries for
the coming Contract Year, then not later than sixty (60) Days before the start
of such Contract Year, Seller shall issue the delivery schedule for such
Contract Year containing the information set forth in Section 8.1.3, modified to
reflect any changes agreed by the Parties pursuant to Section 8.2.1. The
schedule promulgated by Seller shall reflect the exercise of reasonable efforts
by Seller to (i) assign to Buyer Delivery Windows that are as close as
reasonably practicable to the Delivery Windows proposed by Buyer, and (ii)
specify the Scheduled Cargo Quantity with respect to each LNG Tanker as notified
by Buyer pursuant to Section 8.1.2. In assigning Delivery Windows Seller shall
act in a non-discriminatory manner among Foundation Customers and shall give
priority to the requests of Foundation Customers over the requests of other
customers.

8.2.3
The schedule for deliveries of LNG during the Contract Year established pursuant
to this Section 8.2, as amended from time to time in accordance with Section
8.3, is the “Annual Delivery Program” or “ADP”. If Seller fails to issue the
schedule provided for in Sections 8.1.3 or 8.2.2, if applicable, then the
schedule proposed by Buyer under Section 8.1.2 shall be the ADP for the relevant
Contract Year.

8.2.4
Seller shall combine the ADP with the similar schedules for the loading of
cargoes for the account of other Persons having contractual rights to receive
cargoes from Seller at the Corpus Christi Facility, and shall provide to Buyer a
combined schedule (the “Composite ADP”) showing all delivery windows and
scheduled cargo quantities that have been committed by Seller, along with
available, uncommitted loading windows at the Corpus Christi Facility. Seller
shall promptly update the Composite ADP as the ADP is changed pursuant to
Section 8.3 or other Persons’ delivery windows are changed pursuant to their
respective agreements.

8.3
Changes to Annual Delivery Program

8.3.1
Subject to the remainder of this Section 8.3, Buyer may request by notice a
change in the ADP or Ninety Day Schedule for a Contract Year for any reason.
Seller may request by notice a change in the Scheduled Cargo Quantity or the
Delivery Window for any cargo in the ADP (including any Ninety Day Schedule) for
such Contract Year for operational causes affecting Seller, including Force
Majeure.




52

--------------------------------------------------------------------------------




8.3.2
As soon as possible after notice has been received pursuant to this Section 8.3,
the Parties shall consult with one another in order to examine whether such ADP
or Ninety Day Schedule can be revised to accommodate such proposed change(s).
Neither Party shall unreasonably withhold its consent to revise the ADP or
Ninety Day Schedule in accordance with changes proposed by the other Party;
provided that neither Party shall be under any obligation to consent thereto if,
in the case of Seller, it is unable to agree after the exercise of reasonable
efforts to any necessary changes in its arrangements with other Foundation
Customers or other buyers of LNG from the Corpus Christi Facility or if, in the
case of Buyer, it is unable to agree after the exercise of reasonable efforts to
any necessary changes in its arrangements with the LNG Tankers or Buyer’s
customers or the requested change would impose additional costs or risks upon
Buyer. Seller may not withhold its consent to revise the ADP or Ninety Day
Schedule if Buyer’s proposed change: (a) consists of the movement of a Delivery
Window to dates not committed under the Composite ADP at the time of Buyer’s
request and does not result in a change to the Scheduled Cargo Quantity; (b) the
proposed change is, by the exercise of reasonable efforts on the part of Seller,
operationally feasible; and (c) the proposed change does not result in increased
costs to Seller. Seller may not withhold its approval to a requested change on
the grounds of Section 8.3.2(c) if Buyer agrees to reimburse Seller for such
increased costs.

8.3.3
Any change to the ADP or Ninety Day Schedule shall not: (a) unless expressly
agreed otherwise by both Parties in such amended ADP or Ninety Day Schedule,
affect the obligations pursuant to Section 5 of the Party requesting such
change; or (b) result in unreasonably unratable deliveries at any time during a
Contract Year.

8.3.4
Upon a change to the Delivery Window for a cargo, the ADP and/or Ninety Day
Schedule shall be amended accordingly and an updated ADP and/or Ninety Day
Schedule shall promptly be provided in writing by Seller to Buyer.



8.4
Ninety Day Schedule

No later than the twenty-fifth (25th) Day of each Month, Seller shall issue a
forward plan of deliveries for the three (3)-Month period commencing on the
first Day of the following Month thereafter (e.g., the Ninety Day Schedule for
the three (3)-Month period commencing on May 1st shall be issued no later than
the twenty-fifth (25th) Day of April) (such plan, as amended from time to time
in accordance with procedures set forth in this Agreement, the “Ninety Day
Schedule”). The Ninety Day Schedule shall set forth by cargo the forecast
pattern of deliveries, including the Delivery Window, LNG Tanker and Scheduled
Cargo Quantity for each cargo. In the absence of agreement between the Parties
otherwise, the Ninety Day Schedule



53

--------------------------------------------------------------------------------




will maintain the Scheduled Cargo Quantities and Delivery Windows as identified
in the Annual Delivery Program.
8.5
Force Majeure Affecting LNG Tanker

With respect to any particular cargo, Buyer shall not be entitled to claim Force
Majeure relief for an event affecting the LNG Tanker nominated for such cargo if
such LNG Tanker was affected by, or could reasonably have been expected to be
affected by, such Force Majeure event at the time it was nominated by Buyer
pursuant to Section 8.1.2 or Section 8.3, as applicable, for the relevant cargo.
9.
Contract Sales Price

9.1
Contract Sales Price

9.1.1
The contract sales price (“CSP”) (expressed in USD per MMBtu) for all LNG made
available by Seller to Buyer shall be as follows:

CSP = (1.15 x HH) + Xy 
where:
Xy =
the constant applicable for the current Contract Year, as calculated in
accordance with Section 9.1.2.

9.1.2
In each Contract Year, Xy shall be increased annually, effective as of the first
Day of each Contract Year, as soon as the relevant data is available from the US
Department of Labor Bureau of Labor Statistics on or after January 1st of each
calendar year, by adjusting X0 as follows:

Xy = (0.86 + 0.14 x CPI(y-1) / CPI0) x X0 
where:
Xy = the constant for the current Contract Year;
CPI(y-1) = The arithmetic average of the US Department of Labor Bureau of Labor
Statistics CPI (All Urban Consumers, U.S., All Items, 1982 – 1984, Not
Seasonally Adjusted, Series I.D. CUUR0000SA0) for the twelve (12) Months
preceding the relevant January 1st determination date;
CPI0 = The arithmetic average of the US Department of Labor Bureau of Labor
Statistics CPI (All Urban Consumers, U.S., All Items, 1982 – 1984, Not
Seasonally Adjusted, Series I.D. CUUR0000SA0) for the twelve (12) Month period
between January 1st and December 31st 2017;



54

--------------------------------------------------------------------------------




Provided, however, that:
(i)
if at any time the US Department of Labor Bureau of Labor Statistics CPI (All
Urban Consumers, U.S., All Items, 1982 - 1984, Not Seasonally Adjusted, Series
I.D. CUUR0000SA0) statistics are adjusted for a relevant period following the
adjustment of Xy for that period pursuant to this Section 9.1.2, then (A) Xy
during that period shall be recalculated pursuant to this Section 9.1.2, (B) all
invoices previously issued by Seller during such period shall be treated as
Provisional Invoices, and (C) Seller shall issue a revised invoice reflecting
any aggregate credit for Buyer, or debit owed by Buyer, as applicable, in
respect of all such Provisional Invoices, as soon as reasonably practicable
thereafter;

(ii)
if at any time prior to the end of the Term, any index is discontinued or
otherwise no longer published, a comparable index will be substituted pursuant
to Section 1.3; and

(iii)
if at any time prior to the end of the Term, any index is rebased, the formula
in this Section 9.1.2 shall be adjusted accordingly to properly reflect the
rebasing.

10.
Invoicing and Payment

10.1
Invoices

10.1.1
Invoices for Cargoes. Invoices for each cargo made available by Seller and taken
by Buyer, together with relevant supporting documents including a certificate of
quantity loaded, shall be prepared and delivered by Seller to Buyer promptly
following each Delivery Window and receipt of the final inspection certificate
applicable to the loading of such cargo. The invoice amount shall be the CSP,
multiplied by the quantity of LNG loaded on Buyer’s LNG Tanker net of Gas
returned to Seller during loading.

10.1.2
Invoices for Suspension Fees. Invoices for the Suspension Fee and for any
amounts due pursuant to Section 5.7.2 shall be prepared and delivered by Seller
to Buyer on or about the first Day of each Month that a suspension notice is in
effect, together with relevant supporting documents showing the basis for the
calculation thereof.

10.1.3
Invoices for Cargo DoP Payments. Invoices for Cargo DoP Payments owed to Buyer
by Seller shall be prepared by Buyer and delivered to Seller promptly following
the Delivery Window of each affected cargo and completion of mitigation efforts.




55

--------------------------------------------------------------------------------




10.1.4
Invoices for Cover Damages. Invoices for Cover Damages owed to Seller by Buyer
shall be prepared by Seller and delivered to Buyer promptly following the
Delivery Window for each affected cargo.

10.1.5
Invoices for Various Sums Due. In the event that any sums are due from one Party
to the other Party under Section 7.5.4(b), 7.12.3, 7.12.4, 7.14.2(d), 7.16.1,
10.3.3, 10.4.1, 11.5, 12.3.1(c), or 12.3.2(a) of this Agreement, the Party to
whom such sums are owed shall furnish an invoice therefor, describing in
reasonable detail the basis for such invoice and providing relevant documents
supporting the calculation thereof.

10.1.6
Invoices for Other Sums Due. In the event that any sums are due from one Party
to the other Party under this Agreement, other than for a reason addressed in
Section 10.1.1 through 10.1.5, the Party to whom such sums are owed shall
furnish an invoice therefor, describing in reasonable detail the basis for such
invoice and providing relevant documents supporting the calculation thereof.

10.1.7
Notice. Invoices shall be sent in accordance with Section 25. Seller shall send
(a) each invoice to Buyer by electronic mail or fax and (b) until notified by
Buyer otherwise, the original of such invoice to Buyer by courier (the “Original
Invoice”), in each case in accordance with Section 25.1.

10.1.8
Provisional Invoices.

(a)
In the event (i) a rate or index used in the calculation of an amount is not
available on a temporary or permanent basis; or (ii) any other relevant
information necessary to compute an invoice is not available, the invoicing
Party may issue a provisional invoice (“Provisional Invoice”) in an amount
calculated, in the case of subsection (i) of this Section 10.1.8(a), in
accordance with Section 1.3, and, in the case of subsection (ii) of this Section
10.1.8(a), based on the best estimate of the unavailable information by the
Party issuing the Provisional Invoice. A Provisional Invoice shall be deemed to
be an invoice issued pursuant to Section 10.1.1 through 10.1.4, as applicable,
for the purposes of the payment obligations of Seller or Buyer, as applicable,
and shall be subject to subsequent adjustment in accordance with Section
10.1.8(b).

(b)
If a Provisional Invoice has been issued, the invoicing Party shall issue a
final invoice reflecting any credit or debit, as applicable, to the Provisional
Invoice as soon as reasonably practicable after the information necessary to
compute the payment has been obtained by such Party. Seller and Buyer shall
settle such debit or credit amount, as the case may be, when payment of the next
invoice is due pursuant to Section 10.2 or, if earlier, upon the termination of
this Agreement.




56

--------------------------------------------------------------------------------




10.2
Payment

All amounts invoiced under this Agreement that are due and payable shall be paid
in accordance with this Section 10.2. Subject to Section 10.2.8, timing for
payment under Section 10.2 shall run from receipt of the electronic (or fax)
invoice issued in accordance with Section 10.1.7.
10.2.1
Payments for Cargoes. Invoices issued in accordance with Section 10.1.1 for
cargoes made available and taken shall become due and payable by Buyer on the
later of the tenth (10th) Day after the date on which Buyer received such
invoice and five (5) Payment Business Days (as defined in Section 10.2.8) after
the receipt of the Original Invoice.

10.2.2
Payments for Suspension Fees. Invoices issued in accordance with Section 10.1.2
shall become due and payable by Buyer on the later of (a) the fifteenth (15th)
Day of the Month for which the Suspension Fee applies or (b) ten (10) Days after
Buyer receives Seller’s invoice.

10.2.3
Cargo DoP Payments. Invoices issued in accordance with Section 10.1.3 shall
become due and payable on the tenth (10th) Day following receipt by Seller.

10.2.4
Payments for Cover Damages. Invoices issued in accordance with Section 10.1.4
shall become due and payable on the tenth (10th) Day following receipt by Buyer.

10.2.5
Payments for Other Sums Due. An invoice issued pursuant to Section 10.1.5 or
10.1.6 shall be paid by the paying Party thereunder not later than twenty (20)
Days after receipt of such invoice.

10.2.6
Payment Method. All invoices shall be settled by payment in USD of the sum due
by wire transfer of immediately available funds to an account with the bank
designated by the other Party in accordance with Section 10.2.7.

10.2.7
Designated Bank. Each Party shall designate a bank in a location reasonably
acceptable to the other Party for payments under this Agreement. A Party shall
designate its bank by notice to the other Party initially not later than one
hundred twenty (120) Days prior to the Date of First Commercial Delivery and
thereafter not less than thirty (30) Days before any redesignation is to be
effective.

10.2.8
Payment Date. If any invoice issued pursuant to Section 10.1 would result in a
Party being required to make a payment on a Day that is not a Payment Business
Day (and in this Section “Payment Business Day” means each Business Day on which
commercial banks are normally open to conduct




57

--------------------------------------------------------------------------------




business in Jakarta, Indonesia), then the due date for such invoice shall be the
immediately succeeding Payment Business Day.
10.3
Disputed Invoice

10.3.1
Payment Pending Dispute. Absent manifest error, each Party invoiced pursuant to
Section 10.1.1, 10.1.2, 10.1.3, 10.1.4, or 10.1.5 shall pay all disputed and
undisputed amounts due under such invoice without netting or offsetting any
amounts owed by the Party receiving the invoice, including taxes (except as
provided in Section 11.4), exchange charges, or bank transfer charges. In the
case of manifest error, the correct amount shall be paid disregarding such
error, and necessary correction and consequent adjustment shall be made within
five (5) Business Days after agreement or determination of the correct amount.

10.3.2
Timing. Except with respect to Sections 1.3, 10.3.4, and 14, any invoice may be
contested by the receiving Party only pursuant to Section 10.5 or if, within a
period of thirteen (13) Months after its receipt thereof, that Party serves
notice to the other Party questioning the correctness of such invoice. Subject
to Section 10.5, if no such notice is served, the invoice shall be deemed
correct and accepted by both Parties.

10.3.3
Interest. The Party who invoiced and received payment of a sum, subsequently
determined not to have been payable under this Agreement to such Party, shall
pay interest to the other Party on such amount, at a rate per annum equal to two
percent (2%) above LIBOR (as in effect on the Day when such sum was originally
paid) on and from the Day when such sum was originally paid until the date of
its repayment, provided that, without prejudice to the other terms of this
Agreement, if such period lasts longer than ninety (90) Days, the applicable
LIBOR rate for each successive term of ninety (90) Days during that period shall
be that in effect on the first Day of that ninety (90) Day period. Interest
shall accrue from Day to Day and be calculated on the basis of a three hundred
sixty (360) Day year.

10.3.4
Measurement or Analyzing Errors. Any errors found in an invoice or credit note
which are caused by the inaccuracy of any measuring or analyzing equipment or
device shall be corrected in accordance with Exhibit A hereto, as applicable,
and shall be settled in the same manner as is set out above in this Section
10.3.

10.4
Delay in Payment

10.4.1
Interest. If either Seller or Buyer fails to make payment of any sum as and when
due under this Agreement, it shall pay interest thereon to the other Party at a
rate per annum equal to two percent (2%) above LIBOR (as in effect on the Day
when such sum was originally due) on and from the Day when




58

--------------------------------------------------------------------------------




payment was due until the date of payment, provided that, without prejudice to
the other terms of this Agreement, if such period lasts longer than ninety (90)
Days, the applicable LIBOR rate for each successive term of ninety (90) Days
during that period shall be that in effect on the first Day of that ninety (90)
Day period. Interest shall accrue from Day to Day and be calculated on the basis
of a three hundred sixty (360) Day year.
10.4.2
Costs and Expenses. Subject to Section 21.1.12, each Party shall bear its own
costs (including attorneys’ or Experts’ fees or costs) in respect of enforcement
of such Party’s rights in any Dispute proceeding as a result of the other Party
failing to perform or failing timely to perform its obligations under this
Agreement including failing timely to make any payment in accordance with this
Agreement.

10.5
Audit Rights

Each Party shall have the right to cause an independent auditor, appointed by
such Party at such Party’s sole cost and expense, to audit the books, records
and accounts of the other Party that are directly relevant to the determination
of any amounts invoiced, charged, or credited by the other Party within the
previous twelve (12) Months or as otherwise required by this Agreement. Such
audit shall be conducted at the office where the records are located, during the
audited Party’s regular business hours and on reasonable prior notice, and shall
be completed within thirty (30) Days after the audited Party’s relevant records
have been made available to the auditing Party. The independent auditor shall be
a major international accountancy firm, and the Party appointing such auditor
shall cause the auditor to execute a confidentiality agreement acceptable to the
Party being audited. If the audit discloses an error in any invoiced amount
under this Agreement, then the auditing Party shall, within thirty (30) Days
following completion of the audit pertaining to the affected invoice or
statement, provide notice to the audited Party describing the error and the
basis therefor. Promptly thereafter, the Parties shall commence discussions
regarding such error in order to expeditiously, and in good faith, achieve
resolution thereof, provided that any adjustments arising from such audit shall
be made and all credits or charges finalized within forty-five (45) Days of
completion of any relevant audit.
10.6
Seller’s Right to Suspend Performance

If Seller has not received payment in respect of any amounts due under any
invoice(s) under this Agreement totaling in excess of USD thirty million
(US$30,000,000) within five (5) Business Days after the due date thereof, or if
at any time Buyer is not in compliance with Section 15.3, then without prejudice
to any other rights and remedies of Seller arising under this Agreement or by
Applicable Laws or otherwise, upon giving five (5) Business Days’ notice to
Buyer:



59

--------------------------------------------------------------------------------




10.6.1
Seller may suspend delivering any or all subsequent cargoes until the amounts
outstanding under such invoice(s) and interest thereon have been paid in full
and Buyer is in compliance with Section 15.3.

10.6.2
In the event of such suspension, Buyer shall not be relieved of any of its
obligations under this Agreement, including its obligation to take any LNG, and
Section 5.5 will apply with respect to each cargo scheduled in the Annual
Delivery Program or Ninety Day Schedule which is not delivered during the
suspension.

10.6.3
During the period that such suspension is effective, Seller shall have no
obligation to make available any cargoes to Buyer.

10.7
Final Settlement

Within sixty (60) Days after expiration of the Term or the earlier termination
of this Agreement, Seller and Buyer shall determine the amount of any final
reconciliation payment. After the amount of the final settlement has been
determined, Seller shall send a statement to Buyer, or Buyer shall send a
statement to Seller, as the case may be, for amounts due under this Section
10.7, and Seller or Buyer, as the case may be, shall pay such final statement no
later than twenty (20) Business Days after the date of receipt thereof.
11.
Taxes

11.1
Responsibility

Buyer shall indemnify and hold Seller and its direct or indirect owners and
Affiliates harmless from any and all Buyer Taxes, and Seller shall indemnify and
hold Buyer and its Affiliates harmless from any and all Seller Taxes.
11.2
Seller Taxes

“Seller Taxes” means any taxes imposed from time to time:
(a)
solely on account of the corporate existence of Seller or its Affiliates;

(b)
in respect of the property, revenue, income, or profits of Seller or its
Affiliates (other than taxes required to be deducted or withheld by Buyer from
or in respect of any payments (whether in cash or in kind) under this
Agreement);

(c)
subject to Section 11.5, in the United States of America or any political
subdivision thereof, that may be levied or assessed upon the sale, use or
purchase of LNG up to and at the Delivery Point;




60

--------------------------------------------------------------------------------




(d)
in the United States of America or any political subdivision thereof, that may
be levied or assessed upon the export, loading, storage, processing, transfer,
transport, ownership of title, or delivery of LNG, up to and at the Delivery
Point; and

(e)
payable by Buyer by reason of a failure by Seller to properly deduct, withhold
or pay any taxes described in Section 11.4.

11.3
Buyer Taxes

“Buyer Taxes” means any taxes imposed from time to time:
(a)
solely on account of the corporate existence of Buyer or its Affiliates;

(b)
in respect of the property, revenue, income, or profits of Buyer or its
Affiliates (other than taxes required to be deducted or withheld by Seller from
or in respect of payments (whether in cash or in kind) under this Agreement);

(c)
in the United States of America (or any political subdivision thereof) or in any
jurisdiction in which any of Buyer’s Discharge Terminals are located (or any
political subdivision thereof), or any jurisdiction through which any LNG Tanker
transits or on which any LNG Tanker calls (or any political subdivision
thereof), in each case that may be levied or assessed upon the sale, use,
purchase, import, unloading, export, loading, storage, processing, transfer,
transport, ownership of title, receipt or delivery of LNG after the Delivery
Point; and

(d)
payable by Seller by reason of a failure by Buyer to properly deduct, withhold
or pay any taxes described in Section 11.4.

11.4
Withholding Taxes

If Seller or Buyer (in either case, the “Payor” for purposes of this Section
11.4), is required to deduct or withhold taxes from or in respect of any
payments (whether in cash or in kind) to the other Party under this Agreement,
then: (a) the Payor shall make such deductions and withholdings; (b) the Payor
shall pay the full amount deducted or withheld to the appropriate Governmental
Authority in accordance with Applicable Laws; (c) the Payor shall promptly
furnish to the other Party the original or a certified copy of a receipt
evidencing such payment; and (d) the sum payable by the Payor to the other Party
shall be increased by such additional sums as necessary so that after making all
required deductions and withholdings of taxes (including deductions and
withholdings of taxes applicable to additional sums payable under this Section
11.4), the other Party receives an amount equal to the sum it would have
received had no such deductions or withholdings of taxes been made.



61

--------------------------------------------------------------------------------




11.5
Transfer Tax

In the event that the United States or any political subdivision thereof,
including the State of Texas or any of its political subdivisions, levies or
assesses a value added tax, sales or use tax, or other transfer tax on the
transfer of LNG pursuant to this Agreement, Seller shall remit such tax to the
appropriate Governmental Authority and Buyer shall reimburse Seller for the
amount of such tax. Pursuant to Section 10.1.5, Seller shall furnish Buyer with
an invoice of the taxes required to be reimbursed to Seller. Buyer shall pay
such invoice in accordance with Section 10.2.5.


11.6
Mitigation

Each Party shall use reasonable efforts to take actions or measures requested by
the other Party in order to minimize taxes for which the other Party is liable
under this Section 11, including filing for available refunds or rebates,
provided that the other Party shall pay such Party’s reasonable costs and
expenses in relation thereto.
11.7
Refunds



If a Party has made an indemnification payment to the other Party pursuant to
this Section 11 with respect to any amount owed or paid by the indemnified Party
and the indemnified Party thereafter receives a refund or credit of any such
amount, such indemnified Party shall pay to the indemnifying Party the amount of
such refund or credit promptly following the receipt thereof. The indemnified
Party shall provide such assistance as the indemnifying Party may reasonably
request to obtain such a refund or credit.
12.
Quality

12.1
Specification

12.1.1
LNG delivered under this Agreement shall, when converted into a gaseous state,
comply with the following specifications (“Specifications”):

Minimum Gross Heat Content (dry)         1000 BTU/SCF
Maximum Gross Heat Content (dry)        1150 BTU/SCF
Minimum methane (C1)        84.0 MOL%
Maximum H2S        0.25 grains per 100 SCF
Maximum Sulfur        1.35 grains per 100 SCF
Maximum N2        1.5 MOL%
Maximum Ethane (C2)        11 MOL%
Maximum Propane (C3)        3.5 MOL%



62

--------------------------------------------------------------------------------




Maximum Butane (C4) and heavier        2 MOL%
LNG shall contain no water, active bacteria or bacterial agents (including
sulfate-reducing bacteria or acid producing bacteria) or other contaminants or
extraneous material.
12.1.2
With respect to each cargo to be delivered to Buyer under this Agreement, Seller
shall provide Buyer with a report indicating Seller’s best estimate of what the
actual loaded quality composition of the LNG to be delivered to Buyer in such
cargo is likely to be. Seller shall endeavor to provide such report as early as
possible during the thirty (30) Day period immediately preceding the relevant
cargo’s Delivery Window.

12.2
Determining LNG Specifications

LNG shall be tested pursuant to Exhibit A to determine whether such LNG complies
with the Specifications.
12.3
Off-Specification LNG

12.3.1
If Seller, acting as a Reasonable and Prudent Operator, determines prior to
loading a cargo that the LNG is expected not to comply with the Specifications
(“Off-Spec LNG”) upon loading, then:

(a)
Seller shall give notice to Buyer of the extent of the expected variance as soon
as practicable (but in no case later than the commencement of loading of the
cargo);

(b)
Buyer shall use reasonable efforts, including coordinating with the Transporter
and the operator of the Discharge Terminal, to accept such LNG where the LNG
would be acceptable to the Transporter and the operator of the Discharge
Terminal, each of them acting in their sole discretion (unless Transporter or
such operator is Buyer or an Affiliate of Buyer), and would not prejudice the
safe and reliable operation of any LNG Tanker, the Discharge Terminal, and any
downstream facilities being supplied regasified LNG;

(c)
if Buyer can accept delivery of such cargo, then Buyer shall notify Seller of
Buyer’s estimate of the direct costs to be incurred by Buyer, any Affiliate of
Buyer, Transporter, and the operator of the Discharge Terminal in transporting
and treating such Off-Spec LNG (or to otherwise make such LNG marketable), and,
to the extent Seller agrees to such estimate, Buyer shall take delivery of such
cargo, and Seller shall reimburse Buyer for all reasonable documented direct
costs incurred by Buyer (including costs owed to any Affiliate of Buyer,
Transporter, and the operator of the Discharge Terminal in transporting and
treating such Off-Spec LNG (or to otherwise make




63

--------------------------------------------------------------------------------




such LNG marketable) prior to and at the Discharge Terminal), provided, however,
that Seller’s liability shall not exceed one hundred and twenty percent (120%)
of the estimate notified by Buyer and agreed by Seller; and
(d)
if Buyer determines in good faith that it cannot, using reasonable efforts,
receive such cargo, or (1) Seller rejects the cost estimate or (2) Buyer
anticipates that it might be liable for costs that would not otherwise be
reimbursed pursuant to Section 12.3.1(c), then Buyer shall be entitled to reject
such cargo by giving Seller notice of rejection within seventy-two (72) hours of
Buyer’s receipt of Seller’s notice.

12.3.2
If Off-Spec LNG is delivered to Buyer without Buyer being made aware of the fact
that such Off-Spec LNG does not comply with the Specifications, or without Buyer
being made aware of the actual extent to which such Off-Spec LNG does not comply
with the Specifications, then:

(a)
if Buyer is able, using reasonable efforts, to transport and treat the Off-Spec
LNG to meet the Specifications (or to otherwise make such LNG marketable), then
Seller shall reimburse Buyer for all reasonable documented direct costs incurred
by Buyer (including direct costs owed to any Affiliate of Buyer, Transporter,
and the operator of the Discharge Terminal in transporting and treating such
Off-Spec LNG received at the Discharge Terminal to meet the Specifications (or
to otherwise make such LNG marketable)), in an amount not exceeding one hundred
percent (100%) of the product of the delivered quantity of such Off-Spec LNG and
the CSP; provided, however, that Buyer, any Affiliate of Buyer, Transporter, and
the operator of the Discharge Terminal shall not be required to incur costs in
excess of those reimbursable by Seller; or

(b)
if Buyer determines in good faith that it cannot, using reasonable efforts,
transport and treat such Off-Spec LNG to meet the Specifications (or to make
such LNG marketable), then: (i) Buyer shall be entitled to reject such Off-Spec
LNG by giving Seller notice of such rejection as soon as practicable, and in any
case within ninety-six (96) hours after (A) Seller notifies Buyer in writing
that such LNG is Off-Spec LNG and the actual extent to which such Off-Spec LNG
does not comply with the Specifications or (B) Buyer becomes aware that such LNG
is Off-Spec LNG, whichever occurs first; (ii) Buyer shall be entitled to dispose
of the loaded portion of such Off-Spec LNG (or regasified LNG produced
therefrom) in any manner that Buyer, acting in accordance with the standards of
a Reasonable and Prudent Operator, deems appropriate including by directing
Seller to offload such Off-Spec LNG at the Loading Port; and (iii) Seller shall




64

--------------------------------------------------------------------------------




reimburse Buyer in respect of and indemnify and hold Buyer harmless from all
direct loss, damage, costs and expenses incurred by Buyer, any Affiliate of
Buyer, or Transporter as a result of the delivery of such Off-Spec LNG,
including in connection with the handling, treatment or safe disposal of such
Off-Spec LNG or other LNG being held at the Discharge Terminal or being carried
onboard the LNG Tanker which was contaminated by it, cleaning or clearing the
LNG Tanker and Discharge Terminal, and damage caused to the LNG Tanker and
Discharge Terminal.
12.3.3
If Buyer rejects a cargo in accordance with Section 12.3.1(d) or 12.3.2(b),
Seller shall be deemed to have failed to make available such cargo and Section
5.6.2 shall apply.

13.
Measurements and Tests

13.1
LNG Measurement and Tests

LNG delivered to Buyer, and Gas used as fuel by Buyer, pursuant to this
Agreement shall be measured and tested in accordance with Exhibit A.
13.2
Parties to Supply Devices

13.2.1
Buyer shall supply, operate and maintain, or cause to be supplied, operated and
maintained, suitable gauging devices for the LNG tanks of the LNG Tanker, as
well as pressure and temperature measuring devices, in accordance with Section
13.3 and Exhibit A, and any other measurement, gauging or testing devices which
are incorporated in the structure of such LNG Tanker or customarily maintained
on shipboard.

13.2.2
Seller shall supply, operate and maintain, or cause to be supplied, operated and
maintained, devices required for collecting samples and for determining quality
and composition of the delivered LNG, in accordance with Section 13.3 and
Exhibit A, and any other measurement, gauging or testing devices which are
necessary to perform the measurement and testing required hereunder at the
Loading Port.

13.3
Selection of Devices

Each device provided for in this Section 13 shall be selected and verified in
accordance with Exhibit A. Any devices that are provided for in this Section 13
not previously used in an existing LNG trade shall be chosen by written
agreement of the Parties and shall be such as are, at the time of selection,
accurate and reliable in their practical application. The required degree of
accuracy of such devices shall be agreed in writing by Buyer and Seller in
advance of their use, and such degree of



65

--------------------------------------------------------------------------------




accuracy shall be verified by an independent surveyor who is agreed by Buyer and
Seller.
13.4
Tank Gauge Tables of LNG Tanker

Buyer shall furnish to Seller, or cause Seller to be furnished, a certified copy
of tank gauge tables as described in Exhibit A for each LNG tank of the LNG
Tanker and of tank gauge tables revised as a result of any recalibration of an
LNG tank of an LNG Tanker.
13.5
Gauging and Measuring LNG Volumes Loaded

Volumes of LNG delivered under this Agreement will be determined by gauging the
LNG in the LNG tanks of the LNG Tanker immediately before and after loading in
accordance with the terms of Exhibit A.
13.6
Samples for Quality Analysis

Representative samples of the delivered LNG shall be obtained by Seller as
provided in Exhibit A.
13.7
Quality Analysis



The samples referred to in Section 13.6 shall be analyzed, or caused to be
analyzed, by Seller in accordance with the terms of Exhibit A, in order to
determine the molar fractions of the hydrocarbons and components in the sample.
13.8
Operating Procedures

13.8.1
Prior to carrying out measurements, gauging and analyses hereunder, the Party
responsible for such operations shall notify the designated representative(s) of
the other Party, allowing such representative(s) a reasonable opportunity to be
present for all operations and computations; provided, however, that the absence
of such representative(s) after notification and reasonable opportunity to
attend shall not affect the validity of any operation or computation thereupon
performed.

13.8.2
At the request of either Party, any measurements, gauging and/or analyses
provided for in Sections 13.5, 13.6, 13.7 and 13.10.1 shall be witnessed and
verified by an independent surveyor agreed upon in writing by Buyer and Seller.
The results of verifications and records of measurement shall be maintained in
accordance with the terms of Exhibit A.

13.9
MMBtu Quantity Delivered

The number of MMBtus sold and delivered shall be calculated at the Delivery
Point by Seller and witnessed and verified by a mutually appointed independent
surveyor



66

--------------------------------------------------------------------------------




agreed upon in writing by the Parties following the procedures set forth in
Exhibit A.
13.10
Verification of Accuracy and Correction for Error

13.10.1
Each Party shall test and verify the accuracy of its devices at intervals to be
agreed between the Parties. In the case of gauging devices of the LNG Tanker,
such tests and verifications shall take place during each scheduled dry-docking,
provided that the interval between such dry dockings shall not exceed five (5)
years. Indications from any redundant determining devices should be reported to
the Parties for verification purposes. Each Party shall have the right to
inspect and if a Party reasonably questions the accuracy of any device, to
require the testing or verification of the accuracy of such device in accordance
with the terms of Exhibit A.

13.10.2
Permissible tolerances of the measurement, gauging and testing devices shall be
as described in Exhibit A.

13.11
Costs and Expenses

13.11.1
Except as provided in this Section 13.11, all costs and expenses for testing and
verifying measurement, gauging or testing devices shall be borne by the Party
whose devices are being tested and verified; provided, however, that
representatives of the Parties attending such tests and verifications shall do
so at the cost and risk of the Party they represent.

13.11.2
In the event that a Party inspects or requests the testing/verification of any
of the other Party’s devices on an exceptional basis in each case as provided in
Section 13.10.1, the Party requesting the testing/verification shall bear all
costs thereof.

13.11.3
The costs of the independent surveyor:

(a)
requested by a Party in accordance with Section 13.8.2 shall be borne by the
requesting Party; and

(b)
referred to in Section 13.9 shall be borne equally by Buyer and Seller.

14.
Force Majeure

14.1
Force Majeure

Neither Party shall be liable to the other Party for any delay or failure in
performance under this Agreement if and to the extent such delay or failure is a
result of Force Majeure. To the extent that the Party so affected fails to use
commercially reasonable efforts to overcome or mitigate the effects of such
events of Force Majeure, it shall not be excused for any delay or failure in
performance that would have been avoided by using such commercially reasonable
efforts. Subject to the provisions of this



67

--------------------------------------------------------------------------------




Section 14, the term “Force Majeure” shall mean any act, event or circumstance,
whether of the kind described herein or otherwise, that is not reasonably within
the control of, does not result from the fault or negligence of, and would not
have been avoided or overcome by the exercise of reasonable diligence by, the
Party claiming Force Majeure or an Affiliate of the Party claiming Force
Majeure, such Party and, as applicable, its Affiliate having observed a standard
of conduct that is consistent with a Reasonable and Prudent Operator, and that
prevents or delays in whole or in part such Party’s performance of one or more
of its obligations under this Agreement.
14.1.1
Force Majeure may include circumstances of the following kind, provided that
such circumstances satisfy the definition of Force Majeure set forth above:

(a)
acts of God, the government, or a public enemy; strikes, lockout, or other
industrial disturbances;

(b)
wars, blockades or civil disturbances of any kind; epidemics, Adverse Weather
Conditions, fires, explosions, arrests and restraints of governments or people;

(c)
the breakdown or failure of, freezing of, breakage or accident to, or the
necessity for making repairs or alterations to any facilities or equipment;

(d)
in respect of the Seller: (i) loss of, accidental damage to, or inaccessibility
to or inoperability of (x) the Corpus Christi Facility or any Connecting
Pipeline or (y) the liquefaction and loading facilities at the alternate source
agreed by the Parties pursuant to Section 3.1.2 but only with respect to those
cargoes which Buyer has agreed may be supplied from such alternate source; and
(ii) any event that would constitute an event of force majeure under (A) any
agreement to which Seller is a party that is necessary for Seller to carry out
any obligations hereunder or (B) without limiting the foregoing, an agreement
between Seller and the operator or operators of any Connecting Pipeline for Gas
transportation services, provided however, that an event of force majeure
affecting a party to any such agreement shall constitute Force Majeure under
this Agreement only to the extent such event meets the definition of Force
Majeure in this Section 14.1;

(e)
in respect of Buyer, events affecting the ability of any LNG Tanker to receive
and transport LNG, subject to Section 14.2.3; and

(f)
the withdrawal, denial, or expiration of, or failure to obtain, any Approval.




68

--------------------------------------------------------------------------------




14.1.2
Nothing in this Section 14.1 shall be construed to require a Party to observe a
higher standard of conduct than that required of a Reasonable and Prudent
Operator as a condition to claiming the existence of Force Majeure.

14.2
Limitations on Force Majeure

14.2.1
Indemnity and Payment Obligations. Notwithstanding Section 14.1, no Force
Majeure shall relieve, suspend, or otherwise excuse either Party from performing
any obligation to indemnify, reimburse, hold harmless or otherwise pay the other
Party under this Agreement.

14.2.2
Events Not Force Majeure. The following events shall not constitute Force
Majeure:

(a)
a Party’s inability to finance its obligations under this Agreement or the
unavailability of funds to pay amounts when due in the currency of payment;

(b)
the unavailability of, or any event affecting, any facilities at or associated
with any loading port or unloading port other than the Corpus Christi Facility
or any alternate source agreed by the Parties pursuant to Section 3.1.2;

(c)
the ability of Seller, Buyer, or their respective Affiliates, to obtain better
economic terms for LNG or Gas from an alternative supplier or buyer, as
applicable;

(d)
changes in either Party’s market factors, default of payment obligations or
other commercial, financial or economic conditions, including failure or loss of
any of Buyer’s, Seller’s, or their respective Affiliates’, Gas or LNG markets;

(e)
breakdown or failure of plant or equipment caused by normal wear and tear or by
a failure to properly maintain such plant or equipment;

(f)
the non-availability or lack of economically obtainable Gas reserves;

(g)
in the case of the Seller, any event arising from an action or omission of (i)
any Affiliate of Seller, (ii) the contractor or sub-contractor or agent of
Seller or Affiliate of Seller, (iii) the operator of any part of the Corpus
Christi Facility to the extent that, had the Seller taken such action or
experienced such event, such event would not constitute Force Majeure pursuant
to the provisions of this Section 14;

(h)
the loss of interruptible or secondary firm transportation service on a
Connecting Pipeline or any pipeline upstream of a Connecting Pipeline unless the
cause of such loss was an event that would satisfy




69

--------------------------------------------------------------------------------




the definition of Force Majeure hereunder and primary in-the-path transportation
service on such pipeline was also interrupted as a result of such event; and
(i)
in the case of Buyer, acts of a Governmental Authority of, or changes in
Applicable Laws of, the Republic of Indonesia which affect solely or primarily
Buyer and are not generally applicable to all public and private entities doing
business in the Republic of Indonesia.

14.2.3
Force Majeure relief in respect of Buyer for an event described in Section
14.1.1(e) affecting a specific LNG Tanker shall only be available with respect
to cargoes that are scheduled to be transported on such LNG Tanker in the
applicable Ninety Day Schedule or ADP for such Contract Year, or (to the extent
that the ADP for the following Contract Year has been issued by Seller) in the
ADP for the following Contract Year.

14.3
Notification

A Force Majeure event shall take effect at the moment such an event or
circumstance occurs. Upon the occurrence of a Force Majeure event that prevents,
interferes with or delays the performance by Seller or Buyer, in whole or in
part, of any of its obligations under this Agreement, the Party affected shall
give notice thereof to the other Party describing such event and stating the
obligations the performance of which are affected (either in the original or in
supplemental notices) and stating, as applicable:
14.3.1
the estimated period during which performance may be prevented, interfered with
or delayed, including, to the extent known or ascertainable, the estimated
extent of such reduction in performance;

14.3.2
the particulars of the program to be implemented to resume normal performance
under this Agreement; and

14.3.3
the anticipated portion of Buyer’s AACQ for a Contract Year that will not be
made available or taken, as the case may be, by reason of Force Majeure.

Such notices shall thereafter be updated at least monthly during the period of
such claimed Force Majeure specifying the actions being taken to remedy the
circumstances causing such Force Majeure.



70

--------------------------------------------------------------------------------




14.4
Measures

Prior to resumption of normal performance, the Parties shall continue to perform
their obligations under this Agreement to the extent not excused by such event
of Force Majeure.
14.5
No Extension of Term

The Term shall not be extended as a result of or by the duration of an event of
Force Majeure.
14.6
Settlement of Industrial Disturbances

Settlement of strikes, lockouts, or other industrial disturbances shall be
entirely within the discretion of the Party experiencing such situations, and
nothing in this Agreement shall require such Party to settle industrial disputes
by yielding to demands made on it when it considers such action inadvisable.
14.7
Foundation Customer Priority

Notwithstanding any other provision in this Section 14, during any event of
Force Majeure affecting Seller, Seller shall apportion the remaining capacity at
the Corpus Christi Facility according to the Foundation Customer Priority.
“Foundation Customer Priority” means that Buyer and other Foundation Customers
will receive priority for receiving LNG from the remaining available LNG
production capacity, if any, at the Corpus Christi Facility in the following
manner: all such remaining available LNG production capacity at the Corpus
Christi Facility (and the LNG produced therefrom) will be allocated, to the
extent practicable, to Buyer based upon the proportionate share of Buyer’s AACQ
to the sum of all Foundation Customers’ adjusted annual contract quantities
(including Buyer), without regard to whether the underlying event affects the
Designated Train or another liquefaction train, and without regard to whether
the remaining available LNG production capacity includes the Designated Train.
15.
Liabilities and Indemnification

15.1
General

Subject to Section 15.2, and without prejudice to any indemnity provided under
this Agreement, Seller shall be liable to Buyer, and Buyer shall be liable to
Seller, for any loss which has been suffered as a result of the breach by the
Party liable of any one or more of its obligations under this Agreement, to the
extent that the Party liable should reasonably have foreseen the loss.



71

--------------------------------------------------------------------------------




15.2
Limitations on Liability

15.2.1
Incidental and Consequential Losses. Neither Party shall be liable to the other
Party hereunder as a result of any act or omission in the course of or in
connection with the performance of this Agreement, for or in respect of:

(a)
any indirect, incidental, consequential or exemplary losses;

(b)
any loss of income or profits;

(c)
except as expressly provided in this Agreement, any failure of performance or
delay in performance to the extent relieved by the application of Force Majeure
in accordance with Section 14; or

(d)
except as expressly provided in this Agreement, any losses arising from any
claim, demand or action made or brought against the other Party by a Third
Party.

15.2.2
Exclusive Remedies. A Party’s sole liability, and the other Party’s exclusive
remedy, arising under or in connection with Sections 5.5, 5.6, 5.7, 7.12.3,
7.12.4, 7.14.2(d), and 12.3 and this Section 15 shall be as set forth in each
such provision, respectively.

15.2.3
Liquidated Damages. The Parties agree that it would be impracticable to
determine accurately the extent of the loss, damage and expenditure that either
Party would have in the circumstances described in Sections 5.5, 5.6, 5.7,
7.12.3 and 7.12.4. Accordingly, the Parties have estimated and agreed in advance
that the sole liability, and exclusive remedy for such circumstances shall be as
provided in those Sections, and neither Party shall have additional liability as
a result of any such circumstances. Each amount described in or determined by
the provisions of Sections 5.5, 5.6, 5.7, 7.12.3 and 7.12.4 is intended to
represent a genuine pre-estimate by the Parties as to the loss or damage likely
to be suffered by the Party receiving the payment or benefit in each such
circumstance. Each Party waives any right to claim or assert, in any arbitration
or expert determination pursuant to Section 21 in any action with respect to
this Agreement, that any of the exclusive remedies set forth in Sections 5.5,
5.6, 5.7, 7.12.3 and 7.12.4 do not represent a genuine pre-estimate by the
Parties as to the loss or damage likely to be suffered by the Party receiving
the payment or benefit in each such circumstance or otherwise are not valid and
enforceable damages.

15.2.4
Express Remedies. The Parties agree that Section 15.2.1 shall not impair a
Party’s obligation to pay the amounts specified in, or the validity of or
limitations imposed by, Sections 5.5, 5.6, 5.7, 7.12.3, 7.12.4, 7.14.2(d), and
12.3. Neither Party shall have a right to make a claim for actual damages
(whether direct or indirect) or other non-specified damages under any




72

--------------------------------------------------------------------------------




circumstances for which an express remedy or measure of damages is provided in
this Agreement.
15.2.5
Remedies in Contract. Except with respect to claims for injunctive relief under
Sections 19 and 21.1.11 and without prejudice to Section 20.2.6, a Party’s sole
remedy against the other Party for nonperformance or breach of this Agreement or
for any other claim of whatsoever nature arising out of or in relation to this
Agreement shall be in contract and no Party shall be liable to another Party (or
its Affiliates and contractors and their respective members, directors,
officers, employees and agents) in respect of any damages or losses suffered or
claims which arise out of, under or in any alleged breach of statutory duty or
tortious act or omission or otherwise.

15.2.6
Seller Aggregate Liability for Certain Events.

(a)
Notwithstanding any provision herein to the contrary, the maximum Seller
Aggregate Liability as of any given date in respect of any occurrence or series
of occurrences shall not exceed the Seller Liability Cap.

(b)
“Seller Aggregate Liability” shall mean, as of any date of determination, any
and all liability of Seller to Buyer under this Agreement, excluding (i) any
Seller liabilities under this Agreement for which Seller has already made
payment to Buyer as of such date, (ii) any liability caused by the gross
negligence or willful misconduct of Seller or an Affiliate of Seller and (iii)
any amounts related to an indemnity obligation of Seller.

(c)
The “Seller Liability Cap” shall be an amount (in USD) equal to:

(i)
on or prior to the fifth (5th) anniversary of the Date of First Commercial
Delivery, USD one hundred thirty seven million(US$ 137,000,000); and

(ii)
after the fifth (5th) anniversary of the Date of First Commercial Delivery, USD
one hundred eighty two million (US$ 182,000,000).

15.2.7
EXCEPT FOR WARRANTIES OF TITLE AND NO LIENS OR ENCUMBRANCES, AND SUBJECT TO THE
PROVISIONS OF THIS AGREEMENT CONCERNING THE QUALITY OF LNG TO BE DELIVERED UNDER
THIS AGREEMENT, SELLER EXPRESSLY NEGATES ANY WARRANTY WITH RESPECT TO LNG
DELIVERED UNDER THIS AGREEMENT, WRITTEN OR ORAL, EXPRESS OR IMPLIED, INCLUDING
ANY WARRANTY WITH RESPECT TO CONFORMITY TO SAMPLES,




73

--------------------------------------------------------------------------------




MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE.
15.3
Buyer’s Credit; Credit Support

15.3.1
Buyer shall at all times maintain an Acceptable Credit Rating or provide or
cause to be provided a Guaranty. In the event a guarantor that has provided a
guaranty hereunder no longer has an Acceptable Credit Rating or is otherwise no
longer an Acceptable Guarantor, Buyer shall provide either (a) a replacement
Guaranty, or if Buyer is unable to provide a replacement Guaranty because no
Guarantor exists, (b) an alternative credit support acceptable to Lenders at all
times. Any Guaranty or alternative credit support required to be delivered to
Seller pursuant to this Section 15.3.1 shall be delivered within ten (10)
Business Days of such requirement arising.

15.3.2
If Buyer, or Buyer’s Guarantor, merges or consolidates, sells all or
substantially all of its assets, novates or assigns this Agreement, then the
surviving entity, asset purchaser or assignee, as the case may be, shall either
have and maintain an Acceptable Credit Rating or upon ceasing to have such
rating, provide or cause to be provided a Guaranty. Any Guaranty required to be
delivered to Seller pursuant to this Section 15.3.2 shall be delivered within
ten (10) Business Days of such requirement arising.

15.4
Third Party Liability

With respect to Third Party liabilities:
(a)
If any Third Party shall notify either Party (the “Indemnified Party”) with
respect to any matter (a “Third Party Claim”) that may give rise to a claim for
indemnification against the other Party (the “Indemnifying Party”) under this
Section 15 or elsewhere in this Agreement, then the Indemnified Party shall
promptly notify the Indemnifying Party thereof in writing; provided, however,
that no delay on the part of the Indemnified Party in notifying the Indemnifying
Party shall relieve the Indemnifying Party from any obligation hereunder unless
(and then solely to the extent) the Indemnifying Party thereby is materially
prejudiced.

(b)
The Indemnifying Party will have the right to defend against the Third Party
Claim with counsel of its choice reasonably satisfactory to the Indemnified
Party so long as (i) the Indemnifying Party notifies the Indemnified Party in
writing within fifteen (15) Days after the Indemnified Party has given notice of
the Third Party Claim that the Indemnifying Party will indemnify the Indemnified
Party from and against any damages the Indemnified Party may suffer resulting
from, arising out of, relating to, in the nature of, or caused by the Third




74

--------------------------------------------------------------------------------




Party Claim; (ii) the Indemnifying Party provides the Indemnified Party with
evidence reasonably acceptable to the Indemnified Party that the Indemnifying
Party will have the financial resources to defend against the Third Party Claim
and fulfill its indemnification obligations hereunder; (iii) the Third Party
Claim involves only money damages and does not seek an injunction or other
equitable relief; (iv) settlement of, or an adverse judgment with respect to,
the Third Party Claim is not in the good faith judgment of the Indemnified
Party, likely to establish a precedential custom or practice materially adverse
to the continuing business interests of the Indemnified Party; and (v) the
Indemnifying Party conducts the defense of the Third Party Claim actively and
diligently.
(c)
So long as the Indemnifying Party is conducting the defense of the Third Party
Claim in accordance with Section 15.4(b): (i) the Indemnified Party may retain
separate co-counsel at its sole cost and expense and participate in the defense
of the Third Party Claim; (ii) the Indemnified Party will not consent to the
entry of any judgment or enter into any settlement with respect to the Third
Party Claim without the prior written consent of the Indemnifying Party (which
consent shall not be unreasonably withheld); and (iii) the Indemnifying Party
will not consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim without the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld).

(d)
In the event any of the conditions in Section 15.4(b) is or becomes unsatisfied,
or a conflict arises, with regard to the Third Party Claim, between the
Indemnified Party and the Indemnifying Party in respect of such Third Party
Claim the Indemnified Party may defend against the Third Party Claim in any
manner it reasonably may deem appropriate.

(e)
If either Party gives notice to the other Party of a Third Party Claim pursuant
to the provisions of Section 15.4(a) and the notified Party does not give notice
that it will indemnify the notifying Party in the manner set out in Section
15.4(b), the notifying Party shall nevertheless send copies of all pleadings and
other documents filed in any such Third Party lawsuit to the notified Party and
such notified Party may have the right to participate in the defense of the
Third Party Claim in any manner permitted by Applicable Law.




75

--------------------------------------------------------------------------------




15.5
Seller’s Insurance

15.5.1
Seller shall obtain and maintain or cause to be obtained and maintained:

(a)
insurance for the Corpus Christi Facility to the extent required by Applicable
Law, and

(b)
additional insurance, as is reasonably necessary and available on reasonable
commercial terms, against such other risks and at such levels as a Reasonable
and Prudent Operator of a liquefaction terminal would obtain.

15.5.2
Seller shall obtain or cause to be obtained the insurance required by Section
15.5.1 from a reputable insurer (or insurers) reasonably believed to have
adequate financial reserves. Seller shall exercise its best efforts, or shall
cause the applicable insured Person to use its best efforts, to collect any
amount due under such insurance policies.

15.6
Buyer’s Insurance

Buyer shall ensure that insurances are procured and maintained for each LNG
Tanker in accordance with the following provisions. In all cases, such insurance
shall establish insurance coverages consistent with insurances to the standards
which a ship owner operating reputable LNG vessels, as a Reasonable and Prudent
Operator, should observe in insuring LNG vessels of similar type, size, age and
trade as such LNG Tanker. In this regard:
(a)
Hull and Machinery Insurance shall be placed and maintained with reputable
marine underwriters; and

(b)
Protection & Indemnity Insurance (“P&I Insurance”) shall be placed and
maintained with full P&I indemnity cover in the ordinary course from a P&I Club,
and such LNG Tanker shall be entered for insurance with a P&I Club, including
pollution liability standard for LNG vessel and Certificate of Financial
Responsibility.

16.
Safety

16.1
General

The Parties recognize the importance of securing and maintaining safety in all
matters contemplated in this Agreement, including the construction and operation
of their respective facilities and the LNG Tankers and transportation of LNG. It
is their respective intentions to secure and maintain high standards of safety
in accordance with the generally accepted standards prevailing in the LNG and
LNG transportation industries from time to time.



76

--------------------------------------------------------------------------------




16.2
Third Parties

Both Parties shall endeavor to ensure that their respective employees, agents,
operators, Transporter, contractors and suppliers shall have due regard to
safety and abide by the relevant regulations while they are performing work and
services in connection with the performance of this Agreement, including such
work and services performed within and around the area of the Corpus Christi
Facility and on board the LNG Tankers.
17.
Representations, Warranties and Undertakings

17.1
Representations and Warranties of Buyer

As of the Effective Date and until the expiration or termination of this
Agreement, Buyer represents, undertakes and warrants that:
17.1.1
Buyer is and shall remain duly formed and in good standing under the laws of the
Republic of Indonesia;

17.1.2
Buyer has the requisite power, authority and legal right to execute and deliver,
and to perform its obligations under, this Agreement;

17.1.3
Buyer has not incurred any liability to any financial advisor, broker or finder
for any financial advisory, brokerage, finder’s or similar fee or commission in
connection with the transactions contemplated by this Agreement for which Seller
or any of its Affiliates could be liable; and

17.1.4
neither the execution, delivery, nor performance of this Agreement violates or
will violate, results or will result in a breach of or constitutes or will
constitute a default under any provision of Buyer’s organizational documents,
any law, judgment, order, decree, rule, or regulation of any court,
administrative agency, or other instrumentality of any Governmental Authority or
of any other material agreement or instrument to which Buyer is a party.

17.2
Representations and Warranties of Seller

As of the Effective Date and until the expiration or termination of this
Agreement, Seller represents, undertakes and warrants that:
17.2.1
Seller is and shall remain duly formed and in good standing under the laws of
the State of Delaware and duly qualified to do business in the State of Texas;

17.2.2
Seller has the requisite power, authority and legal right to execute and
deliver, and to perform its obligations under this Agreement;




77

--------------------------------------------------------------------------------




17.2.3
Seller has not incurred any liability to any financial advisor, broker or finder
for any financial advisory, brokerage, finder’s or similar fee or commission in
connection with the transactions contemplated by this Agreement for which Buyer
or any of its Affiliates could be liable; and

17.2.4
neither the execution, delivery, nor performance of this Agreement, violates or
will violate, results or will result in a breach of, or constitutes or will
constitute a default under, any provision of Seller’s organizational documents,
any law, judgment, order, decree, rule, or regulation of any court,
administrative agency, or other instrumentality of any Governmental Authority or
of any other material agreement or instrument to which Seller is a party.

17.3
Business Practices

Each Party represents and warrants to the other, as of the Effective Date, that
it has not taken any actions that would, if such actions were undertaken after
the Effective Date, conflict with such Party’s obligations under Section 26.3.
18.
Exchange of Information

The Parties shall maintain close communication and mutually provide and shall
use reasonable efforts to exchange available information directly relevant to
the fulfillment of the terms and conditions of this Agreement.
19.
Confidentiality

19.1
Duty of Confidentiality

The (i) terms of this Agreement and (ii) any information disclosed by either
Party to the other Party in connection with this Agreement which is not:
(a)
already known to the recipient from sources other than the other Party;

(b)
already in the public domain (other than as a result of a breach of the terms of
this Section 19.1); or

(c)
independently developed by the recipient;

shall be “Confidential Information” and shall, unless otherwise agreed in
writing by the disclosing Party, be kept confidential and shall not be used by
the receiving Party other than for a purpose connected with this Agreement or,
except as provided below, disclosed to Third Parties by the receiving Party.



78

--------------------------------------------------------------------------------




19.2
Permitted Disclosures

19.2.1
The Confidential Information, which either Party receives from the other, may be
disclosed by such Party:

(a)
to any Person who is such Party’s legal counsel, other professional consultant
or adviser, Transporter, insurer, accountant or construction contractor;
provided that such disclosure is solely to assist the purpose for which such
Person was so engaged;

(b)
if required and to the extent required by the rules of any recognized stock
exchange or agency established in connection therewith upon which the securities
of such Party or a company falling within Section 19.2.1(e) are quoted;

(c)
if required and to the extent required by the U.S. Department of Energy;

(d)
without limiting Section 19.2.1(c), if required and to the extent required by
any Applicable Laws, or such Party becomes legally required (by oral questions,
interrogatories, request for information or documents, orders issued by any
Governmental Authority or any other process) to disclose such information, or to
the extent necessary to enforce Section ‎21.1 or 21.2 or any arbitration award
or binding decision of an Expert (including by filing Confidential Information
in proceedings before a court or other competent judicial authority) or to seek
interim relief under Section 21.1.11; provided that such Party shall, to the
extent practicable, give prior notice to the other Party of the requirement and
the terms thereof and shall cooperate with the other Party to minimize the
disclosure of the information, seek a protective order or other appropriate
remedy, and if such protective order or other remedy is not obtained, then such
Party will furnish only that portion of such information that it is legally
required to furnish;

(e)
to any of its Affiliates or shareholders (or any company involved in the
provision of advice to any such Affiliate or shareholder for the purposes of
this Agreement) and any employee of that Party or of a company to which
disclosure is permitted pursuant to this Section 19.2.1(e);

(f)
to any bona fide intended assignees of a Party’s interests under this Agreement;

(g)
to any Third Party as reasonably necessary for the performance of a Party’s
obligations under this Agreement;




79

--------------------------------------------------------------------------------




(h)
as reasonably required for the purposes of an arbitration pursuant to Section
21.1 or an Expert proceeding pursuant to Section 21.2, to any arbitrator
appointed in accordance with Section 21.1.4, or Expert appointed pursuant to
Section 21.2.1, or to any other party to an arbitration or Expert proceeding
arising under or in connection with this Agreement, or to any witnesses
appearing in an arbitration under Section ý21.1 or in an Expert proceeding
arising under or in connection with this Agreement, to the extent that the
information is relevant to the arbitration or Expert proceeding; or

(i)
to any Person reasonably required to see such Confidential Information,
including the Lenders, in connection with any bona fide financing or offering or
sale of securities by Seller or Buyer or any Affiliate of Seller or Buyer or any
Affiliate of any of the shareholders of Seller or Buyer, to comply with the
disclosure or other requirements of Applicable Law or of financial institutions
or other participants (including rating agencies) in such financing, offering or
sale.

19.2.2
The Party making the disclosure shall ensure that any Person listed in Section
19.2.1(a), (e), (f), (g), (h) or (i) to which it makes the disclosure (excluding
any legal counsel, arbitrator or Expert already bound by confidentiality
obligations) undertakes to hold such Confidential Information subject to
confidentiality obligations equivalent to those set out in Section 19.1. In the
case of a disclosure to an employee made in accordance with Section 19.2.1(e),
the undertaking shall be given by the company on its own behalf and in respect
of all its employees.

19.2.3
Seller may disclose Confidential Information to its Foundation Customers related
to scheduling, operations and other relevant technical information to comply
with Seller’s performance of Section 8, only to the extent necessary to ensure
the effective implementation thereof.

19.2.4
No press release concerning the execution of this Agreement or resolution of any
Disputes shall be issued unless agreed by the Parties.

19.3
Duration of Confidentiality

The foregoing obligations with regard to the Confidential Information shall
remain in effect for three (3) years after this Agreement is terminated or
expires.



80

--------------------------------------------------------------------------------




20.
Default and Termination

20.1
Termination Events

The following circumstances (each, a “Termination Event”) shall give rise to the
right for either or both of Seller and Buyer (as the case may be) to terminate
this Agreement:
20.1.1
in respect of either Party, if a Bankruptcy Event has occurred with respect to
the other Party;

20.1.2
in respect of either Party, if the other Party fails to pay or cause to be paid
any amount or amounts in the aggregate due that are in excess of USD thirty
million (US$30,000,000), for a period of ten (10) Days or more following the due
date of the relevant invoice;

20.1.3
in respect of either Party, violation of Sections 17.3 or 26.3.1(ii) by the
other Party;

20.1.4
in respect of either Party, in accordance with Section 2.2.5;

20.1.5
in respect of Seller, if Buyer fails to comply with (a) Section 15.3.1. (b)
Section 15.3.2, or (c) Section 22;

20.1.6
in respect of Seller, if Buyer or any Guarantor under any Guaranty required to
be delivered to Seller pursuant to the terms of this Agreement fails to execute
any Direct Agreement as agreed by Seller’s Lenders within sixty (60) Days after
Seller’s request thereof;

20.1.7
in respect of Buyer, if (a) Seller has declared Force Majeure one or more times
and the interruptions resulting from such Force Majeure total twenty-four (24)
Months during any thirty-six (36) Month period, and (b) such Force Majeure has
resulted in Seller being prevented from making available fifty percent (50%) or
more of the annualized ACQ during such periods of Force Majeure;

20.1.8
in respect of Seller, if (a) Buyer has declared Force Majeure one or more times
and the interruptions resulting from such Force Majeure total twenty-four (24)
Months during any thirty-six (36) Month period, and (b) such Force Majeure has
resulted in Buyer being prevented from taking fifty percent (50%) or more of the
annualized ACQ during such periods of Force Majeure;

20.1.9
in respect of Buyer, pursuant to the terms of Section 4.4.2;

20.1.10in respect of Seller, violation of Section 26.1 by Buyer;
20.1.11in respect of Seller, violation of Section 26.2 by Buyer;



81

--------------------------------------------------------------------------------




20.1.12in respect of Buyer, if Seller fails to make available (as such
obligation for any cargo is set forth in Section 5.6.1) fifty percent (50%) of
the cargoes scheduled in any given twelve (12) Month period; and
20.1.13in respect of Seller, if Buyer fails to take (as such obligation for any
cargo is set forth in Section 5.5.1) fifty percent (50%) of the cargoes
scheduled in any given twelve (12) Month period.
20.2
Termination

20.2.1
Notice of Termination. Upon the occurrence of any Termination Event, subject to
Section 20.2.5, the Party which has the right under Section 20.1 to terminate
this Agreement (“Terminating Party”) may give notice thereof to the other Party,
specifying in reasonable detail the nature of such Termination Event (except
that any termination notice with respect to a Termination Event identified in
Section 20.1.12 or 20.1.13 shall only be valid if notice thereof is provided
within ninety (90) Days after such Termination Event first arose).

20.2.2
Timing. Except with respect to the Termination Events described in Section
20.2.3, at any time after the expiry of a period of forty-five (45) Days after
the Terminating Party gave notice of a Termination Event pursuant to Section
20.2.1, unless the circumstances constituting the Termination Event have been
fully remedied or have ceased to apply, the Terminating Party may terminate this
Agreement with immediate effect by giving notice of such termination to the
other Party.

20.2.3
Certain Events. Upon the occurrence of a Termination Event described in Sections
20.1.1, 20.1.3, 20.1.5, 20.1.6, 20.1.7, 20.1.8, 20.1.10, 20.1.11, 20.1.12, and
20.1.13 the Terminating Party’s notice pursuant to Section 20.2.1 shall
terminate this Agreement immediately.

20.2.4
Rights Accrued Prior to Termination. Termination of this Agreement shall be
without prejudice to:

(a)
the rights and liabilities of the Parties accrued prior to or as a result of
such termination; and

(b)
claims for breaches of Section 19 that occur during the three (3) year period
after termination of this Agreement.



20.2.5
Limits to Termination. Neither Seller nor Buyer, respectively, may terminate
this Agreement if the Termination Event occurs solely because of a breach by the
non-terminating Party arising from events for which that non-terminating Party
would otherwise be entitled to terminate this Agreement.




82

--------------------------------------------------------------------------------




20.2.6
Termination for Credit Events. Seller hereby waives any right it may have to
seek monetary damages arising solely as a result of a Termination Event set
forth in Section 20.1.5(a), provided that such Termination Event is not a result
of Buyer, Guarantor and/or its Affiliate or their successor intending to avoid
its liabilities or obligations under this Agreement or intentionally failing to
deliver a Guaranty or alternative credit support. This waiver shall be without
prejudice to any other right available to Seller following a breach by Buyer of
any of its obligations under this Agreement, including Seller’s rights of
suspension. Nothing in this Section 20.2.6 shall act as a waiver of any right
Seller may have to seek monetary damages in respect of any other Termination
Event, whether or not the circumstances giving rise to such other Termination
Event would also have entitled Seller to terminate the Agreement pursuant to
Section 20.1.5(a).

20.3
Survival

The following provisions shall survive expiration or termination of this
Agreement: Sections 1, 10, 11, 13.8.2, 15, 19 (to the extent provided therein),
and 21 to 26, in addition to this Section 20.3.
21.
Dispute Resolution and Governing Law

21.1
Dispute Resolution

21.1.1
Arbitration. Any Dispute (other than a Dispute submitted to an Expert under
Section 21.2.1) shall be exclusively and definitively resolved through final and
binding arbitration, it being the intention of the Parties that this is a broad
form arbitration agreement designed to encompass all possible claims and
disputes under this Agreement.

21.1.2
Rules. The arbitration shall be conducted in accordance with the International
Arbitration Rules (the “Rules”) of the American Arbitration Association (“AAA”)
(as then in effect).

21.1.3
Number of Arbitrators. The arbitral tribunal shall consist of three (3)
arbitrators, who shall endeavor to complete the final hearing in the arbitration
within six (6) Months after the appointment of the last arbitrator.

21.1.4
Method of Appointment of the Arbitrators. If there are only two (2) parties to
the Dispute, then each party to the Dispute shall appoint one (1) arbitrator
within thirty (30) Days of the filing of the arbitration, and the two
arbitrators so appointed shall select the presiding arbitrator within thirty
(30) Days after the latter of the two arbitrators has been appointed by the
parties to the Dispute. If a party to the Dispute fails to appoint its
party-appointed arbitrator or if the two party-appointed arbitrators cannot
reach an agreement on the presiding arbitrator within the applicable time
period, then the AAA shall




83

--------------------------------------------------------------------------------




serve as the appointing authority and shall appoint the remainder of the three
arbitrators not yet appointed. If the arbitration is to be conducted by three
arbitrators and there are more than two parties to the Dispute, then within
thirty (30) Days of the filing of the arbitration, all claimants shall jointly
appoint one arbitrator and all respondents shall jointly appoint one arbitrator,
and the two arbitrators so appointed shall select the presiding arbitrator
within thirty (30) Days after the latter of the two arbitrators has been
appointed by the parties to the Dispute. For the purposes of appointing
arbitrators under this Section 21, (a) Buyer, any guarantor under any guaranty
required to be delivered to Seller pursuant to the terms of this Agreement and
all persons whose interest in this Agreement derives from them shall be
considered as one party; and (b) Seller and all persons whose interest in this
Agreement derives from Seller shall be considered as one party. If either all
claimants or all respondents fail to make a joint appointment of an arbitrator,
or if the party-appointed arbitrators cannot reach an agreement on the presiding
arbitrator within the applicable time period, then the AAA shall serve as the
appointing authority and shall appoint the remainder of the three (3)
arbitrators not yet appointed.
21.1.5
Consolidation. If the Parties initiate multiple arbitration proceedings under
this Agreement and/or under any guaranty required to be delivered to Seller
pursuant to the terms of this Agreement, the subject matters of which are
related by common questions of law or fact and which could result in conflicting
awards or obligations, then either Party may request prior to the appointment of
the arbitrators for such multiple or subsequent Disputes that all such
proceedings be consolidated into a single arbitral proceeding. Such request
shall be directed to the AAA, which shall consolidate appropriate proceedings
into a single proceeding unless consolidation would result in undue delay for
the arbitration of the Disputes.

21.1.6
Place of Arbitration. Unless otherwise agreed by all parties to the Dispute, the
place of arbitration shall be New York, New York.

21.1.7
Language. The arbitration proceedings shall be conducted in the English
language, and the arbitrators shall be fluent in the English language.

21.1.8
Entry of Judgment. The award of the arbitral tribunal shall be final and
binding. Judgment on the award of the arbitral tribunal may be entered and
enforced by any court of competent jurisdiction. The Parties agree that service
of process for any action to enforce an award may be accomplished according to
the procedures of Section 25, as well as any other procedure authorized by law.

21.1.9
Notice. All notices required for any arbitration proceeding shall be deemed
properly given if given in accordance with Section 25.




84

--------------------------------------------------------------------------------




21.1.10Qualifications and Conduct of the Arbitrators. All arbitrators shall be
and remain at all times wholly impartial, and, once appointed, no arbitrator
shall have any ex parte communications with any of the parties to the Dispute
concerning the arbitration or the underlying Dispute other than communications
directly concerning the selection of the presiding arbitrator, where applicable.
21.1.11Interim Measures. Any party to the Dispute may apply to a court in Harris
County, Texas for interim measures (a) prior to the constitution of the arbitral
tribunal (and thereafter as necessary to enforce the arbitral tribunal’s
rulings); or (b) in the absence of the jurisdiction of the arbitral tribunal to
rule on interim measures in a given jurisdiction. The Parties agree that seeking
and obtaining such interim measures shall not waive the right to arbitration.
The arbitrators (or in an emergency the presiding arbitrator acting alone in the
event one or more of the other arbitrators is unable to be involved in a timely
fashion) may grant interim measures including injunctions, attachments and
conservation orders in appropriate circumstances, which measures may be
immediately enforced by court order. Hearings on requests for interim measures
may be held in person, by telephone, by video conference or by other means that
permit the parties to the Dispute to present evidence and arguments.
21.1.12Costs and Attorneys’ Fees. The arbitral tribunal is authorized to award
costs of the arbitration in its award, including: (a) the fees and expenses of
the arbitrators; (b) the costs of assistance required by the tribunal, including
its Experts; (c) the fees and expenses of the administrator; (d) the reasonable
costs for legal representation of a successful Party; and (e) any such costs
incurred in connection with an application for interim or emergency relief and
to allocate those costs between the parties to the Dispute. The costs of the
arbitration proceedings, including attorneys’ fees, shall be borne in the manner
determined by the arbitral tribunal.
21.1.13Interest. The award shall include pre-award and post-award interest, as
determined by the arbitral award, from the date of any default or other breach
of this Agreement until the arbitral award is paid in full. Interest shall
accrue at a rate per annum equal to two percent (2%) above LIBOR (as in effect
on the Day such award was issued) on and from the Day when such award was issued
until the date of its repayment, provided that, without prejudice to the other
terms of this Agreement, if such period lasts longer than ninety (90) Days, the
applicable LIBOR rate for each successive term of ninety (90) Days during that
period shall be that in effect on the first Day of that ninety (90) Day period.
Interest shall accrue from Day to Day and be calculated on the basis of a three
hundred sixty (360) Day year.
21.1.14Currency of Award. The arbitral award shall be made and payable in USD,
free of any tax or other deduction.



85

--------------------------------------------------------------------------------




21.1.15Waiver of Challenge to Decision or Award. To the extent permitted by law,
the Parties hereby waive any right to appeal from or challenge any arbitral
decision or award, or to oppose enforcement of any such decision or award before
a court or any governmental authority, except with respect to the limited
grounds for modification or non-enforcement provided by any applicable
arbitration statute or treaty.
21.1.16Confidentiality. Any arbitration or Expert determination relating to a
Dispute (including an arbitral award, a settlement resulting from an arbitral
award, documents exchanged or produced during an arbitration or Expert
proceeding, and memorials, briefs or other documents prepared for the
arbitration or Expert proceeding) shall be Confidential Information subject to
the confidentiality provisions of Section 19; provided, however, that breach of
such confidentiality provisions shall not void any settlement, determination or
award.
21.2
Expert Determination

21.2.1
General. In the event of any disagreement between the Parties regarding a
measurement under Exhibit A hereto or any other Dispute which the Parties agree
to submit to an Expert (in either case, a “Measurement Dispute”), the Parties
hereby agree that such Measurement Dispute shall be resolved by an Expert
selected as provided in this Section 21.2.1. The Expert is not an arbitrator of
the Measurement Dispute and shall not be deemed to be acting in an arbitral
capacity. The Party desiring an expert determination shall give the other Party
to the Measurement Dispute notice of the request for such determination. If the
Parties to the Measurement Dispute are unable to agree upon an Expert within ten
(10) Days after receipt of the notice of request for an expert determination,
then, upon the request of any of the Parties to the Measurement Dispute, the
International Centre for Expertise of the International Chamber of Commerce
(“ICC”) shall appoint such Expert and shall administer such expert determination
through the ICC’s Rules for Expertise. The Expert shall be and remain at all
times wholly impartial, and, once appointed, the Expert shall have no ex parte
communications with any of the Parties to the Measurement Dispute concerning the
expert determination or the underlying Measurement Dispute. The Parties to the
Measurement Dispute shall cooperate fully in the expeditious conduct of such
expert determination and provide the Expert with access to all facilities,
books, records, documents, information and personnel necessary to make a fully
informed decision in an expeditious manner. Before issuing a final decision, the
Expert shall issue a draft report and allow the Parties to the Measurement
Dispute to comment on it. The Expert shall endeavor to resolve the Measurement
Dispute within thirty (30) Days (but no later than sixty (60) Days) after his
appointment, taking into account the circumstances requiring an expeditious
resolution of the matter in dispute. If the International Centre




86

--------------------------------------------------------------------------------




for Expertise of the ICC is requested pursuant to this Section 21.2 to
administer an expert determination, to the extent that the provisions of this
Section 21.2 alter the ICC’s Rules for Expertise, any such alteration shall be
disregarded to the extent that the International Centre for Expertise of the ICC
will as a result of such alteration refuse to the administer the expert
determination, and the provisions of the ICC’s Rules for Expertise shall apply.
21.2.2
Final and Binding. The Expert’s decision shall be final and binding on the
Parties to the Measurement Dispute unless challenged in an arbitration pursuant
to Section 21.1 within thirty (30) Days of the date the Expert’s decision. If
challenged, (a) the decision shall remain binding and be implemented unless and
until finally replaced by an award of the arbitrators; (b) the decision shall be
entitled to a rebuttable presumption of correctness; and (c) the Expert shall
not be appointed in the arbitration as an arbitrator or as advisor to either
Party without the written consent of both Parties.

21.2.3
Arbitration of Expert Determination. In the event that a Party requests expert
determination for a Measurement Dispute which raises issues that require
determination of other matters in addition to correct measurement under Exhibit
A hereto, then either Party may elect to refer the entire Measurement Dispute
for arbitration under Section 21.1.1. In such case, the arbitrators shall be
competent to make any measurement determination that is part of a Dispute. An
expert determination not referred to arbitration shall proceed and shall not be
stayed during the pendency of an arbitration.

21.3
Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York (United States of America) without regard to principles of
conflict of laws that would specify the use of other laws.
21.4
Immunity

21.4.1
Each Party, as to itself and its assets, hereby irrevocably, unconditionally,
knowingly and intentionally waives any right of immunity (sovereign or
otherwise) and agrees not to claim, or assert any immunity with respect to the
matters covered by this Agreement in any arbitration, Expert proceeding, or
other action with respect to this Agreement, whether arising by statute or
otherwise, that it may have or may subsequently acquire, including rights under
the doctrines of sovereign immunity and act of state, immunity from legal
process (including service of process or notice, pre-judgment or pre-award
attachment, attachment in aid of execution, or otherwise), immunity from
jurisdiction or judgment of any court, arbitrator, Expert or tribunal (including
any objection or claim on the basis of inconvenient forum), and immunity from
enforcement or execution of any award or judgment or any other remedy.




87

--------------------------------------------------------------------------------




21.4.2
Each Party irrevocably, unconditionally, knowingly and intentionally:

(a)
agrees that the execution, delivery and performance by it of this Agreement
constitute private and commercial acts rather than public or governmental acts;

(b)
consents in respect of the enforcement of any judgment against it in any such
proceedings in any jurisdiction and to the giving of any relief or the issue of
any process in connection with such proceedings (including the making,
enforcement or execution of any such judgment or any order arising out of any
such judgment against or in respect of any property whatsoever irrespective of
its use or intended use).



22.
Assignments

22.1
Merger, Consolidation

This Agreement shall be binding upon and inure to the benefit of any successor
to each of Seller and Buyer by merger, or consolidation, provided in the case of
Buyer, the successor shall either have and maintain an Acceptable Credit Rating
or provide or cause to be provided a Guaranty prior to such event.
22.2
Assignment by Buyer

22.2.1
Prior Written Consent. Buyer may novate or assign this Agreement in its entirety
to another Person, for the remainder of the Term, upon the prior written consent
of Seller (which consent shall not be unreasonably withheld or delayed),
provided that:

(a)
unless such Person has an Acceptable Credit Rating, a Guaranty is provided to
Seller prior to such novation or assignment; and

(b)
such assignee assumes all of the obligations of Buyer under this Agreement
commencing as of the date of the assignment by execution of a copy of this
Agreement in its own name (countersigned by Seller) or by execution of a binding
assignment and assumption agreement which is enforceable by Seller.

22.2.2
Without Prior Consent. Buyer may novate or assign this Agreement in its
entirety, for the remainder of the Term, without Seller’s prior consent, to an
Affiliate of Buyer, provided that:

(a)
unless such Affiliate assignee has an Acceptable Credit Rating, a Guaranty is
provided to Seller prior to such novation or assignment;




88

--------------------------------------------------------------------------------




(b)
such Affiliate assignee assumes all of the obligations of Buyer under this
Agreement commencing as of the date of the novation or the assignment by
execution of a copy of this Agreement in its own name (countersigned by Seller)
or by execution of a binding assignment and assumption agreement which is
enforceable by Seller; and

(c)
performance of this Agreement by Seller with such Affiliate assignee would
comply with Applicable Laws and all relevant Approvals.

22.2.3
Further Obligations. Upon a novation or assignment in whole by Buyer in
accordance with this Section 22.2, the assignor shall be released from all
further obligations, duties and liabilities under this Agreement, other than any
obligations, duties and liabilities arising prior to the date of effectiveness
of such novation or assignment.



22.3
Assignments by Seller

22.3.1
Prior Written Consent. Seller may novate or assign this Agreement in its
entirety, for the remainder of the Term, upon the prior written consent of Buyer
(which consent shall not be unreasonably withheld or delayed), provided that the
assignee assumes all of the obligations of Seller under this Agreement
commencing as of the date of the assignment or novation by execution of a copy
of this Agreement in its own name (countersigned by Buyer) or by execution of a
binding assignment and assumption agreement which is enforceable by Buyer;
provided, however, that if the assignee is an Affiliate of Seller, will be the
sole owner of the Corpus Christi Facility and will have all Approvals and access
to export authorizations equivalent to the Export Authorizations to the extent
needed to perform Seller’s obligations under this Agreement, Buyer shall be
deemed to consent to such assignment or novation of this Agreement.

22.3.2
Pursuant to Direct Agreement. At any time that an event of default has occurred
and is continuing under any loan agreements to which Seller is a party, Seller
may novate or assign this Agreement in its entirety, for the remainder of the
Term, to the extent that Buyer has so consented in the Direct Agreement.

22.3.3
Further Obligations. Upon a novation or assignment by Seller, in accordance with
this Section 22.3, the assignor shall be released from all further obligations,
duties and liabilities under this Agreement, other than any obligations, duties
and liabilities arising prior to the date of effectiveness of such novation or
assignment.




89

--------------------------------------------------------------------------------




22.4
Seller Financing

22.4.1
Lender Financing. Seller shall have the right to obtain financing from Lenders.
In connection with any financing or refinancing of the Corpus Christi Facility,
Buyer, shall, if so requested by Seller, deliver to Seller’s Lenders or the
agent acting on behalf of any such Lenders (“Lenders’ Agent”) certified copies
of its corporate charter and by-laws, resolutions, incumbency certificates,
financial statements, and such other items as available and upon reasonable
request by Lenders or Lenders’ Agent. Buyer shall not be required to provide any
documents or information which would cause it to be in breach of Applicable
Laws, including the rules of any recognized stock exchange on which Buyer’s
stock is quoted.

22.4.2
Assignment as Security. Buyer further acknowledges and agrees that Seller may
assign, transfer, or otherwise encumber, all or any of its rights, benefits and
obligations under this Agreement or any guaranty required to be delivered to
Seller pursuant to the terms of this Agreement to such Lenders or Lenders’ Agent
as security for its obligations to Lenders. Accordingly, upon Seller’s request
pursuant to a notice hereunder, Buyer shall enter into, and shall cause any
guarantor under any guaranty required to be delivered to Seller pursuant to the
terms of this Agreement to enter into, direct agreements (each, a “Direct
Agreement”) that:

(a)
provide for the assignment and transfer of the assigning Person’s rights and
obligations under this Agreement or the relevant other agreement to a nominee of
Lender following a default by the assigning Person under its lending
arrangement; and

(b)
(i) are substantially in the form of Exhibit D (or in the case of a guarantor
under any guaranty required to be delivered to Seller pursuant to the terms of
this Agreement, Exhibit D with appropriate modifications), with such revisions
as may be required by (x) Buyer; or (y) the Lenders or Lenders’ Agent so long as
such changes do not materially affect Buyer’s or such guarantor’s rights or
obligations under this Agreement or any such guaranty, and (ii) contain such
further undertakings that are normal and customary in project financings or
refinancings of this type; provided, however, that, Buyer shall not be required
to provide (or cause to be provided) any guaranty or similar commitment in favor
of the Lenders, Seller or any other Person, other than any guaranty required to
be delivered to Seller pursuant to the terms of this Agreement.




90

--------------------------------------------------------------------------------




23.
Contract Language

This Agreement, together with the Exhibits hereto are executed in the English
language. The Parties confirm that they fully understand and agree to be bound
by the terms and conditions of this Agreement notwithstanding that it is
prepared and executed in English. In compliance with Law No. 24 of 2009 of the
Republic of Indonesia regarding National Flag, Language, Emblem and Anthem, the
Parties agree to promptly within 90 (ninety) days from the Effective Date to
have this Agreement translated into the Indonesian language by a qualified sworn
translator appointed jointly by the Parties. Upon completion of such
translation, the Parties shall jointly confirm in writing that the translated
Agreement shall operate as the agreed Indonesian language version of the
Agreement. The Indonesian language agreement shall have the Effective Date as
its effective date. Such Indonesian language version shall form an integral and
inseparable part of the English version. In the event of inconsistencies or
differences in interpretation between the English and Indonesian texts, the
English version shall prevail and the relevant Indonesian version shall be
deemed to be automatically amended to conform with and to make the relevant
Indonesian text consistent with the relevant English text. Furthermore, each
Party agrees it will not cite or invoke Law 24/2009 of the Republic of Indonesia
or any regulation issued thereunder, or claim the fact that this Agreement was
executed in the English language only, to (a) defend its non-performance or
breach of its obligations under this Agreement; or (b) allege that this
Agreement is against public policy or otherwise does not constitute its legal,
valid and binding obligations, enforceable against it in accordance with its
terms.
24.
Miscellaneous

24.1
Disclaimer of Agency

This Agreement does not appoint either Party as the agent, partner or legal
representative of the other for any purposes whatsoever, and neither Party shall
have any express or implied right or authority to assume or to create any
obligation or responsibility on behalf of or in the name of the other Party.
24.2
Entire Agreement

This Agreement, together with the Exhibits hereto, constitutes the entire
agreement between the Parties and includes all promises and representations,
express or implied, and supersedes all other prior agreements and
representations, written or oral, between the Parties relating to the subject
matter. Anything that is not contained or expressly incorporated by reference in
this instrument, is not part of this Agreement.
24.3
Third Party Beneficiaries

The Parties do not intend any term of this Agreement to be for the benefit of,
or enforceable by, any Third Party except as expressly provided in Section 7.7.
The Parties may rescind or vary this Agreement, in whole or in part, without the
consent of any Third Party, including those Third Parties referred to under
Section 7.7, even



91

--------------------------------------------------------------------------------




if as a result such Third Party’s rights to enforce a term of this Agreement
will be varied or extinguished.
24.4
Amendments and Waiver

This Agreement may not be supplemented, amended, modified or changed except by
an instrument in writing signed by Seller and Buyer and expressed to be a
supplement, amendment, modification or change to this Agreement. A Party shall
not be deemed to have waived any right or remedy under this Agreement by reason
of such Party’s failure to enforce such right or remedy.
24.5
Exclusion

The United Nations Convention on Contracts for the International Sale of Goods
(and the Convention on the Limitation Period in the International Sale of Goods)
shall not apply to this Agreement and the respective rights and obligations of
the Parties hereunder.
24.6
Further Assurances

Each Party hereby agrees to take all such action as may be necessary to
effectuate fully the purposes of this Agreement, including causing this
Agreement or any document contemplated herein to be duly registered, notarized,
attested, consularized and stamped in any applicable jurisdiction.
24.7
Severability

If and for so long as any provision of this Agreement shall be deemed to be
judged invalid for any reason whatsoever, such invalidity shall not affect the
validity or operation of any other provision of this Agreement except only so
far as shall be necessary to give effect to the construction of such invalidity,
and any such invalid provision shall be deemed severed from this Agreement
without affecting the validity of the balance of this Agreement.
24.8
Multiple SPAs

24.8.1
The Parties acknowledge that Corpus Christi Liquefaction, LLC, and PT Pertamina
(Persero) previously executed an LNG Sale and Purchase Agreement (FOB) dated 4
December 2013 (“SPA 1”).

24.8.2
The Parties expressly agree that all rights and obligations (including in
respect of all claims, demands, legal proceedings and actions; all losses,
liabilities, damages, costs, judgments, settlements and expenses (whether or not
resulting from claims by third parties), including interest and penalties with
respect thereto and reasonable attorneys’ and accountants’ fees and expenses;
and all mitigation measures) of Corpus Christi Liquefaction, LLC (or its
successor or permitted assignee pursuant to SPA 1), and PT Pertamina




92

--------------------------------------------------------------------------------




(Persero) (or its successor or permitted assignee pursuant to SPA 1), under SPA
1, whether in contract or at law, are wholly separate and in isolation of, and
shall not merge in any way with, any rights and obligations (including in
respect of all Claims, all Losses, and all mitigation measures) of the Parties
under this Agreement. The Parties expressly waive any right to combine any such
rights or obligations under SPA 1 with such rights and obligations under this
Agreement. Default by a Party under this Agreement shall not excuse default
under SPA 1 by any party thereto, and default under SPA 1 by a party thereto
shall not excuse a Party’s default under this Agreement. No Party shall have any
obligation to take any action or inaction under this Agreement to mitigate the
losses or liabilities that may arise in respect of SPA 1. Without limiting the
foregoing, in no way shall the Seller Liability Cap under this Agreement be
merged with the corresponding seller liability cap under SPA 1, and the Parties’
respective rights and obligations in respect of the Seller Liability Cap shall
not vary based on performance or nonperformance of SPA 1.
24.8.3
Without prejudice to Section 21.1.5, if the Parties initiate multiple
arbitration proceedings under this Agreement and under one or more of (a) any
guaranty required to be delivered to Seller pursuant to the terms of this
Agreement, (b) SPA 1, and (c) any guaranty required to be delivered to Seller
pursuant to the terms of SPA 1, the subject matters of which are related by
common questions of law or fact and which could result in conflicting awards or
obligations, then either Party may request prior to the appointment of the
arbitrators for such multiple or subsequent Disputes that all such proceedings
be consolidated into a single arbitral proceeding. Such request shall be
directed to the AAA, which shall consolidate appropriate proceedings into a
single proceeding unless consolidation would result in undue delay for the
arbitration of the Disputes.

24.8.4
Each Party shall ensure that all invoices and notices sent by or on behalf of
such Party pursuant to this Agreement (“SPA 2”) shall identify such notice as
being in connection with “SPA 2”, which shall be the designation for this
Agreement for all purposes.

24.8.5
Each Party shall issue invoices and make payments in accordance with this
Agreement separate from invoices and payments under SPA 1. If either Party
receives payment from the other Party and such payment does not identify itself
as being in respect of this Agreement, then the Party receiving such payment
shall promptly request confirmation of whether to apply the payment to SPA 1 or
SPA 2. If confirmation has not been received by close of business on the third
(3rd) Business Day after the request is deemed to be received pursuant to
Section 25.2, the Party receiving such payment shall have the right to apply
such payment received to any amounts owed to the receiving Party under SPA 1.




93

--------------------------------------------------------------------------------




24.8.6
Each Party shall maintain separate financial and other records in connection
with SPA 1 and this Agreement in a manner that enables the Parties to identify
whether costs, expenses, and other auditable amounts and information are in
respect of SPA 1 or this Agreement and to comply with all audit obligations
under SPA 1 and this Agreement.

24.8.7
Without limiting the foregoing, the Parties agree to conduct their businesses in
a manner that effectuates the foregoing terms of this Section 24.8, and that any
course of dealing that is inconsistent with the foregoing terms of this Section
‎24.8 shall not change the Parties’ respective rights and obligations under this
Section 24.8.

25.
Notices

25.1
Form of Notice

25.1.1
Except as expressly set forth herein, any notice, invoice or other communication
from one of the Parties to the other Party (or, where contemplated in this
Agreement, from or to the Transporter or the master of the LNG Tanker), which is
required or permitted to be made by the provisions of this Agreement shall be:

(a)
made in the English language;

(b)
made in writing;

(c)
(i) delivered by hand or sent by courier to the address of the other Party which
is shown below or to such other address as the other Party shall by notice
require or; (ii) be sent by facsimile to the facsimile number of the other Party
which is shown below or to such other facsimile number as the other Party shall
by notice require or; (iii) with respect to any notice, invoice or other
communication to be sent pursuant to Sections 7, 8, 10 or 12 (or others as may
be agreed by the Parties), be sent by electronic mail to the e-mail address of
the other Party which is shown below or to such other e-mail address as the
other Party shall by notice require; and

(d)
marked for the attention of the Person(s) there referred to or to such other
Person(s) as the other Party shall by notice require.

25.1.2
The addresses of the Parties for service of notices are as follows:

Seller:    Corpus Christi Liquefaction, LLC
700 Milam Street
Suite 800
Houston, TX 77002
Telephone: (713) 375-5121



94

--------------------------------------------------------------------------------




Fax: (713) 375-6121
E-mail: Customer.Coordination@Cheniere.com
Attention: Commercial Operations
Buyer:    PT Pertamina (Persero)
Kwarnas Building 7th floor
Jalan Medan Merdeka Timur No.6
Jakarta 10110 Indonesia
Attention: Vice President LNG, Gas Directorate
Telephone: (+62) 021 3508033 Ext. 1654
Fax: (+62) 021 3516622
E-mail: lng.trading@pertamina.com        


25.2
Effective Time of Notice

25.2.1
Any notice, invoice or other communication made by one Party to the other Party
in accordance with the foregoing provisions of this Section 25 shall be deemed
to be received by the other Party if delivered by hand or by courier, on the Day
on which it is received at that Party’s address or, if sent by facsimile, on the
next Day on which the office of the receiving Party is normally open for
business following the Day on which it is received in a legible form at the
address to which it is properly addressed. The foregoing shall not apply to
notices or communications sent by facsimile or e-mail under Sections 7.9.2,
7.9.3, and 7.10, which shall be deemed effective at the time transmitted to the
facsimile number shown above or such other number or electronic mail address
previously notified by the receiving Party.

25.2.2
Without limiting the meaning of the word “received” for the purpose of the
preceding paragraph, a notice which is delivered by hand or by courier shall be
deemed to have been received at a Party’s address if it is placed in any
receptacle normally used for the delivery of post to the address of that Party.

25.2.3
Any notice given by facsimile or electronic mail shall be subsequently confirmed
by letter, unless otherwise agreed, but without prejudice to the validity of the
original notice.

26.
Business Practices

26.1
Trade Law Compliance

Each Party agrees to comply with the Export Authorizations, including
incorporating into any resale contract for LNG sold under this Agreement the
necessary conditions to ensure compliance with the Export Authorizations. Buyer
shall promptly provide to Seller all information required by Seller or Seller’s
Affiliate to comply with the Export Authorizations. If any Export Authorization
requires conditions to be



95

--------------------------------------------------------------------------------




included in this Agreement then, within fifteen (15) days following the issuance
of the Export Authorization imposing such condition, the Parties shall discuss
the appropriate changes to be made to this Agreement to comply with such Export
Authorization and shall amend this Agreement accordingly. Buyer acknowledges and
agrees that it may resell or transfer LNG purchased hereunder for delivery only
to the countries identified in an Export Authorization and/or to purchasers that
have agreed in writing to limit their direct or indirect resale or transfer of
such LNG to such countries. Buyer represents and warrants that the final
delivery of LNG received pursuant to the terms of this Agreement are permitted
and lawful under United States of America laws and policies, including the
rules, regulations, orders, policies, and other determinations of the United
States Department of Energy, the Office of Foreign Assets Control of the United
States Department of the Treasury and the Federal Energy Regulatory Commission,
and Buyer shall not take any action which would cause any Export Authorization
to be withdrawn, revoked, suspended or not renewed.
26.2
Use of LNG

At all times during the Term, Buyer shall, with respect to all LNG delivered by
Seller to Buyer pursuant to this Agreement: (a) utilize such LNG, or regasify
such LNG and utilize such regasified LNG as a refined product or chemical
feedstock; (b) use or consume such LNG to produce power for sale to customers;
(c) market such LNG to traders, distributors or wholesalers for resale to their
own customers; or (d) resell such LNG to other Persons provided that the
transfer by Buyer to a Transporter of gas that boils off from a cargo in transit
from the Delivery Point shall be considered to be a sale.
26.3
Prohibited Practices

26.3.1
Each Party agrees that in connection with this Agreement and the activities
contemplated herein, it will take no action, or omit to take any action, which
would (i) violate any Applicable Law applicable to that Party, or (ii) cause the
other Party to be in violation of any Applicable Law applicable to such other
Party, including the U.S. Foreign Corrupt Practices Act, the OECD convention on
anti-bribery, the U.K. Bribery Act of 2010, E.U. and E.U. member country
anti-bribery and corruption laws, and corruption or any similar statute,
regulation, order or convention binding on such other Party, as each may be
amended from time to time, and including any implementing regulations
promulgated pursuant thereto.

26.3.2
Without limiting Section 26.3.1, each Party agrees on behalf of itself, its
directors, officers, employees, agents, contractors, and Affiliates, not to pay
any fees, commissions or rebates to any employee, officer or agent of the other
Party or its Affiliates or shareholders nor provide or cause to be provided to
any of them any gifts or entertainment of significant cost or value in
connection with this Agreement or in order to influence or induce any actions




96

--------------------------------------------------------------------------------




or inactions in connection with the commercial activities of the Parties
hereunder.
26.4
Records; Audit

Each Party shall keep all records necessary to confirm compliance with Sections
26.1, 26.2, 26.3.1(ii), and 26.3.2 for a period of five (5) years following the
year for which such records apply. If either Party asserts that the other Party
is not in compliance with Sections 26.1, 26.2, 26.3.1(ii), or 26.3.2, the Party
asserting noncompliance shall send a notice to the other Party indicating the
type of noncompliance asserted. After giving such notice, the Party asserting
noncompliance may cause an independent auditor to audit the records of the other
Party in respect of the asserted noncompliance. The costs of any independent
auditor under this Section 26.4 shall be paid (i) by the Party being audited, if
such Party is determined not to be in compliance with Sections 26.1, 26.2,
26.3.1(ii) or 26.3.2, as applicable, and (ii) by the Party requesting the audit,
if the Party being audited is determined to be in compliance with Sections 26.1,
26.2, 26.3.1(ii), or 26.3.2, as applicable.
26.5
Indemnity

Each Party agrees to indemnify and hold the other Party harmless from any Losses
arising out of the indemnifying Party’s breach of any or all of Section 26.1,
Section 26.3, or Section 26.4 or the breach of the representation and warranty
in Section 17.3.



97

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.
SELLER:
 
BUYER:
 
 
 
 
 
Corpus Christi Liquefaction, LLC
 
PT Pertamina (Persero)
 
 
 
 
 
 
 
 
 
 
/s/ Meg Gentle
 
/s/ Hari Karyuliarto
Name:
Meg Gentle
 
Name:
Hari Karyuliarto
Title:
Senior Vice President, Marketing
 
Title:
Gas Director
 
 
 
 
 






98

--------------------------------------------------------------------------------




EXHIBIT A


MEASUREMENT
1.    Parties to Supply Devices
a)    General. Unless otherwise agreed, Buyer and Seller shall supply equipment
and conform to procedures that are in accordance with the latest version of the
standards referred to in this document.
b)    Buyer Devices. Buyer or Buyer’s agent shall supply, operate and maintain,
or cause to be supplied, operated and maintained, suitable gauging devices for
the liquid level in LNG tanks of the LNG Tankers, pressure and temperature
measuring devices, and any other measurement or testing devices which are
incorporated in the structure of LNG vessels or customarily maintained on board
ship.
c)    Seller Devices. Seller shall supply, operate and maintain, or cause to be
supplied, operated and maintained, devices required for collecting samples and
for determining quality and composition of the LNG and any other measurement or
testing devices which are necessary to perform the measurement and testing
required hereunder at the Corpus Christi Facility.
d)    Dispute. Any Dispute arising under this Exhibit A shall be submitted to an
Expert under Section 21.2 of this Agreement.
2.    Selection of Devices
All devices provided for in this Exhibit A shall be approved by Seller, acting
as a Reasonable and Prudent Operator. The required degree of accuracy (which
shall in any case be within the permissible tolerances defined herein and in the
applicable standards referenced herein) of such devices selected shall be
mutually agreed upon by Buyer and Seller. In advance of the use of any device,
the Party providing such device shall cause tests to be carried out to verify
that such device has the required degree of accuracy.
3.    Verification of Accuracy and Correction for Error
a)    Accuracy. Accuracy of devices used shall be tested and verified at the
request of either Party, including the request by a Party to verify accuracy of
its own devices. Each Party shall have the right to inspect at any time the
measurement devices installed by the other Party, provided that the other Party
is notified in advance. Testing shall be performed only when both Parties are
represented, or have received adequate advance notice thereof, using methods
recommended by the manufacturer or any other method agreed to by Seller and
Buyer. At the request of any Party hereto, any test shall be witnessed and
verified by an independent surveyor mutually agreed upon by Buyer and Seller.
Permissible tolerances shall be as defined herein or as defined in the
applicable standards referenced herein.


b)    Inaccuracy. Inaccuracy of a device exceeding the permissible tolerances
shall require correction of previous recordings, and computations made on the
basis of those recordings, to zero



--------------------------------------------------------------------------------




error with respect to any period which is definitely known or agreed upon by the
Parties as well as adjustment of the device. All invoices issued during such
period shall be amended accordingly to reflect such correction, and an
adjustment in payment shall be made between Buyer and Seller. If the period of
error is neither known nor agreed upon, and there is no evidence as to the
duration of such period of error, corrections shall be made and invoices amended
for each delivery of LNG made during the last half of the period since the date
of the most recent calibration of the inaccurate device. However, the provisions
of this Paragraph 3 shall not be applied to require the modification of any
invoice that has become final pursuant to Section 10.3.2 of this Agreement.
c)    Costs and Expenses of Test Verification. All costs and expenses for
testing and verifying Seller’s measurement devices shall be borne by Seller, and
all costs and expenses for testing and verifying Buyer’s measurement devices
shall be borne by Buyer. The fees and charges of independent surveyors for
measurements and calculations shall be borne by the Parties in accordance with
Section 13.11.3 of this Agreement.
4.    Tank Gauge Tables of LNG Tankers
a)    Initial Calibration. Buyer shall arrange or caused to be arranged, for
each tank of each LNG Tanker, a calibration of volume against tank level. Buyer
shall provide Seller or its designee, or cause Seller or its designee to be
provided, with a certified copy of tank gauge tables for each tank of each LNG
Tanker verified by a competent impartial authority or authorities mutually
agreed upon by the Parties. Such tables shall include correction tables for
list, trim, tank contraction and any other items requiring such tables for
accuracy of gauging.
Tank gauge tables prepared pursuant to the above shall indicate volumes in cubic
meters expressed to the nearest thousandth (1/1000), with LNG tank depths
expressed in meters to the nearest hundredth (1/100).
b)    Presence of Representatives. Seller and Buyer shall each have the right to
have representatives present at the time each LNG tank on each LNG Tanker is
volumetrically calibrated.
c)    Recalibration. If the LNG tanks of any LNG Tanker suffer distortion of
such nature as to create a reasonable doubt regarding the validity of the tank
gauge tables described herein (or any subsequent calibration provided for
herein), Buyer or Buyer’s agent shall recalibrate the damaged tanks, and the
vessel shall not be employed as an LNG Tanker hereunder until appropriate
corrections are made. If mutually agreed between Buyer and Seller
representatives, recalibration of damaged tanks can be deferred until the next
time when such damaged tanks are warmed for any reason, and any corrections to
the prior tank gauge tables will be made from the time the distortion occurred.
If the time of the distortion cannot be ascertained, the Parties shall mutually
agree on the time period for retrospective adjustments.
5.    Units of Measurement and Calibration
The Parties shall co-operate in the design, selection and acquisition of devices
to be used for measurements and tests in order that all measurements and tests
may be conducted in the SI system of units, except for the quantity delivered
which is expressed in MMBtu, the Gross Heating Value (volume based) which is
expressed in Btu/SCF and the pressure which is expressed in millibar and



A- 2

--------------------------------------------------------------------------------




temperature in Celsius. In the event that it becomes necessary to make
measurements and tests using a new system of units of measurements, the Parties
shall establish agreed upon conversion tables.
6.    Accuracy of Measurement
All measuring equipment must be maintained, calibrated and tested in accordance
with the manufacturer’s recommendations. In the absence of a manufacturer’s
recommendation, the minimum frequency of calibration shall be one hundred eighty
(180) days, unless otherwise mutually agreed between the Parties. Documentation
of all tests and calibrations will be made available by the Party performing the
same to the other Party. Acceptable accuracy and performance tolerances shall
be:
a)    Liquid Level Gauging Devices.
Each LNG tank of the LNG Tanker shall be equipped with primary and secondary
liquid level gauging devices as per Paragraph 7(b) of this Exhibit A.
The measurement accuracy of the primary gauging devices shall be plus or minus
seven point five (± 7.5) millimeters and the secondary liquid level gauging
devices shall be plus or minus ten (± 10) millimeters.
The liquid level in each LNG tank shall be logged or printed.
b)    Temperature Gauging Devices.
The temperature of the LNG and of the vapor space in each LNG tank shall be
measured by means of a number of properly located temperature measuring devices
sufficient to permit the determination of average temperature.
The measurement accuracy of the temperature gauging devices shall be as follows:
(i)    in the temperature range of minus one hundred sixty five to minus one
hundred forty degree Celsius (-165C to -140°C), the accuracy shall be plus or
minus zero point two degree Celsius (± 0.2 °C);
(ii)    in the temperature range of minus one hundred forty to plus forty degree
Celsius (-140C to +40 °C), the accuracy shall be plus or minus one point five
degree Celsius (± 1.5 °C).
The temperature in each LNG tank shall be logged or printed.
c)    Pressure Gauging Devices.
Each LNG tank of the LNG Tanker shall have one (1) absolute pressure gauging
device.
The measurement accuracy of the pressure gauging device shall be plus or minus
one percent (± 1%) of the measuring range.
The pressure in each LNG tank shall be logged or printed.



A- 3

--------------------------------------------------------------------------------




d)    List and Trim Gauging Devices.
A list gauging device and a trim gauging device shall be installed. These shall
be interfaced with the custody transfer system.
The measurement accuracy of the list and the trim gauging devices shall be
better than plus or minus zero point zero five (±0.05) degrees for list and: (i)
in respect of LNG Tankers constructed, commissioned and owned by Buyer prior to
the Effective Date, plus or minus zero point zero two (±0.02) degrees for trim;
or (ii) otherwise, plus or minus zero point zero one (± 0.01) degrees for trim.
7.    Gauging and Measuring LNG Volumes Delivered
a)    Gauge Tables. Upon Seller’s representative and the independent surveyor,
if present, arriving on board the LNG Tanker prior to the commencement of or
during loading, Buyer or Buyer’s representative shall make available to them a
certified copy of tank gauge tables for each tank of the LNG Tanker.
b)    Gauges. Volumes of LNG delivered pursuant to this Agreement shall be
determined by gauging the LNG in the tanks of the LNG Tankers before and after
loading. Each LNG Tanker’s tank shall be equipped with a minimum of two (2)
independent sets of level gauges, each set utilizing preferably a different
measurement principle. Comparison of the two (2) systems, designated as Primary
and Secondary Measurement Systems, shall be performed from time to time to
ensure compliance with the acceptable performance tolerances stated herein.
c)    Gauging Process. Gauging the liquid in the tanks of the LNG Tankers and
measuring of liquid temperature, vapor temperature and vapor pressure in each
LNG tank, trim and list of the LNG Tankers, and atmospheric pressure shall be
performed, or caused to be performed, by Buyer before and after loading.
Seller’s representative shall have the right to be present while all
measurements are performed and shall verify the accuracy and acceptability of
all such measurements. The first gauging and measurements shall be made
immediately before the commencement of loading. The second gauging and
measurements shall take place immediately after the completion of loading.
d)    Records. Copies of gauging and measurement records shall be furnished to
Seller immediately upon completion of loading.
e)    Gauging Liquid Level of LNG. The level of the LNG in each LNG tank of the
LNG Tanker shall be gauged by means of the primary gauging device installed in
the LNG Tanker for that purpose. The level of the LNG in each tank shall be
logged or printed.
Measurement of the liquid level in each LNG tank of the LNG Tanker shall be made
to the nearest millimeter by using the primary liquid level gauging devices.
Should the primary devices fail, the secondary device shall be used.
Five (5) readings shall be made following manufacturer’s recommendations on
reading interval. The arithmetic average of the readings rounded to the nearest
millimeter using one (1) decimal place shall be deemed the liquid level.



A- 4

--------------------------------------------------------------------------------




f)    Determination of Temperature. The temperature of the LNG and of the vapor
space in each LNG tank shall be measured by means of a sufficient number of
properly located temperature measuring devices to permit the determination of
average temperature. Temperatures shall be measured at the same time as the
liquid level measurements and shall be logged or printed.
In order to determine the temperature of liquid and vapor respectively in the
LNG Tanker one (1) reading shall be taken at each temperature gauging device in
each LNG tank. An arithmetic average of such readings rounded to the nearest
zero point one degree Celsius (0.1 °C) using two (2) decimal places with respect
to vapor and liquid in all LNG tanks shall be deemed the final temperature of
the vapor and liquid respectively.
Buyer shall cause each cargo tank in the LNG Tanker to be provided with a
minimum of five (5) temperature measuring devices. One such measuring device
shall be located in the vapor space at the top of each cargo tank, one near the
bottom of each cargo tank and the remainder distributed at appropriate intervals
from the top to the bottom of the cargo tank. These devices shall be used to
determine the average temperatures of the liquid cargo and the vapor in the
cargo tank.
The average temperature of the vapor in an LNG Tanker shall be determined
immediately before loading by means of the temperature measuring devices
specified above at the same time as when the liquid level is measured. The
temperature measuring devices shall be fully surrounded by the vapor. This
determination shall be made by taking the temperature readings of the
temperature measuring devices in question to the nearest zero point zero one
degrees Celsius (0.01°C), and if more than one of the devices are fully
surrounded by the vapor, by averaging those readings, and rounding to one (1)
decimal place.
The average temperature of the liquid in an LNG Tanker shall be determined
immediately after loading by means of the temperature measuring devices
specified above.
g)    Determination of Pressure. The pressure of the vapor in each LNG tank
shall be determined by means of pressure measuring devices installed in each LNG
tank of the LNG Tankers. The atmospheric pressure shall be determined by
readings from the standard barometer installed in the LNG Tankers. Pressures
shall be measured at the same time as the liquid level measurements, and shall
be logged or printed.
Buyer shall cause the LNG Tanker to be provided with pressure measuring
equipment capable of determining the absolute pressure of the vapor in each
cargo tank with an accuracy equal to or better than plus or minus one percent (±
1%) of the measuring range.
The pressure of the vapor in an LNG Tanker shall be determined immediately
before loading at the same time as when the liquid level is measured.
Such determination shall be made by taking the pressure readings of the pressure
measuring devices to the nearest millibar, then averaging these readings and
rounding to a whole millibar.
h)    Determination of Density. The LNG density shall be calculated using the
revised Klosek-McKinley method. Should any improved data, method of calculation
or direct measurement device become available which is acceptable to both Buyer
and Seller, such improved data, method or device shall then be used.



A- 5

--------------------------------------------------------------------------------




8.    Samples for Quality Analysis
a)    General. Representative liquid samples shall be collected from an
appropriate point located as close as practical to the loading line starting one
(1) hour after full loading rate is reached and ending one (1) hour before
ramping down from the full loading rate. A sample shall be taken and analyzed at
least once every twenty (20) minutes by an on-line chromatograph during this
period; provided, however, that no less than forty (40) samples shall be taken
per cargo loading operation. Samples taken when biphasic or overheated LNG is
suspected to be in the main transfer line will be disregarded. These incremental
samples will be passed through a vaporizer, and samples of the vaporized liquid
will be analyzed. The resulting analyses, which are generally proportional to
time, will be arithmetically averaged to yield an analysis that is
representative of the loaded LNG cargo. This arithmetically averaged analysis
shall be used for all appropriate calculations associated with the delivered LNG
cargo. If both Seller and the Buyer agree that the result of the arithmetic
average does not give a fair representation of the composition of the LNG, both
Parties shall meet and decide in good faith the appropriate method to determine
the composition of the LNG. Should the automatic sampling system fail during the
loading, manual samples shall be collected and analyzed for accounting purposes.
b)    Manual Samples. Prior to the end of the loading cycle, three (3) sets of
spot samples shall be collected from the vaporizer at the following intervals
during loading, when loading is twenty-five percent (25%), fifty percent (50%),
and seventy-five percent (75%) complete. Spot samples shall be collected in
accordance with Gas Processors Association (“GPA”) Standard 2166 - Methods for
Obtaining Gas Samples for Analysis by Gas Chromatography - or by other mutually
agreeable methods. The samples shall be properly labeled and then distributed to
Buyer and Seller. Seller shall retain one (1) sample for a period of forty (40)
days, unless the analysis is in dispute. If the analysis is in dispute, the
sample will be retained until the dispute is resolved.
Sampling and analysis methods and procedures that differ from the above may be
employed with the mutual agreement of the Parties.
9.    Quality Analysis
a)    Certification and Deviation. Chromatograph calibration gasses shall be
provided and their composition certified by an independent third party. From
time to time, deviation checks shall be performed to verify the accuracy of the
gas composition mole percentages and resulting calculated physical properties.
Analyses of a sample of test gas of known composition resulting when procedures
that are in accordance with the above mentioned standards have been applied will
be considered as acceptable if the resulting calculated gross heating value is
within plus or minus zero point three percent (± 0. 3%) of the known gross
heating value of the test gas sample. If the deviation exceeds the tolerance
stated, the gross real heating value, relative density and compressibility
previously calculated will be corrected immediately. Previous analyses will be
corrected to the point where the error occurred, if this can be positively
identified to the



A- 6

--------------------------------------------------------------------------------




satisfaction of both Parties. Otherwise it shall be assumed that the drift has
been linear since the last recalibration and correction shall be based on this
assumption.
b)    GPA Standard 2261. All samples shall be analyzed by Seller to determine
the molar fraction of the hydrocarbon and other components in the sample by gas
chromatography using a mutually agreed method in accordance with GPA Standard
2261 - Method of Analysis for Gas and Similar Gaseous Mixtures by Gas
Chromatography, current as of January 1st, 1990 and as periodically updated or
as otherwise mutually agreed by the Parties. If better standards for analysis
are subsequently adopted by GPA or other recognized competent impartial
authority, upon mutual agreement of Buyer and Seller, they shall be substituted
for the standard then in use, but such substitution shall not take place
retroactively. A calibration of the chromatograph or other analytical instrument
used shall be performed by Seller immediately prior to the analysis of the
sample of LNG delivered. Seller shall give advance notice to Buyer of the time
Seller intends to conduct a calibration thereof, and Buyer shall have the right
to have a representative present at each such calibration; provided, however,
Seller will not be obligated to defer or reschedule any calibration in order to
permit the representative of Buyer to be present.
c)    GPA Standard 2377 and 2265. Seller shall determine the presence of
Hydrogen Sulfide (H2S) by use of GPA Standard 2377 - Test of Hydrogen Sulfide
and Carbon Dioxide in Gas Using Length of Stain Tubes. If necessary, the
concentration of H2S and total sulfur will be determined using one or more of
the following methods as is appropriate: gas chromatography, Gas Processors
Standard 2265 - Standard for Determination of Hydrogen Sulfide and Mercaptan
Sulfur in Gas (Cadmium Sulfate - Iodometric Titration Method) or any other
method that is mutually acceptable. If Hydrogen Sulfide or Carbon Dioxide are
detected by the above methods then Seller shall confirm the presence of Hydrogen
Sulfide or Carbon Dioxide in accordance with GPA Standard 2261-00 (Analysis for
Natural Gas and Similar Gaseous Mixtures by Gas Chromatography).
10.    Operating Procedures
a)    Notice. Prior to conducting operations for measurement, gauging, sampling
and analysis provided in this Exhibit A, the Party responsible for such
operations shall notify the appropriate representatives of the other Party,
allowing such representatives reasonable opportunity to be present for all
operations and computations; provided that the absence of the other Party’s
representative after notification and opportunity to attend shall not prevent
any operations and computations from being performed.
b)    Independent Surveyor. At the request of either Party any measurement,
gauging, sampling and analysis shall be witnessed and verified by an independent
surveyor mutually agreed upon by Buyer and Seller. The results of such
surveyor’s verifications shall be made available promptly to each Party.
c)    Preservation of Records. All records of measurement and the computed
results shall be preserved by the Party responsible for taking the same, or
causing the same to be taken, and made available to the other Party for a period
of not less than three (3) years after such measurement and computation.



A- 7

--------------------------------------------------------------------------------




11.    Quantities Delivered
a)    Calculation of MMBtu Quantities. The quantity of MMBtu delivered shall be
calculated by Seller and verified by Buyer. Either Party may, at its own
expense, require the measurements and calculations and/or their verification by
an independent surveyor, mutually agreed upon by the Parties. Consent to an
independent surveyor proposed by a Party shall not be unreasonably withheld by
the other Party.
b)    Determination of Gross Heating Value. All component values shall be in
accordance with the latest revision of GPA Standard 2145 SI (2009) - Physical
Constants for Hydrocarbons & Other Compounds of Interest to the Natural Gas
Industry and the latest revision of the reference standards therein. Standard
reference conditions for Hi component should be 15°C & 101.325 kPa.
c)    Determination of Volume of LNG Loaded.
(i)    The LNG volume in the tanks of the LNG Tanker before and after loading
(valves have to be closed) shall be determined by gauging on the basis of the
tank gauge tables provided for in Paragraph 6. During the period when
measurement is occurring, no LNG cargo, ballast, boil-off gas, fuel oil or other
cargo transfer activity will be carried out on the LNG Tanker. Measurements
shall first be made immediately before loading commences. Accordingly, after
connection of the loading arms, but prior to their cool down, and immediately
before opening the manifold ESD valves of the LNG Tanker, the initial gauging
shall be conducted upon the confirmation of stoppage of all spray pumps and
compressors and shut-off of the gas master valve to the LNG Tanker’s boilers or
any other gas consuming unit. The gas master valve to the LNG Tanker’s boilers
or any other gas consuming unit shall remain closed until after the second
gauging, unless a regulatory change requires the consumption of gas during the
vessel loading operations and/or upon mutual agreement between all parties upon
which event the procedure for the measurement of gas consumed during loading
shall be calculated in accordance with Paragraph 12.4 of this Exhibit A. A
second gauging shall be made immediately after loading is completed.
Accordingly, the second gauging shall be conducted upon the confirmation of
shut-off of the manifold ESD valves, with transfer pumps off and allowing
sufficient time for the liquid level to stabilize. Measurements prior to loading
and after loading will be carried out based on the condition of the LNG Tanker’s
lines upon arrival at berth. Since significant volumes of LNG may remain in the
LNG Tanker’s manifold and crossover, gauging will be performed with these lines
in the same condition prior to loading and after loading. If the LNG Tanker’s
manifold and crossover lines are empty (warm) when measurement is taken before
loading commences, they will be emptied prior to measurement following the
completion of loading. If the crossover lines are liquid filled (cold) when
measurement is taken before loading commences, they will remain full (cold)
until measurement is taken following the completion of loading. The volume of
LNG remaining in the tanks immediately before loading of the LNG Tanker shall be
subtracted from the volume immediately after loading and the resulting volume
shall be taken as the volume of the LNG delivered from the terminal to the LNG
Tanker.
The volume of LNG stated in cubic meters to the nearest zero point zero zero one
(0.001) cubic meter, shall be determined by using the tank gauge tables and by
applying the volume corrections set forth therein.



A- 8

--------------------------------------------------------------------------------




(ii)    Gas returned to the terminal and gas consumed by the LNG Tanker during
loading shall be taken into account to determine the volume loaded for Buyer’s
account in accordance with the formula in Paragraph 12.4 of this Exhibit A -
MMBtu Calculation of the Quantity of LNG Loaded.
(iii)    If failure of the primary gauging and measuring devices of an LNG
Tanker should make it impossible to determine the LNG volume, the volume of LNG
loaded shall be determined by gauging the liquid level using the secondary
gauging and measurement devices. If an LNG Tanker is not so equipped, the volume
of LNG loaded shall be determined by gauging the liquid level in Seller’s
onshore LNG storage tanks immediately before and after loading the LNG Tanker,
in line with the terminal procedures, and such volume shall have subtracted from
it an estimated LNG volume, agreed upon by the Parties, for boil-off from such
tanks during the loading of such LNG Tanker. Seller shall provide Buyer, or
cause Buyer to be provided with, a certified copy of tank gauge tables for each
onshore LNG tank which is to be used for this purpose, such tables to be
verified by a competent impartial authority.
12.    Calculations
The calculation procedures contained in this Paragraph 12 are generally in
accordance with the Institute of Petroleum Measurement Manual, Part XII, the
Static Measurement of Refrigerated Hydrocarbon Liquids, Section 1, IP 251/76.
d     =    density of LNG loaded at the prevailing composition and temperature
Tl in kg/m3, rounded to two (2) decimal places, calculated according to the
method specified in Paragraph 12.1 of this Exhibit A.
Hi    =    gross heating value (mass based) of component “i” in MJ/kg, in
accordance with Paragraph 12.6(a) of this Exhibit A.
Hm    =    gross heating value (mass based) of the LNG loaded in MJ/kg,
calculated in accordance with the method specified in Paragraph 12.3 of this
Exhibit A, rounded to four (4) decimal places.
Hv    =    gross heating value (volume based) of the LNG loaded in Btu/SCF,
calculated in accordance with the method specified in Paragraph 12.5 of this
Exhibit A.
K1    =     volume correction in m3/kmol, at temperature Tl, obtained by linear
interpolation from Paragraph 12.6(c) of this Exhibit A, rounded to six (6)
decimal places.
K2    =    volume correction in m3/kmol, at temperature Tl obtained by linear
interpolation from Paragraph 12.6(d) of this Exhibit A, rounded to six (6)
decimal places.
Mi    =    molecular mass of component “i” in kg/kmol, in accordance with
Paragraph 12.6(a) of this Exhibit A.
P     =    average absolute pressure of vapor in an LNG Tanker immediately
before loading, in millibars, rounded to a whole millibar.



A- 9

--------------------------------------------------------------------------------




Q    =    number of MMBtu contained in the LNG delivered, rounded to the nearest
ten (10) MMBtu.
Tl     =    average temperature of the liquid cargo in the LNG Tanker
immediately after loading, in degrees Celsius, rounded to one (1) decimal place.
Tv     =     average temperature of the vapor in an LNG Tanker immediately
before loading, in degrees Celsius, rounded to one (1) decimal place.
V    =    the volume of the liquid cargo loaded, in cubic meters, rounded to
three (3) decimal places.
Vh    =    the volume of the liquid cargo in an LNG Tanker immediately before
loading, in cubic meters, rounded to three (3) decimal places.
Vb    =    the volume of the liquid cargo in an LNG Tanker immediately after
loading, in cubic meters, rounded to three (3) decimal places.
Vi    =    molar volume of component “i” at temperature Tl, in m3/kmol, obtained
by linear interpolation from Paragraph 12.6(b) of this Exhibit A, rounded to six
(6) decimal places.
Xi    =    molar fraction of component “i” of the LNG samples taken from the
loading line, rounded to four (4) decimal places, determined by gas
chromatographic analysis.
Xm    =    the value of Xi for methane.
Xn    =    the value of Xi for nitrogen.
12.1     Density Calculation Formula
The density of the LNG loaded which is used in the MMBtu calculation in 12.4 of
this Exhibit A shall be calculated from the following formula derived from the
revised Klosek-McKinley method:
[image0a14a03.jpg]
In the application of the above formula, no intermediate rounding shall be made
if the accuracy of “d” is thereby affected.
12.2    Calculation of Volume Delivered
The volume, in cubic meters, of each LNG cargo loaded shall be calculated by
using the following formula:
V = Vb - Vh 



A- 10

--------------------------------------------------------------------------------




12.3     Calculation of Gross Heating Value (Mass Based)
The gross heating value (mass based), in MJ/kg, of each LNG cargo loaded shall
be calculated by using the following formula:
[image1a03a03.jpg]
12.4    MMBtu Calculation of the Quantity of LNG Loaded
The number of MMBtu contained in the LNG loaded shall be calculated using the
following formula:
[image2a03a03.jpg]
The derivation of the conversion factor 1/1055.12 in the formula in this
Paragraph for the conversion of MJ into MMBtu is obtained from GPA-2145:1994 and
IP-251:1976 as follows:
(a)    q(T,P) means the gross heating value (measured at temperature T and
pressure P), contained in a given quantity of gas;
(b)    q(60°F, 14.696 psia) in MJ = 1/1.00006 x q(15°C, 1013.25 millibar) in MJ;
(c)    1 MMBtu corresponds to 1055.06 MJ;
(d)    q(60°F, 14.696 psia) in MMBtu = 1/1055.06 x q(60°F, 14.696 psia) in MJ;
and
(e)    Combining (b) and (d) above yields:
q(60°F, 14.696 psia) in MMBtu = 1/1055.12 x q(15°C, 1013.25 millibar) in MJ.
Hence the number of MJ derived shall be divided by 1055.12 to obtain the number
of MMBtu for invoicing purposes.
QBOG
=    the quantity of boil off gas in MJ consumed by the LNG tanker during
loading, calculated as follows:

QBOG = (V2 x 55.575)
where:
V2
=    the quantity of natural gas consumed by the LNG tanker during loading (as
calculated pursuant to the below formula), stated in kg and rounded to the
nearest kg; and




A- 11

--------------------------------------------------------------------------------






55.575 =
the heating value of the vapor (assumed to be 100% of methane) stated in MJ/kg
at standard reference conditions (15˚C, 1.01325 bar) for both combustion &
metering references (tables below).

Quantity of Natural Gas Consumed by LNG Tanker (V2)
The quantity of natural gas consumed by the LNG tanker during loading shall be
computed by taking the initial and the final reading of Natural Gas Consumption
Meter on board the tanker (i.e. final reading of Natural Gas Consumption Meter
after completion of loading minus initial reading of Natural Gas Consumption
Meter before the start of loading) and is calculated by using the following
formula:
V2    =    Vf - Vi
where:
V2
=    the quantity of natural gas consumed by the LNG tanker during loading,
stated in kg;

Vf
=    the reading of Natural Gas Consumption Meter on board the tanker after the
completion of loading, stated in kg; and

Vi
=    the reading of Natural Gas Consumption Meter on board the tanker before the
start of loading, stated in kg.

12.5    Calculation of Gross Heating Value (Volume Based)
The calculation of the Gross Heating Value (volume based) in Btu/SCF shall be
derived from the same compositional analysis as is used for the purposes of
calculating the Gross Heating Value (mass based) Hm and the following formula
shall apply:
[image3a02a03.jpg]
The derivation of the conversion factor 1.13285 for the conversion of MJ/kmol
into Btu/SCF is obtained as follows:
(a)    molar gross heating value = ∑ (Xi x Mi x Hi) MJ/kmol;
(b)    1 kmol = 2.20462 lbmol;
(c)    1 lbmol = 379.482 SCF;
(d)    hence 1 kmol = 836.614 SCF; and
(e)    Hv= 1,000,000/ (1055.12 x 836.614) x ∑ (Xi x Mi x Hi) Btu/SCF



A- 12

--------------------------------------------------------------------------------




12.6    Data
(a)    Values    of Hi and Mi
Component
Hi (in MJ/kg)
Mi (in kg/kmol)
Methane
55.575
16.0425
Ethane
51.951
30.0690
Propane
50.369
44.0956
Iso-Butane
49.388
58.1222
N-Butane
49.546
58.1222
Iso-Pentane
48.950
72.1488
N-Pentane
49.045
72.1488
N-Hexane
48.715
86.1754
Nitrogen
0
28.0134
Carbon Dioxide
0
44.0095
Oxygen
0
31.9988

Source: GPA Publication 2145 Sl-2009: “Table of Physical Properties for
Hydrocarbons and Other Compounds of Interest to the Natural Gas Industry”.


(b)    Values of Vi (cubic meter/kmol)
Temperature
-150°C
-154°C
-158°C
-160°C
-162°C
-166°C
-170°C
Methane
0.039579
0.038983
0.038419
0.038148
0.037884
0.037375
0.036890
Ethane
0.048805
0.048455
0.048111
0.047942
0.047774
0.047442
0.047116
Propane
0.063417
0.063045
0.062678
0.062497
0.062316
0.061957
0.061602
Iso-Butane
0.079374
0.078962
0.078554
0.078352
0.078151
0.077751
0.077356
N-Butane
0.077847
0.077456
0.077068
0.076876
0.076684
0.076303
0.075926
Iso-Pentane
0.092817
0.092377
0.091939
0.091721
0.091504
0.091071
0.090641
N-Pentane
0.092643
0.092217
0.091794
0.091583
0.091373
0.090953
0.090535
N-Hexane
0.106020
0.105570
0.105122
0.104899
0.104677
0.104236
0.103800
Nitrogen
0.055877
0.051921
0.048488
0.046995
0.045702
0.043543
0.041779
Carbon Diox
0.027950
0.027650
0.027300
0.027200
0.027000
0.026700
0.026400
Oxygen
0.03367
0.03275
0.03191
0.03151
0.03115
0.03045
0.02980

Source: National Bureau of Standards Interagency Report 77-867, Institute of
Petroleum IP251/76 for Oxygen.
Note:    For intermediate values of temperature and molecular mass a linear
interpolation shall be applied



A- 13

--------------------------------------------------------------------------------




(c)    Values of Volume Correction Factor, K1 (cubic meter/kmol)
Molecular Mass of Mixture
-150°C
-154°C
-158°C
-160°C
-162°C
-166°C
-170°C
16.0
-0.000012
-0.000010
-0.000009
-0.000009
-0.000008
-0.000007
-0.000007
16.5
0.000135
0.000118
0.000106
0.000100
0.000094
0.000086
0.000078
17.0
0.000282
0.000245
0.000221
0.000209
0.000197
0.000179
0.000163
17.2
0.000337
0.000293
0.000261
0.000248
0.000235
0.000214
0.000195
17.4
0.000392
0.000342
0.000301
0.000287
0.000274
0.000250
0.000228
17.6
0.000447
0.000390
0.000342
0.000327
0.000312
0.000286
0.000260
17.8
0.000502
0.000438
0.000382
0.000366
0.000351
0.000321
0.000293
18.0
0.000557
0.000486
0.000422
0.000405
0.000389
0.000357
0.000325
18.2
0.000597
0.000526
0.000460
0.000441
0.000423
0.000385
0.000349
18.4
0.000637
0.000566
0.000499
0.000477
0.000456
0.000412
0.000373
18.6
0.000677
0.000605
0.000537
0.000513
0.000489
0.000440
0.000397
18.8
0.000717
0.000645
0.000575
0.000548
0.000523
0.000467
0.000421
19.0
0.000757
0.000685
0.000613
0.000584
0.000556
0.000494
0.000445
19.2
0.000800
0.000724
0.000649
0.000619
0.000589
0.000526
0.000474
19.4
0.000844
0.000763
0.000685
0.000653
0.000622
0.000558
0.000503
19.6
0.000888
0.000803
0.000721
0.000688
0.000655
0.000590
0.000532
19.8
0.000932
0.000842
0.000757
0.000722
0.000688
0.000622
0.000561
20.0
0.000976
0.000881
0.000793
0.000757
0.000721
0.000654
0.000590
25.0
0.001782
0.001619
0.001475
0.001407
0.001339
0.001220
0.001116
30.0
0.002238
0.002043
0.001867
0.001790
0.001714
0.001567
0.001435

Source: National Bureau of Standards Interagency Report 77-867.
Note 1:    Molecular mass of mixture equals ∑ (Xi x Mi).
Note 2:    For intermediate values of temperature and molecular mass a linear
interpolation shall be applied.



A- 14

--------------------------------------------------------------------------------




(d)    Values of Volume Correction Factor, K2 (cubic meter/kmol)
Molecular Mass of Mixture
-150°C
-154°C
-158°C
-160°C
-162°C
-166°C
-170°C
16.0
-0.000039
-0.000031
-0.000024
-0.000021
-0.000017
-0.000012
-0.000009
16.5
0.000315
0.000269
0.000196
0.000178
0.000162
0.000131
0.000101
17.0
0.000669
0.000568
0.000416
0.000377
0.000341
0.000274
0.000210
17.2
0.000745
0.000630
0.000478
0.000436
0.000397
0.000318
0.000246
17.4
0.000821
0.000692
0.000540
0.000495
0.000452
0.000362
0.000282
17.6
0.000897
0.000754
0.000602
0.000554
0.000508
0.000406
0.000318
17.8
0.000973
0.000816
0.000664
0.000613
0.000564
0.000449
0.000354
18.0
0.001049
0.000878
0.000726
0.000672
0.000620
0.000493
0.000390
18.2
0.001116
0.000939
0.000772
0.000714
0.000658
0.000530
0.000425
18.4
0.001184
0.001000
0.000819
0.000756
0.000696
0.000567
0.000460
18.6
0.001252
0.001061
0.000865
0.000799
0.000735
0.000605
0.000496
18.8
0.001320
0.001121
0.000912
0.000841
0.000773
0.000642
0.000531
19.0
0.001388
0.001182
0.000958
0.000883
0.000811
0.000679
0.000566
19.2
0.001434
0.001222
0.000998
0.000920
0.000844
0.000708
0.000594
19.4
0.001480
0.001262
0.001038
0.000956
0.000876
0.000737
0.000623
19.6
0.001526
0.001302
0.001078
0.000992
0.000908
0.000765
0.000652
19.8
0.001573
0.001342
0.001118
0.001029
0.000941
0.000794
0.000681
20.0
0.001619
0.001382
0.001158
0.001065
0.000973
0.000823
0.000709
25.0
0.002734
0.002374
0.002014
0.001893
0.001777
0.001562
0.001383
30.0
0.003723
0.003230
0.002806
0.002631
0.002459
0.002172
0.001934

Source: National Bureau of Standards Interagency Report 77-867.
Note 1:    Molecular mass of mixture equals ∑ (Xi x Mi).
Note 2:    For intermediate values of temperature and molecular mass a linear
interpolation shall be applied.





A- 15

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF PORT LIABILITY AGREEMENT








--------------------------------------------------------------------------------




EXHIBIT C
FORM OF GUARANTY








--------------------------------------------------------------------------------




EXHIBIT D
FORM OF DIRECT AGREEMENT






